18-13374-mew         Doc 291    Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                             Pg 1 of 140




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                     )
     In re:                          ) Chapter 11
                                     )
     AEGEAN MARINE PETROLEUM NETWORK ) Case No. 18-13374 (MEW)
     INC., et al.,1                  )
                                     )
                 Debtors.            ) (Jointly Administered)
                                     )

                         ORDER (I) AUTHORIZING THE DEBTORS
                  TO ENTER INTO AND PERFORM UNDER RESTRUCTURING
                SUPPORT AGREEMENT AND (II) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of Aegean Marine Petroleum Network Inc.

 (“Aegean”) and certain of its affiliates, as debtors and debtors in possession (collectively,

 the “Debtors”) for the entry of an order (this “Order”) authorizing the Debtors to enter into and

 perform under that certain Restructuring Support Agreement attached hereto as Exhibit 1

 (the “RSA”) and granting related relief; and the Court having jurisdiction to consider the Motion

 and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the

 Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

 and venue being proper before this court pursuant to 28 U.S.C. §§ 1408 and 1409; and upon a

 finding that negotiation of, and entry into, the RSA does not constitute a solicitation for purposes



 1
       Due to the large number of Debtors in these chapter 11 cases, for which joint administration
       has been granted, a complete list of the Debtors and the last four digits of their tax
       identification, registration, or like numbers is not provided herein. A complete list of such
       information may be obtained on the website of the Debtors’ claims and noticing agent at
       http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s
       principal place of business and the Debtors’ service address in these chapter 11 cases is 52
       Vanderbilt Avenue, Suite 1405, New York, New York 10017.
 2
       Capitalized terms used but not defined herein shall have the meanings set forth in the Motion.
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                            Pg 2 of 140



 of sections 1125 and 1126 of the Bankruptcy Code; and it appearing that the relief requested in the

 Motion will benefit the Debtors’ estates, their creditors and all other parties in interest; and due

 and proper notice of the Motion having been provided, and it appearing that no other or further

 notice need be provided; and after due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED:

        1. The Motion is granted to the extent set forth herein.

        2. The Debtors are authorized to enter into the RSA and perform thereunder. The RSA is

 approved in its entirety; provided, for the avoidance of doubt, that nothing contained in this Order

 shall be deemed (a) approval of any provision of, or the solicitation of votes on, the RSA Plan, or

 (b) confirmation of the RSA Plan and, in each case except with respect to the parties to the RSA—

 for which the RSA shall be binding and enforceable against each such party in accordance with its

 terms—all other parties in interests’ rights with respect thereto are preserved.

        3. The Debtors and the Committee are authorized, but not directed, to enter into

 amendments to the RSA from time to time as necessary, subject to the terms and conditions set

 forth in the RSA and without further order of the Court.

        4. The entry into the RSA shall not constitute a solicitation of votes in violation of section

 1125(b) of the Bankruptcy Code.

        5. To the extent the automatic stay provisions of section 362 of the Bankruptcy Code

 would otherwise apply, such provisions are vacated and modified to effectuate all terms and

 provisions of the RSA and this Order, including, without limitation, to permit any notices

 contemplated by and in accordance with the RSA, or to exercise any rights set forth in the RSA

 with respect to termination, in each case, without further order of the Court. All of the Debtors’

 and Mercuria’s obligations under the Stalking Horse APA are hereby terminated.
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33              Main Document
                                             Pg 3 of 140



        6. For avoidance of doubt, notwithstanding anything to the contrary in any other order of

 the Court the stipulations in favor of Mercuria set forth in Paragraph G of the Final DIP Order

 shall, immediately upon such time as the RSA is terminated pursuant to either section 8(a)(iii) or

 8(e)(iii), and without the necessity of any further Court order, become irrevocably binding on, and

 enforceable against, all persons and parties in interest, including the Committee, the Consenting

 Unsecured Noteholders, AmEx, and any examiner or trustee appointed in these cases or upon

 conversion of these cases under chapter 7 of the Bankruptcy Code. Further, and without further

 order of the Court, for avoidance of doubt, upon termination of the RSA pursuant to section

 8(a)(iii) or 8(e)(iii), any and all rights of the Committee and any party in interest, including the

 Consenting Unsecured Noteholders and AmEx, under section 4.1 of the Final DIP order shall be

 extinguished.

        7. Notice of the Motion as provided therein was good and sufficient notice of such Motion

 in compliance with the terms of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules.

        8. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order are

 immediately effective and enforceable upon its entry.

        9. The Debtors are authorized to take all actions necessary to effectuate the relief granted

 in this Order in accordance with the Motion.

        10. Notwithstanding any provision of the RSA (including without limitation paragraph 11

 thereof), this Court retains exclusive jurisdiction with respect to all matters arising from or related

 to the implementation, interpretation, and enforcement of the RSA and of this Order.

  New York, New York
  Dated: January 15, 2019
                                                     s/Michael E. Wiles
                                                     THE HONORABLE MICHAEL E. WILES
                                                     UNITED STATES BANKRUPTCY JUDGE
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                      Pg 4 of 140



                            EXHIBIT 1 TO EXHIBIT A

                                      RSA
18-13374-mew           Doc 291        Filed 01/15/19 Entered 01/15/19 11:05:33                           Main Document
                                                   Pg 5 of 140                                           Execution Version



 THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR
 CONSENTS TO ANY PLAN PURSUANT TO SECTIONS 1125 AND 1126 OF THE
 BANKRUPTCY CODE OR A SOLICITATION TO TENDER OR EXCHANGE ANY OF THE
 UNSECURED NOTES. EACH CONSENTING UNSECURED NOTEHOLDERS’ AND AMEX’S
 VOTE ON THE PLAN SHALL NOT BE SOLICITED UNTIL THE CONSENTING UNSECURED
 NOTEHOLDERS AND AMEX HAVE RECEIVED THE DISCLOSURE STATEMENT AND
 RELATED BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT

                                 RESTRUCTURING SUPPORT AGREEMENT
         This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
 modified from time to time in accordance with the terms hereof, this “Agreement”), dated as of December
 15, 2018, is entered into by and among:
         (i)       Aegean Marine Petroleum Network Inc. (“Aegean”) and its debtor subsidiaries (the
                   “Debtors”);
         (ii)      Mercuria Energy Group Limited (“MEG”), Mercuria US Asset Holdings LLC
                   (“MUSAH”), Mercuria Energy Trading S.A. (“METSA”), and Mercuria Asset Holdings
                   (Hong Kong) Limited (“MAHHK”) (together with MEG, MUSAH, METSA and any
                   affiliates of any one or more of the foregoing that hold Claims1 against or Interests2 in
                   Aegean and certain of its subsidiaries, collectively “Mercuria”);
         (iii)     The Official Committee of Unsecured Creditors of Aegean (the “Committee”);
         (iv)      American Express Travel Related Services Company, Inc. (“AmEx”);
         (v)       each of the undersigned beneficial holders, or investment advisors or managers for the
                   account of beneficial holders (the “Initial Consenting Unsecured Noteholders”), of:
                             (a) 4.00% Unsecured Convertible Notes due 2018 (the “4.00% Notes”) issued by
                             Aegean under that certain Senior Indenture, dated as of October 23, 2013 (as
                             amended, restated, modified, or supplemented from time to time), by and among
                             Aegean and Deutsche Bank Trust Company Americas, as trustee (the “4.00%
                             Notes Trustee”); and/or
                             (b) 4.25% Unsecured Convertible Notes due 2021 (the “4.25% Notes,” and
                             together with the 4.00% Notes, the “Unsecured Notes”) issued by Aegean under
                             that certain Indenture, dated as of December 19, 2016 (as amended, restated,
                             modified, or supplemented from time to time), by and among Aegean and U.S.
                             Bank National Association, as trustee (the “4.25% Notes Trustee,” and together
                             with the 4.00% Notes Trustee, the “Trustees”); and
         (vi)      any assignee, transferee or beneficial holder, or investment advisor or manager for the
                   account of any beneficial holder of Unsecured Notes that subsequently executes and
                   delivers to the Parties (as defined below) a joinder agreement in accordance with Section 6
                   hereof (each, a “Joinder Agreement”), a form of which is attached hereto as Exhibit B,



 1   “Claim” shall mean any claim (as such term is defined in section 101(5) of the Bankruptcy Code) against one or more Debtor.
 2   “Interest” shall mean any equity security (as such term is defined in section 101(16) of the Bankruptcy Code) of Aegean or
     any of its subsidiaries.
18-13374-mew          Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33                 Main Document
                                               Pg 6 of 140


                 (the “Subsequent Consenting Unsecured Noteholders,” and together with the Initial
                 Consenting Unsecured Noteholders, the “Consenting Unsecured Noteholders”).
         The Debtors, Mercuria, the Committee, AmEx, and the Consenting Unsecured Noteholders are
 referred to herein as the “Parties” and individually as a “Party.”
                                                 RECITALS
         WHEREAS, as a result of good faith, arm’s length negotiations among the Parties, the Parties have
 reached an agreement regarding the terms of a proposed restructuring (the “Restructuring”) of the Debtors’
 indebtedness and other obligations pursuant to the terms and conditions of this Agreement and the terms
 and conditions set forth on the term sheet attached hereto as Exhibit A (as such term sheet may be modified
 in accordance with Section 10 hereof, the “Restructuring Term Sheet”);
          WHEREAS, the Restructuring will be implemented through a chapter 11 plan of reorganization,
 memorializing the terms set forth in the Restructuring Term Sheet (the “RSA Plan”), filed in the Debtors’
 pending chapter 11 proceedings, jointly administered before the United States Bankruptcy Court for the
 Southern District of New York (the “Bankruptcy Court”) under case number 18-13374 (MEW)
 (collectively, the “Chapter 11 Cases”); and
         WHEREAS, the Parties desire to express to each other their mutual support and commitment in
 respect of the matters discussed in this Agreement.
                                               AGREEMENT
        NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein,
 and for other good and valuable consideration, the receipt and sufficiency of which are hereby
 acknowledged, the Parties, intending to be legally bound, agree as follows:
         Section 1.       Agreement Effective Date.
         This Agreement shall be immediately effective and binding on each Party, other than the Debtors,
 upon the execution and delivery by such Party to the other Parties, pursuant to Section 19 hereof, of a
 signature page to this Agreement; provided, however, that this Agreement shall become effective and
 binding with respect to the Debtors upon the date of entry by the Bankruptcy Court of the RSA Approval
 Order (as defined below), if applicable; provided further, however, that the Agreement shall only be
 effective and binding as to AmEx upon release of their signature page, which, for the avoidance of doubt,
 may be after the RSA Effective Date. The “RSA Effective Date” shall be December 15, 2018. Mercuria
 shall have the right to terminate this Agreement if the Debtors have not executed this Agreement on or
 before December 15, 2018.
         Section 2.       Exhibits Incorporated by Reference.
          Each of the exhibits attached hereto, including the Restructuring Term Sheet, is expressly
 incorporated herein and made a part of this Agreement, and all references to this Agreement shall include
 the exhibits hereto. In the event of any inconsistency between this Agreement and the exhibits attached
 hereto, this Agreement shall govern.
          Section 3.      Definitive Documentation
                  (a)       The definitive documents and agreements (the “Definitive Documentation”)
 governing the Restructuring shall include: (i) the RSA Plan (and all exhibits and schedules thereto); (ii) the
 order confirming the RSA Plan (the “Confirmation Order”); (iii) the disclosure statement (and all exhibits
 thereto) with respect to the RSA Plan (the “Disclosure Statement”); (iv) the order approving the Disclosure



                                                       2
18-13374-mew           Doc 291         Filed 01/15/19 Entered 01/15/19 11:05:33                            Main Document
                                                    Pg 7 of 140


 Statement and all solicitation materials in respect of the RSA Plan; (v) the supplement to the RSA Plan (the
 “Plan Supplement”) including, without limitation, any documents or agreements for the governance of the
 Debtors following the conclusion of the Chapter 11 Cases, including any constituent documents, certificates
 of incorporation, bylaws, or other shareholder or unitholder arrangements; (vi) the order (the “Final DIP
 Order”) approving the Debtors’ DIP Financing3 on a final basis and related credit agreements; (vii) any
 exit financing agreements, collateral, or other related documents; (viii) the trust agreement and other
 documents related to the Litigation Trust; (ix) the motion for entry of an order (the “RSA Approval
 Order”) approving the Debtors’ entry into and performance under this Agreement (such motion, the “RSA
 Approval Motion”) and the RSA Approval Order; and (x) such other agreements and documentation
 (including any related orders, motions, applications, agreements, instruments, schedules or exhibits)
 reasonably desired or necessary to consummate and document the transactions contemplated by this
 Agreement, the Restructuring Term Sheet, and the RSA Plan.
                  (b)      The Definitive Documentation (other than this Agreement and the Restructuring
 Term Sheet) remains subject to negotiation and completion and shall, upon completion, contain terms,
 conditions, representations, warranties, and covenants consistent with the terms of this Agreement and shall
 otherwise be in form and substance reasonably acceptable (i) to the Debtors, Mercuria, and the Committee,
 and (ii) with respect to documents that affect them, (x) the Consenting Unsecured Noteholders holding at
 least 50.1% of the outstanding aggregate principal amount of Unsecured Notes held by all Consenting
 ]Unsecured Noteholders (the “Requisite Consenting Unsecured Noteholders”); and/or (y) AmEx;
 provided, however, that the Milestone set forth in Section 4(e) shall not be waived or extended without the
 consent of each Consenting Noteholder for a period beyond 30 days thereafter.
           Section 4.         Milestones
        The following milestones (the “Milestones”) shall apply to this Agreement unless extended or
 waived in writing by each of the Debtors, Mercuria, the Committee, AmEx, and the Requisite Consenting
 Unsecured Noteholders:
                    (a)       the Motion to approve the RSA shall be filed on or before December 15, 2018;

                    (b)       the Order approving the RSA shall be entered on or before January 15, 2019,

                    (c)       the Final DIP Order shall be entered on or before January 15, 2019;

                 (d)     the Debtors shall file the Disclosure Statement and RSA Plan on or before 30 days
 after the RSA Effective Date;

                (e)      an order approving the Disclosure Statement and solicitation materials in respect
 of the RSA Plan shall be entered on or before 45 days after the filing of the Disclosure Statement;

                 (f)     the Bankruptcy Court shall have conducted a hearing (the “Confirmation
 Hearing”) on the RSA Plan on or before 45 days after the Bankruptcy Court enters an order approving the
 Disclosure Statement; and



 3   “DIP Financing” means the postpetition financing provided to the Debtors by METSA and MUSAH pursuant to and in
     accordance with that certain (i) senior secured super-priority asset-based and term loan credit facility, by and among Aegean
     Bunkering (USA) LLC, as U.S. Borrower, the Guarantors, ABN AMRO Capital USA LLC, as Administrative Agent,
     Collateral Agent, Swing Line Lender and Issuing Bank, and MUSAH, as U.S. Lender, and (ii) senior secured super-priority
     asset-based credit facility, by and among the Global Borrowers, the Guarantors, ABN AMRO Bank, N.V., as Facility Agent,
     Collateral Management Agent, Security Agent, Issuing Bank and Overdraft Bank, and METSA, as Lender.


                                                                3
18-13374-mew           Doc 291        Filed 01/15/19 Entered 01/15/19 11:05:33                           Main Document
                                                   Pg 8 of 140


                  (g)     the effective date of the RSA Plan shall occur on or before 120 days after the
 Debtors file the Disclosure Statement and RSA Plan.

           Section 5.        Commitments of the Parties to Support a Restructuring.
                  (a)    Affirmative Covenants. Subject to the terms and conditions hereof, for the
 duration of this Agreement, each Party agrees to:
                          (i)     negotiate in good faith the Definitive Documentation and any other
         documents or exhibits that are necessary to implement the Restructuring in a form and substance
         consistent in all material respects with this Agreement (including the Restructuring Term Sheet,
         which, for the avoidance of doubt shall be binding on all Parties upon the effectiveness of this
         Agreement);
                         (ii)     take or consent to those actions contemplated by this Agreement or
         otherwise required to be taken to effectuate the Restructuring, including entering into all documents
         and agreements necessary to consummate the Restructuring, in each case, to which such Party is to
         be a party;
                             (iii)     support, and not oppose or interfere with, the entry of the Final DIP Order;
                         (iv)     support and cooperate with the Debtors and Mercuria to take, all actions
         reasonably necessary or appropriate to consummate the Restructuring in accordance with the terms
         and conditions of this Agreement, including by voting all claims against the Debtors, including all
         claims with respect to the Unsecured Notes now or hereafter beneficially owned by a Consenting
         Unsecured Noteholder (the “Unsecured Note Claims”) and all unsecured claims held by AmEx
         (the “AmEx Claims” and, collectively with the Unsecured Note Claims, the “Unsecured
         Claims”), to accept the RSA Plan;
                         (v)     with respect to the Consenting Unsecured Noteholders, provide
         unredacted copies of their signature pages to counsel to Mercuria, who shall hold such signature
         pages in confidence;
                             (vi)      comply in all respects with the Litigation Standstill set forth in Section 28
         hereto;
                          (vii)   in good faith take (and cause its controlled affiliates and their respective
         representatives, agents, and employees to take, and, as necessary, to join in a direction to the
         Trustees to take) all actions reasonably necessary and appropriate to support and achieve
         consummation of the RSA Plan; and
                          (viii) in good faith take all steps necessary to implement the final forms of the
         DIP Credit Agreements (as defined in the Restructuring Term Sheet) within five (5) business days
         of the RSA Effective Date, which final forms shall include amendments to provide economic and
         non-economic terms consistent with (a) those contemplated by the debtor-in-possession financing
         facility that was to be provided by Oaktree Capital Management, L.P. and Hartree Partners, L.P.
         (the “Oaktree / Hartree DIP Financing”),4 including, without limitation, modifications of the
         Budget Variance, revisions to extend the Commitment Termination Date and Termination Date
         (each as defined in the applicable DIP Credit Agreements) with an option to further extend, and
         (b) the statements and rulings of the Bankruptcy Court at the hearing held in the Chapter 11 Cases
         on December 13, 2018, including with respect to any Milestones or DIP Termination Events (as
 4   The credit agreements with respect to the Oaktree / Hartree DIP Financing were attached as Exhibits A and B to Exhibit A to
     the Notice of Revised DIP Order filed at Docket No. 205 in the Chapter 11 Cases.


                                                               4
18-13374-mew        Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33                    Main Document
                                               Pg 9 of 140


         defined in the Final DIP Order) tied to a chapter 11 plan or section 363 sale process, and operational
         restrictions and related matters.
                  (b)   Negative Covenants. Subject to the terms and conditions hereof, for the duration
         of this Agreement, each Party shall not:
                           (i)     object to, delay, impede, or take any action to interfere, directly or
         indirectly, with the entry of the Final DIP Order, or propose, file or support, directly or indirectly,
         any use of cash collateral or debtor-in-possession financing other than as proposed in the Final DIP
         Order;
                         (ii)    withdraw, amend, or revoke (or cause to be withdrawn, amended, or
         revoked) any tender, consent, or vote with respect to the RSA Plan;
                          (iii)   seek, solicit, support, or vote its Unsecured Claims for, or consent to, any
         plan of reorganization or liquidation, proposal, offer, transaction, dissolution, winding up,
         liquidation, reorganization, merger, consolidation, business combination, joint venture,
         partnership, sale of material assets or equity interests, or restructuring (other than the Restructuring)
         involving the Debtors (an “Alternative Proposal”);
                         (iv)    take any action materially inconsistent with the transactions expressly
         contemplated by this Agreement, or that would materially delay or obstruct the consummation of
         the Restructuring, including, without limitation, commencing, or joining with any person in
         commencing, any litigation against any of the Parties relating to the Restructuring or the Chapter
         11 Cases; or
                         (v)     with respect to the Consenting Unsecured Noteholders, direct the Trustees
         to take any action inconsistent with the Consenting Unsecured Holders’ obligations under this
         Agreement, and if any Trustee takes any action inconsistent with the Consenting Unsecured
         Holders’ obligations under this Agreement, the Consenting Unsecured Noteholders shall use
         commercially reasonable efforts to instruct or direct any such Trustee in writing to cease and refrain
         from taking any such action.
 Nothing in this Agreement shall prohibit any Party from (x) appearing as a party-in-interest in any matter
 arising in the Chapter 11 Cases so long as such appearance and the positions advocated in connection
 therewith are not inconsistent with this Agreement or the Restructuring, and do not hinder, delay, or prevent
 consummation of the Restructuring, and (y) enforcing any right, remedy, condition, consent, or approval
 requirement under this Agreement or any Definitive Documentation entered into in connection with the
 Restructuring; provided, that, in each case, any such action is not materially inconsistent with such Party’s
 obligations hereunder.
                  (c)    Additional Debtor Covenants. Subject to the terms and conditions hereof, for the
 duration of this Agreement, the Debtors shall:
                          (i)      prior to or contemporaneously with the entry of the Final DIP Order, the
 Debtors shall withdraw the Debtors’ Motion for Entry of an Order (I) Establishing Bidding Procedures and
 Section 365 Procedures, (II) Approving the Sale of Substantially All of the Debtors’ Assets,
 (III) Authorizing the Entry Into and Performance Under the Stalking Horse Asset Purchase Agreement, and
 (IV) Granting Related Relief [Docket No. 59], which motion the Debtors filed with the Bankruptcy Court
 on November 9, 2018;
                         (ii)   (A) unless required by its fiduciary duties (or advised by external counsel),
 not pursue or commence any insolvency proceeding (whether voluntary or involuntary) or similar legal
 process for any of the Aegean entities in any jurisdiction, including any non-Debtor subsidiaries, and (B)


                                                        5
18-13374-mew          Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33                   Main Document
                                              Pg 10 of 140


 use reasonable efforts to oppose any party or person (including, as applicable, any non-Consenting
 Unsecured Noteholder) from taking any such actions contemplated by the foregoing, provided, for the
 avoidance of doubt, the Debtors’ pursuit or commencement of any such insolvency proceeding in
 furtherance of Litigation Claims (as defined in the Restructuring Term Sheet) shall not violate the terms of
 this provision provided that the consent of the Committee and Mercuria shall be obtained before the Debtors
 pursue or commence such insolvency proceedings in furtherance of the Litigation Claims, which consent
 shall not be unreasonably withheld; provided that commencement of any such insolvency proceeding shall
 not have a material adverse effect on the Restructuring; and
                           (iii)   use commercially reasonable efforts to, in good faith, take all steps, as
 applicable, reasonably necessary or desirable to provide draft copies of all substantive motions, documents
 or other pleadings (including the Definitive Documents) to be filed in the Chapter 11 Cases to counsel to
 Mercuria and the Committee as soon as reasonably practicable, but in no event less than two (2) business
 days prior to the date when the Debtors intend to file such documents or publicly disclose any such pleading
 or other document), and, without limiting any approval rights set forth in this Agreement, consult in good
 faith with counsel to Mercuria and the Committee regarding the form and substance of any such proposed
 filing; notwithstanding the foregoing, in the event that not less than two (2) business days’ notice is not
 reasonably practicable under the circumstances, the Debtors shall provide draft copies of any such motions,
 documents or other pleadings to counsel to Mercuria and the Committee as soon as otherwise reasonably
 practicable before the date when the Debtors intend to file any such motions, documents or other pleadings
 and, without limiting any approval rights set forth herein, consult in good faith with counsel to Mercuria
 and the Committee regarding the form and substance of any of the foregoing documents in advance of the
 filing or public disclosure thereof.
         Section 6.       Transfers of Claims.
                  (a)     Restrictions on Transfers.
                            (i)    Each Consenting Unsecured Noteholder agrees that it shall not sell,
 transfer, loan, issue, pledge, hypothecate, assign, or otherwise dispose of, directly or indirectly, in whole or
 in part (each, a “Note Transfer”), any of its Unsecured Notes or any option thereon or any right therein or
 any other claims against the Debtors (including granting any proxies, depositing any of its Unsecured Notes
 or any other claims against the Debtors into a voting trust, or entering into a voting agreement with respect
 to any such Unsecured Notes or such other claims against the Debtors), unless the transferee thereof either
 (i) is a Consenting Unsecured Noteholder that is not in breach of this Agreement, or (ii) prior to, or
 contemporaneous with, such Note Transfer, agrees in writing for the benefit of the Parties to become a Party
 and to be bound by all of the terms of this Agreement applicable to Consenting Unsecured Noteholders
 (including with respect to any and all claims it already may hold against the Debtors prior to such Note
 Transfer) by executing a Joinder Agreement in the form attached hereto as Exhibit B and delivering an
 executed copy thereof within five (5) days of such execution, to Mercuria, the Debtors, and the Committee
 at the addresses listed in Section 19 hereof, in which event (A) the transferee shall be deemed to be a
 Consenting Unsecured Noteholder hereunder to the extent of such transferred rights and obligations and
 any and all other claims it already may hold against the Debtors and (B) the transferor shall be deemed to
 relinquish its rights (and be released from its obligations) under this Agreement to the extent of such
 transferred rights and obligations (such transferee a “Permitted Note Transferee”). Any transfer made
 while this Agreement remains in effect in violation of this provision shall be void ab initio.
                          (ii)    AmEx agrees that it shall not sell, transfer, loan, issue, pledge,
 hypothecate, assign, or otherwise dispose of, directly or indirectly, in whole or in part (each an “Amex
 Claim Transfer”), any portion of the AmEx Claims or any option thereon or any right therein or any other
 claims against the Debtors (including granting any proxies, depositing any of the AmEx Claims or any
 other claims against the Debtors into a voting trust, or entering into a voting agreement with respect to the


                                                        6
18-13374-mew         Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33                   Main Document
                                              Pg 11 of 140


 AmEx Claims or such other claims against the Debtors), unless the transferee thereof either (i) is a
 Consenting Unsecured Noteholder that is not in breach of this Agreement, or (ii) prior to, or
 contemporaneous with, such AmEx Claim Transfer, agrees in writing for the benefit of the Parties to
 become a Party and to be bound by all of the terms of this Agreement applicable to AmEx (including with
 respect to any and all claims it already may hold against the Debtors prior to such AmEx Claim Transfer)
 by executing a Joinder Agreement in the form attached hereto as Exhibit C and delivering an executed copy
 thereof within five (5) days of such execution, to the Mercuria, the Debtors, and the Committee at the
 addresses listed in Section 19 hereof, in which event (A) the transferee shall be deemed to be a Party
 hereunder to the extent of such transferred rights and obligations and any and all other claims it already
 may hold against the Debtors and (B) the transferor shall be deemed to relinquish its rights (and be released
 from its obligations) under this Agreement to the extent of such transferred rights and obligations. Any
 transfer made while this Agreement remains in effect in violation of this provision shall be void ab initio.
                            (iii)    Mercuria agrees that it shall not sell, transfer, loan, issue, pledge,
 hypothecate, assign, or otherwise dispose of, directly or indirectly, in whole or in part (each, a “Mercuria
 Claim/Interest Transfer” and together with a Note Transfer and an AmEx Claim Transfer, a “Transfer”),
 any portion of any claims or Interests Mercuria may have against the Debtors (the “Mercuria
 Claims/Interests”) or any option thereon or any right therein or any other claims against or Interests in the
 Debtors (including granting any proxies, depositing any of its Mercuria Claims/Interests or any other claims
 against or Interests in the Debtors into a voting trust, or entering into a voting agreement with respect to
 any such Mercuria Claims/Interests or such other claims against or Interests in the Debtors), unless the
 transferee thereof either (i) is a Consenting Unsecured Noteholder that is not in breach of this Agreement,
 or (ii) prior to, or contemporaneous with, such Mercuria Claim/Interest Transfer, agrees in writing for the
 benefit of the Parties to become a Party and to be bound by all of the terms of this Agreement applicable to
 Mercuria (including with respect to any and all claims and Interests it already may hold against the Debtors
 prior to such Mercuria Claim/Interest Transfer) by executing a Joinder Agreement in the form attached
 hereto as Exhibit C and delivering an executed copy thereof within five (5) days of such execution, to
 Mercuria, the Debtors, and the Committee at the addresses listed in Section 19 hereof, in which event
 (A) the transferee shall be deemed to be a Party hereunder to the extent of such transferred rights and
 obligations and any and all other claims or Interests it already may hold against the Debtors and (B) the
 transferor shall be deemed to relinquish its rights (and be released from its obligations) under this
 Agreement to the extent of such transferred rights and obligations. Any transfer made while this Agreement
 remains in effect in violation of this provision shall be void ab initio.
                  (b)      Notwithstanding anything to the contrary herein, a Qualified Marketmaker that
 acquires any Unsecured Notes from a Consenting Unsecured Noteholder with the sole purpose and intent
 of acting as a Qualified Marketmaker for such Unsecured Notes, shall not be required to execute and deliver
 a Joinder Agreement or otherwise agree to be bound by the terms and conditions set forth in this Agreement
 if such Qualified Marketmaker Transfers such Unsecured Notes (by purchase, sale, assignment,
 participation, or otherwise) as soon as reasonably practicable, and in no event later than fifteen (15) days
 of its acquisition, to a Permitted Note Transferee. As used herein, the term “Qualified Marketmaker”
 means an entity that (a) holds itself out to the public or the applicable private markets as standing ready in
 the ordinary course of business to purchase from customers and sell to customers Unsecured Notes (or enter
 with customers into long and short positions in Unsecured Notes), in its capacity as a dealer or market
 maker in Unsecured Notes and (b) is, in fact, regularly in the business of making a market in claims against
 issuers or borrowers (including debt securities or other debt).
                   (c)      Additional Unsecured Notes. This Agreement shall in no way be construed to
 preclude any Party from acquiring additional Unsecured Claims or any other claims against or interests in
 the Debtors. To the extent any Party acquires additional Unsecured Notes or other claims against or
 interests in the Debtors, then, in each case, each such Party shall promptly notify (in no event later than five
 (5) days thereafter) Mercuria, the Debtors, and the Committee in accordance with Section 19 hereof, and

                                                        7
18-13374-mew          Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33                   Main Document
                                              Pg 12 of 140


 each such Party agrees that such Unsecured Claims or other claims or interests shall be subject to this
 Agreement.
         Section 7.       Representations and Warranties.
                  (a)     Mutual Representations and Warranties. Each Party (except for the Committee
 with respect to Section 7(a)(i)), severally and not jointly, represents and warrants to the other Parties that
 the following statements are true, correct, and complete as of the date hereof (or as of the date a Consenting
 Unsecured Noteholder becomes a Party hereto):
                          (i)      Power and Authority. Such Party is validly existing and in good standing
         under the laws of its jurisdiction of incorporation or organization and has all requisite corporate,
         partnership, limited liability company, or similar authority to enter into this Agreement and carry
         out the transactions contemplated hereby and perform its obligations contemplated hereunder; and
         the execution and delivery of this Agreement and the performance of such Party’s obligations
         hereunder have been duly authorized by all necessary corporate, limited liability company,
         partnership, or other similar action on its part;
                           (ii)     No Conflict. The execution, delivery, and performance by such Party of
         this Agreement does not and will not (A) violate any provision of law, rule, or regulation applicable
         to it or any of its subsidiaries or its charter or bylaws (or other similar governing documents) or
         those of any of its subsidiaries, or (B) conflict with, result in a breach of, or constitute (with due
         notice or lapse of time or both) a default under any material contractual obligation to which it or
         any of its subsidiaries is a party;
                          (iii)    No Consent or Approval. The execution, delivery, and performance by
         such Party of this Agreement does not and will not require any registration or filing with, consent
         or approval of, or notice to, or other action, with or by, any federal, state, or governmental authority
         or regulatory body, except such filings as may be necessary and/or required by the United States
         Securities and Exchange Commission; and
                          (iv)     Enforceability. This Agreement is the legally valid and binding obligation
         of such Party, enforceable against it in accordance with its terms, except as enforcement may be
         limited by bankruptcy, insolvency, reorganization, moratorium, or other similar laws relating to or
         limiting creditors’ rights generally or by equitable principles relating to enforceability or a ruling
         of the Bankruptcy Court.
                 (b)     Additional Representations of Consenting Unsecured Noteholders.            Each
 Consenting Unsecured Noteholder, severally and not jointly, represents and warrants to the other Parties
 that the following statements are true, correct, and complete as of the date hereof (or as of the date a
 Consenting Unsecured Noteholder becomes a party hereto):
                          (i)      Consenting Unsecured Noteholder Ownership.             Such Consenting
         Unsecured Noteholder (A) is the beneficial owner of not less than the aggregate principal amount
         of Unsecured Notes set forth below its name on its signature page hereto (or below its name on the
         signature page of a Joinder Agreement for any Consenting Unsecured Noteholder that becomes a
         party hereto after the date hereof), and/or (B) has, with respect to the beneficial owners of such
         Unsecured Notes, (1) sole investment or voting discretion with respect to such Unsecured Notes,
         (2) full power and authority to vote on and consent to matters concerning such Unsecured Notes or
         to exchange, assign, and transfer such Unsecured Notes, and (3) full power and authority to bind
         or act on the behalf of such beneficial owners; and




                                                        8
18-13374-mew          Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33                 Main Document
                                              Pg 13 of 140


                          (ii)   Accredited Eligible Participants. Although none of the Parties intends that
         this Agreement should constitute, and they each believe it does not constitute, an offering of
         securities, such Consenting Unsecured Noteholder is either (A) a qualified institutional buyer,
         located in the United States, as defined in Rule 144A of the Securities Act of 1933, as amended
         (the “Securities Act”) or (B) a non-U.S. person in offshore transaction complying with Rule 903
         or Rule 904 of Regulation S under the Securities Act and who also is an “institutional account”
         within the meaning of FINRA Rule 4512(c).
                   (c)    Additional Representations of AmEx. AmEx represents and warrants to the other
 Parties that the following statements are true, correct, and complete as of the date hereof:
                         (i)      AmEx Claim Ownership. AmEx (A) is the beneficial owner of the AmEx
         Claim in the amount set forth below its name on its signature page hereto and/or (B) has (1) sole
         voting discretion with respect to such AmEx Claims, and (2) full power and authority to vote on
         and consent to matters concerning the AmEx Claim or to exchange, assign, and transfer such AmEx
         Claim.
         Section 8.      Termination of Agreement.
                  (a)     Debtor Termination Events. The Debtors may terminate this Agreement upon
 delivery to Mercuria, the Committee, AmEx and the Consenting Unsecured Noteholders of a written notice
 in accordance with Section 19 hereof at any time upon, after the occurrence of, and during the continuation
 of, any of the following events (each, a “Debtor Termination Event”):
                         (i)    the termination of this Agreement by (a) Mercuria, (b) the Committee, or
         (c) the Consenting Unsecured Noteholders;
                          (ii)    the breach by Mercuria or the Committee of any of their respective
         representations, warranties, or covenants or other provision contained in this Agreement, in any
         material respect, which breach remains uncured for a period of five (5) Business Days after the
         receipt by Mercuria, the Committee, AmEx and the Consenting Unsecured Noteholders of written
         notice of such breach from the Debtors; provided, however, that the Debtors may not seek to
         terminate this Agreement based upon a breach of this Agreement arising primarily out of the
         Debtors’ own actions in material breach of this Agreement;
                           (iii)    the Debtors determine, as set forth in Section 9 hereof, after consultation
         with legal counsel, that proceeding with the Restructuring would be inconsistent with an exercise
         of their fiduciary duties;
                          (iv)     the issuance, promulgation, or enactment by any governmental entity,
         including any regulatory or licensing authority or court of competent jurisdiction, of any statute,
         regulation, ruling or order declaring this Agreement or any material portion hereof to be
         unenforceable or enjoining or otherwise restricting the consummation of a material portion of the
         Restructuring, which action remains uncured for a period of five (5) Business Days after the receipt
         by the Parties of written notice of such event;
                         (v)     a trustee under section 1104 of the Bankruptcy Code or an examiner (with
         expanded powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code)
         shall have been appointed in the Chapter 11 Cases;
                          (vi)   the Chapter 11 Cases are converted to cases under chapter 7 of the
         Bankruptcy Code or the Chapter 11 Cases are dismissed by order of the Bankruptcy Court, which
         order has not otherwise been stayed; or



                                                       9
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33                 Main Document
                                            Pg 14 of 140


                         (vii)    except to the extent the Debtors have waived such Milestone in accordance
        herewith, the failure to meet any of the Milestones.
                 (b)     Mercuria Termination Events. Mercuria may terminate this Agreement (each, a
 “Mercuria Termination Right”), in each case, upon delivery of written notice to the Debtors, the
 Committee, AmEx and Consenting Unsecured Noteholders in accordance with Section 19 hereof at any
 time upon, after the occurrence of, and during the continuation of, any of the following events (each, a
 “Mercuria Termination Event”):
                          (i)     the breach by the Debtors, the Committee, AmEx or any Consenting
        Unsecured Noteholder of any obligation, representation, warranties, covenants, or other provision
        contained in this Agreement in any material respect, which breach remains uncured for a period of
        five (5) Business Days after the receipt by the Debtors, the Committee, AmEx and the Consenting
        Unsecured Noteholders of written notice of such breach from the Mercuria; provided, however,
        that Mercuria may not seek to terminate this Agreement based upon a breach of this Agreement
        arising primarily out of Mercuria’s own actions in material breach of this Agreement; and provided,
        further, that so long as non-breaching Consenting Unsecured Noteholders party hereto continue to
        hold at least 50.1% of the outstanding Notes Claims, such termination shall be effective only with
        respect to such breaching Consenting Unsecured Noteholders;
                        (ii)    the termination of this Agreement by (a) the Debtors, (b) the Committee,
        or (c) the Consenting Unsecured Noteholders;
                       (iii)    the Debtors file or prosecute any chapter 11 plan of reorganization that is
        not an RSA Plan;
                         (iv)     the issuance, promulgation, or enactment by any governmental entity,
        including any regulatory or licensing authority or court of competent jurisdiction, of any statute,
        regulation, ruling or order declaring this Agreement or any material portion hereof to be
        unenforceable or enjoining or otherwise restricting the consummation of a material portion of the
        Restructuring, which action remains uncured for a period of five (5) Business Days after the receipt
        by the Parties of written notice of such event;
                        (v)     a trustee under section 1104 of the Bankruptcy Code or an examiner (with
        expanded powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code)
        shall have been appointed in the Chapter 11 Cases;
                         (vi)   the Chapter 11 Cases are converted to cases under chapter 7 of the
        Bankruptcy Code or the Chapter 11 Cases are dismissed by order of the Bankruptcy Court, which
        order has not otherwise been stayed;
                       (vii)   the Debtors, the Committee, AmEx or any Consenting Unsecured
        Noteholder publicly announces its intention to support to any Alternative Proposal;
                          (viii) the Bankruptcy Court enters any order authorizing the use of cash
        collateral or incurrence of post-petition financing that is not acceptable to Mercuria;
                         (ix)    the Bankruptcy Court grants relief terminating, annulling, or modifying
        the automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard to any assets of
        the Debtors having an aggregate fair market value in excess of $2,000,000 without the written
        consent of Mercuria; or
                          (x)      except to the extent Mercuria has waived such Milestone in accordance
         herewith, the failure to meet any of the Milestones.


                                                    10
18-13374-mew        Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33                Main Document
                                              Pg 15 of 140


                  (c)    Consenting Unsecured Noteholder Termination Events. This Agreement may be
 terminated by the Consenting Unsecured Noteholders upon delivery to the Debtors, Mercuria, AmEx, and
 the Committee of a written notice in accordance with Section 19 hereof by Requisite Consenting Unsecured
 Noteholders, at any time upon, after the occurrence of, and during the continuation of, any of the following
 events (each, a “Consenting Unsecured Noteholder Termination Event”):
                            (i)   the termination of this Agreement by (a) the Debtors, (b) the Committee,
         or (c) Mercuria;
                         (ii)    the breach by the Debtors or Mercuria of any obligation, representation,
         warranties, covenants, or other provision contained in this Agreement in any material respect,
         which breach remains uncured for a period of five (5) Business Days after the receipt by Mercuria
         of written notice of such breach from the Committee or a Consenting Unsecured Noteholder;
         provided, however, that the Consenting Unsecured Noteholders may not seek to terminate this
         Agreement based upon a breach of this Agreement arising primarily out of the Consenting
         Unsecured Noteholders’ own actions in material breach of this Agreement;
                          (iii)    the issuance, promulgation, or enactment by any governmental entity,
         including any regulatory or licensing authority or court of competent jurisdiction, of any statute,
         regulation, ruling or order declaring this Agreement or any material portion hereof to be
         unenforceable or enjoining or otherwise restricting the consummation of a material portion of the
         Restructuring, which action remains uncured for a period of five (5) Business Days after the receipt
         by the Parties of written notice of such event;
                         (iv)    a trustee under section 1104 of the Bankruptcy Code or an examiner (with
         expanded powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code)
         shall have been appointed in the Chapter 11 Cases;
                          (v)    the Chapter 11 Cases are converted to cases under chapter 7 of the
         Bankruptcy Code or the Chapter 11 Cases are dismissed by order of the Bankruptcy Court, which
         order has not otherwise been stayed; or
                        (vi)    except to the extent the Required Consenting Unsecured Noteholders have
         waived such Milestone in accordance herewith, the failure to meet any of the Milestones.
                   (d)     AmEx Termination Events. This Agreement may be terminated by AmEx, solely
 as to itself, upon delivery to the Debtors, Mercuria, Consenting Unsecured Noteholders and the Committee
 of a written notice in accordance with Section 19 hereof, at any time upon, after the occurrence of, and
 during the continuation of, any of the following events (each, an “AmEx Termination Event”):
                        (i)     the termination of this Agreement by (a) the Debtors, (b) Mercuria, (c) the
         Committee; or (d) the Consenting Unsecured Noteholders;
                         (ii)    the breach by the Debtors or Mercuria of any obligation, representation,
         warranties, covenants, or other provision contained in this Agreement in any material respect,
         which breach remains uncured for a period of five (5) Business Days after the receipt by the Debtors
         and Mercuria of written notice of such breach from the Committee, AmEx or a Consenting
         Unsecured Noteholder; provided, however, that AmEx may not seek to terminate this Agreement
         based upon a breach of this Agreement arising primarily out of AmEx’s own actions in material
         breach of this Agreement;
                          (iii)  the issuance, promulgation, or enactment by any governmental entity,
         including any regulatory or licensing authority or court of competent jurisdiction, of any statute,
         regulation, ruling or order declaring this Agreement or any material portion hereof to be


                                                     11
18-13374-mew        Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33                 Main Document
                                             Pg 16 of 140


         unenforceable or enjoining or otherwise restricting the consummation of a material portion of the
         Restructuring, which action remains uncured for a period of five (5) Business Days after the receipt
         by the Parties of written notice of such event;
                         (iv)    a trustee under section 1104 of the Bankruptcy Code or an examiner (with
         expanded powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code)
         shall have been appointed in the Chapter 11 Cases;
                          (v)    the Chapter 11 Cases are converted to cases under chapter 7 of the
         Bankruptcy Code or the Chapter 11 Cases are dismissed by order of the Bankruptcy Court, which
         order has not otherwise been stayed; or
                          (vi)     except to the extent AmEx has waived such Milestone in accordance
         herewith, the failure to meet any of the Milestones.
                  (e)     Committee Termination Events. This Agreement may be terminated by the
 Committee upon delivery to the Debtors, Mercuria, AmEx and the Consenting Unsecured Noteholders of
 a written notice in accordance with Section 19 hereof at any time upon, after the occurrence of, and during
 the continuation of, any of the following events (each, a “Committee Termination Event”):
                         (i)     the termination of this Agreement by the (a) Debtors or (b) Mercuria;
                          (ii)    the breach by the Debtors or Mercuria of any of their respective
         representations, warranties, or covenants or other provision contained in this Agreement, in any
         material respect, which breach remains uncured for a period of five (5) Business Days after the
         receipt by the Debtors, Mercuria, AmEx and the Consenting Unsecured Noteholders of written
         notice of such breach from the Committee; provided, however, that the Committee may not seek to
         terminate this Agreement based upon a breach of this Agreement arising primarily out of the
         Committee’s own actions in material breach of this Agreement;
                          (iii)    the Committee determines, as set forth in Section 9 hereof, after
         consultation with legal counsel, that proceeding with the Restructuring would be inconsistent with
         an exercise of its fiduciary duties;
                          (iv)     the issuance, promulgation, or enactment by any governmental entity,
         including any regulatory or licensing authority or court of competent jurisdiction, of any statute,
         regulation, ruling or order declaring this Agreement or any material portion hereof to be
         unenforceable or enjoining or otherwise restricting the consummation of a material portion of the
         Restructuring, which action remains uncured for a period of five (5) Business Days after the receipt
         by the Parties of written notice of such event;
                         (v)     a trustee under section 1104 of the Bankruptcy Code or an examiner (with
         expanded powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code)
         shall have been appointed in the Chapter 11 Cases;
                          (vi)   the Chapter 11 Cases are converted to cases under chapter 7 of the
         Bankruptcy Code or the Chapter 11 Cases are dismissed by order of the Bankruptcy Court, which
         order has not otherwise been stayed; or
                        (vii)    except to the extent the Committee has waived such Milestone in
         accordance herewith, the failure to meet any of the Milestones.
                (f)    Mutual Termination; Automatic Termination. This Agreement may be terminated
 by written agreement among all of the Debtors, Mercuria, the Committee, AmEx and the Requisite


                                                     12
18-13374-mew          Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33                  Main Document
                                              Pg 17 of 140


 Consenting Unsecured Noteholders. Notwithstanding anything in this Agreement to the contrary, this
 Agreement shall terminate automatically upon the later of (i) the Effective Date of an RSA Plan; (ii) the
 expiration of the appeal period with respect to the Confirmation Order; or (iii) the conclusion of any and
 all appeals concerning the Confirmation Order.
                   (g)      Effect of Termination. Upon the termination of this Agreement in accordance with
 this Section 8, and except as provided in Section 13 hereof, (i) this Agreement shall forthwith become void
 and of no further force or effect and each Party shall, except as provided otherwise in this Agreement, be
 immediately released from its liabilities, obligations, commitments, undertakings, and agreements under or
 related to this Agreement and shall have all the rights and remedies that it would have had and shall be
 entitled to take all actions, whether with respect to a Restructuring or otherwise, that it would have been
 entitled to take had it not entered into this Agreement, and (ii) any and all consents or votes tendered by the
 Consenting Unsecured Noteholders and AmEx for a chapter 11 plan of reorganization shall be void ab
 initio; provided, however, that in no event shall any such termination relieve a Party from liability for its
 breach or nonperformance of its obligations under this Agreement prior to the date of such termination. No
 Party may terminate this Agreement, and no Consenting Unsecured Noteholder may be counted among the
 Requisite Consenting Unsecured Noteholders for purposes of terminating this Agreement, if such Party
 failed to perform or comply in all material respects with the terms and conditions of this Agreement, and
 such failure to perform or comply caused, or resulted in, the occurrence of one or more termination events
 specified herein.
         Section 9.       Fiduciary Duties
                 (a)      Nothing in this Agreement shall require (i) Aegean or any of its directors,
 managers, and officers in their capacities as such or (ii) the Committee, or any of its members, each in its
 capacity as such, to take or refrain from taking any action with respect to the Restructuring to the extent
 such person or persons reasonably determines, based on the advice of counsel, that taking, or refraining
 from taking, such action, as applicable, would be inconsistent with applicable law or its fiduciary
 obligations under applicable law.
                   (b)      Pursuit of an Alternative Proposal shall not be deemed in the exercise of the
 Debtors or the Committee’s applicable fiduciary duties unless such Alternative Proposal is, or is reasonably
 likely to lead to, a Superior Proposal. For purposes of this Agreement, “Superior Proposal” means a bona
 fide Alternative Proposal that the Debtors or the Committee determines in good faith would, if
 consummated, result in a superior transaction to the Debtors and their estates and creditors than the
 transactions contemplated by this Agreement after consultation with its financial advisors and legal counsel,
 and based on advice of such counsel, and, taking into account (x) the likelihood and timing of
 consummation and (y) all material legal, financial (including the financing terms of any such proposal),
 conditionality, and other aspects of such proposal, in each case as compared to the transactions
 contemplated by this Agreement. For the avoidance of doubt, nothing in this Agreement shall limit AmEx
 from exercising its fiduciary duties in its capacity as a Committee member. For the avoidance of doubt,
 nothing herein shall prevent the Debtors or Committee, upon receipt of Alternative Proposal that is not
 deemed by them to be a Superior Proposal, from negotiating with the counterparty to such Alternative
 Proposal to develop a Superior Proposal. For further avoidance of doubt, notwithstanding anything to the
 contrary herein, any such Superior Proposal must provide for, upon its financial closing, the payment in
 full of all claims and obligations under, arising, or in connection with, the DIP Financing.
                  (c)     In the event the Debtors or the Committee, or any of its members, receives any
 Alternative Proposal or elects to pursue any Alternative Proposal in an exercise of its fiduciary duties, such
 Party shall promptly notify the Parties of the existence and material terms of such Alternative Proposal and
 whether or not the Debtors or the Committee, as applicable, believes such Alternative Proposal is a Superior
 Proposal. After the receipt of the material terms of such Alternative Proposal, if the Debtors or the


                                                       13
18-13374-mew          Doc 291        Filed 01/15/19 Entered 01/15/19 11:05:33                      Main Document
                                                 Pg 18 of 140


 Committee has indicated that it believes the Alternative Proposal is a Superior Proposal, Mercuria shall
 have three (3) Business Days5 to propose changes to the terms of this Agreement, including the
 Restructuring Term Sheet and any exhibits thereto. The Debtors and the Committee shall keep Mercuria
 and Consenting Unsecured Noteholders informed of any amendments, modifications or developments with
 respect to any Alternative Proposal, and, to the extent an Alternative Proposal is amended such that the
 Debtors or the Committee believes the Alternative Proposal is a Superior Proposal, Mercuria shall have
 three (3) Business Days from any such amendment to propose changes to the terms of this Agreement,
 including the Restructuring Term Sheet and any exhibits thereto.
                  (d)     For the avoidance of doubt, Mercuria reserves all rights they have, including the
 right (if any) to challenge any exercise by the Debtors, the Committee, or any of its members of its
 respective fiduciary duties, including, but not limited to, the right to challenge whether an Alternative
 Proposal is a Superior Proposal.
          Section 10.     Amendments and Waivers. This Agreement, including any exhibits or schedules
 hereto, may not be waived, modified, amended, or supplemented except in a writing signed by the Debtors,
 Mercuria, the Committee, AmEx and the Requisite Consenting Unsecured Noteholders; provided, however,
 that to the extent this Agreement has not been executed by the Debtors, it may be waived, modified,
 amended, or supplemented by a writing signed by Mercuria, the Committee, AmEx and the Requisite
 Consenting Unsecured Noteholders; provided further, however, that such waiver, modification,
 amendment, or supplement shall not require the signature of any Party to the extent the waiver,
 modification, amendment, or supplement does not impact such Party, provided, that, for the avoidance of
 doubt, all waivers, modification, amendments, or supplements shall require a writing signed by the Debtors,
 Mercuria, and the Committee.
          Section 11.       Governing Law; Jurisdiction; Waiver of Jury Trial.
                  (a)      This Agreement shall be construed and enforced in accordance with, and the rights
 of the Parties shall be governed by, the laws of the State of New York, without giving effect to the conflicts
 of law principles thereof.
                   (b)      Each of the Parties irrevocably agrees that any legal action, suit, or proceeding
 arising out of or relating to this Agreement brought by any Party or its successors or assigns shall be brought
 and determined in any federal or state court in the Borough of Manhattan, the City of New York. Each of
 the Parties hereby irrevocably submits to the jurisdiction of the aforesaid courts for itself and with respect
 to its property, generally and unconditionally, with regard to any such proceeding arising out of or relating
 to this Agreement or the Restructuring. Each of the Parties hereby irrevocably and unconditionally waives,
 and agrees not to assert, by way of motion or as a defense, counterclaim, or otherwise, in any proceeding
 arising out of or relating to this Agreement or the Restructuring, that (i) the proceeding in any such court is
 brought in an inconvenient forum, (ii) the venue of such proceeding is improper, or (iii) this Agreement, or
 the subject matter hereof, may not be enforced in or by such courts.
              (c)  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
 BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
 PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
 AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
 CONTRACT, TORT, OR ANY OTHER THEORY). EACH PARTY (I) CERTIFIES THAT NO
 REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
 EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
 LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT
 5 “Business Day” means any day other than Saturday, Sunday, and any day that is a legal holiday or day on which banking
 institutions in New York, New York are authorized by the law or government to close.


                                                           14
18-13374-mew        Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33                  Main Document
                                              Pg 19 of 140


 IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
 AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
         Section 12.      Specific Performance/Remedies. It is understood and agreed by the Parties that
 money damages would not be a sufficient remedy for any breach of this Agreement by any Party and each
 non-breaching Party shall be entitled to specific performance and injunctive or other equitable relief
 (including attorneys’ fees and costs) as the sole and exclusive remedy of any such breach, without the
 necessity of posting a bond or proving the inadequacy of money damages as a remedy, including an order
 of a court of competent jurisdiction requiring any Party to comply promptly with any of its obligations
 hereunder.
           Section 13.      Survival. Notwithstanding the termination of this Agreement pursuant to Section
 8 hereof, the agreements and obligations of the Parties in Sections 7, 11, 12, 13, 15, 16, 17, 20, 21, 23, 24,
 26, 27, and 29 hereof (and any defined terms used in any such Sections) shall survive such termination and
 shall continue in full force and effect in accordance with the terms herein; provided, however, that any
 liability of a Party for failure to comply with the terms of this Agreement shall survive such termination.
 For the avoidance of doubt, notwithstanding anything to the contrary herein, Section 27 shall survive in the
 event of termination of this Agreement pursuant to Section 8(a)(iii) or 8(e)(iii).
        Section 14.     Headings. The headings of the sections, paragraphs, and subsections of this
 Agreement are inserted for convenience only and shall not affect the interpretation hereof or, for any
 purpose, be deemed a part of this Agreement.
          Section 15.      Successors and Assigns; Severability; Several Obligations. This Agreement is
 intended to bind and inure to the benefit of the Parties and their respective successors, permitted assigns,
 heirs, executors, administrators, and representatives; provided, however, that nothing contained in this
 Section 15 shall be deemed to permit Transfers other than in accordance with the express terms of this
 Agreement. If any provision of this Agreement, or the application of any such provision to any person or
 entity or circumstance, shall be held invalid or unenforceable in whole or in part, such invalidity or
 unenforceability shall attach only to such provision or part thereof and the remaining part of such provision
 hereof and this Agreement shall continue in full force and effect so long as the economic or legal substance
 of the transactions contemplated hereby is not affected in any manner materially adverse to any Party. Upon
 any such determination of invalidity, the Parties shall negotiate in good faith to modify this Agreement so
 as to effect the original intent of the Parties as closely as possible in a reasonably acceptable manner in
 order that the transactions contemplated hereby are consummated as originally contemplated to the greatest
 extent possible. The agreements, representations, and obligations of the Parties are, in all respects, ratable
 and several and neither joint nor joint and several.
          Section 16.      No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement
 shall be solely for the benefit of the Parties and no other person or entity shall be a third-party beneficiary
 hereof.
         Section 17.       Prior Negotiations; Entire Agreement. This Agreement, including the exhibits
 and schedules hereto, constitutes the entire agreement of the Parties, and supersedes all other prior
 negotiations, with respect to the subject matter hereof, except that the Parties acknowledge that any
 confidentiality agreements (if any) heretofore executed among the Parties shall continue in full force and
 effect pursuant to their terms.
        Section 18.     Counterparts. This Agreement may be executed in several counterparts, each of
 which shall be deemed to be an original, and all of which together shall be deemed to be one and the same
 agreement. Execution copies of this Agreement may be delivered by facsimile or other electronic
 communication, which shall be deemed to be an original for the purposes of this paragraph.



                                                       15
18-13374-mew        Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33                 Main Document
                                             Pg 20 of 140


          Section 19.      Notices. All notices hereunder shall be deemed given if in writing and delivered,
 if contemporaneously sent by electronic mail, facsimile, courier, or by registered or certified mail (return
 receipt requested) to the following addresses or electronic mail addresses:
                 (a)     If to the Debtors, to:
                         Kirkland & Ellis LLP
                         601 Lexington Avenue
                         New York, NY 10022
                         Attn: Marc Kieselstein (email: marc.kieselstein@kirkland.com)

                 (b)     If to Mercuria, to:
                         Mercuria Asset Holdings (Hong Kong) Limited
                         c/o Mercuria Energy Group Limited
                         50 rue du Rhône
                         6th Floor
                         1204 Geneva, Switzerland
                         Attention: François Sornay
                         Email:
                         fsornay@mercuria.com

                         with copies (which shall not constitute notice) to:

                         Milbank, Tweed, Hadley & McCloy LLP
                         28 Liberty Street
                         New York, NY 10005
                         Attention: Abhilash M. Raval, Scott Golenbock, and Lauren C. Doyle
                         Email:
                         ARaval@milbank.com
                         SGolenbock@milbank.com
                         LDoyle@milbank.com

                         Norton Rose Fulbright US LLP
                         2200 Ross Avenue Suite 3600
                         Dallas, TX 75201
                         Attention: Louis R. Strubeck Jr., Kristian Gluck and Greg Wilkes
                         Email:
                         Louis.strubeck@nortonrosefulbright.com
                         Kristian.gluck@nortonrosefulbright.com
                         Greg.wilkes@nortonrosefulbright.com

                         Mercuria Energy Trading, Inc.
                         20 E. Greenway Plaza
                         Suite 650
                         Houston, Texas 77046
                         Attn: Mark L. Greenberg
                         Email:
                         mgreenberg@mercuria.com

                 (c)     If to a Consenting Unsecured Noteholders:



                                                     16
18-13374-mew        Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33                  Main Document
                                              Pg 21 of 140


                          As set forth on such Consenting Noteholder’s signature page
                  (d)     If to AmEx:
                          Cleary Gottlieb Steen & Hamilton LLP
                          One Liberty Plaza
                          New York, NY 10006
                          Attention:      Jane VanLare (e-mail: jvanlare@cgsh.com)


                  (e)     If to the Committee:
                          Akin Gump Strauss Hauer & Feld LLP
                          One Bryant Park
                          Bank of America Tower
                          New York, NY 10036
                          Attention:     Ira S. Dizengoff (e-mail: idizengoff@akingump.com)
                                         Philip C. Dublin (e-mail: pdublin@akingump.com)

         Any notice given by delivery, mail, or courier shall be effective when received. Any notice given
 by facsimile or electronic mail shall be effective upon oral, machine, or electronic mail (as applicable)
 confirmation of transmission.
         Section 20.      Reservation of Rights; No Admission.
          Except as expressly provided in this Agreement, nothing herein is intended to, or does, in any
 manner waive, limit, impair, or restrict the ability of each of the Parties to protect and preserve its rights,
 remedies, and interests, including without limitation, its claims against any of the other Parties (or their
 respective affiliates or subsidiaries) or its full participation in any Chapter 11 Case. This Agreement is part
 of a proposed settlement of matters that could otherwise be the subject of litigation among the Parties.
 Pursuant to Rule 408 of the Federal Rule of Evidence, any applicable state rules of evidence, and any other
 applicable law, foreign or domestic, this Agreement, and all negotiations relating thereto shall not be
 admissible into evidence in any proceeding other than a proceeding to enforce its terms. This Agreement
 shall in no event be construed as or be deemed to be evidence of an admission or concession on the part of
 any Party of any claim or fault or liability or damages whatsoever. Each of the Parties denies any and all
 wrongdoing or liability of any kind and does not concede any infirmity in the claims or defenses which it
 has asserted or could assert.
         Section 21.      No Solicitation; Representation by Counsel; Adequate Information.
                (a)     This Agreement is not and shall not be deemed to be a solicitation to tender or
 exchange any of the Unsecured Notes.
                 (b)     Each Party acknowledges that it has been represented by counsel in connection
 with this Agreement and the transactions contemplated hereby. Accordingly, any rule of law or any legal
 decision that would provide any Party with a defense to the enforcement of the terms of this Agreement
 against such Party based upon lack of legal counsel shall have no application and is expressly waived.
         Section 22.      Confidential Information. Notwithstanding anything in this Agreement to the
 contrary, if the Debtors or the Mercuria determine that any information (whether written or oral) required
 to be delivered under this Agreement is material nonpublic information within the meaning of Regulation
 FD of the Exchange Act (“MNPI”), the Debtors and Mercuria shall not be obligated to deliver any such
 MNPI to any Party unless and until such Party has executed a confidentiality agreement or is otherwise



                                                       17
18-13374-mew        Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33                 Main Document
                                              Pg 22 of 140


 subject to confidentiality obligations, subject to customary exceptions, obligating such Party to keep
 confidential and not disclose, subject to customary exceptions, any such MNPI for a reasonable period.
          Section 23.      Nondisclosure of Consenting Unsecured Noteholder Information.
 Notwithstanding anything in this Agreement to the contrary, unless required by applicable law or
 regulation, the Parties agree to keep confidential the amount of all claims in the Debtors held (beneficially
 or otherwise) by any Consenting Unsecured Noteholder absent the prior written consent of such Consenting
 Unsecured Noteholder; and if such announcement or disclosure is so required by law or regulation, the
 disclosing Party shall provide each affected Consenting Unsecured Noteholder with advance notice of the
 intent to disclose and shall afford each of the affected Consenting Unsecured Noteholders a reasonable
 opportunity to review and comment upon any such announcement or disclosure prior to the disclosing Party
 making such announcement or disclosure. If a Party determine that it is required to attach a copy of this
 Agreement to any document to be publicly filed, such Party will redact any reference to the amount of a
 specific Consenting Unsecured Noteholder’s claims and interests in the Debtors and such Consenting
 Unsecured Noteholder’s notice information. The foregoing shall not prohibit any Party from disclosing the
 aggregate claims or interests of all Consenting Unsecured Noteholders.
         Section 24.       No Admissions. This Agreement shall in no event be construed as or be deemed
 to be evidence of an admission or concession on the part of any Party of any claim or fault or liability or
 damages whatsoever. Each of the Parties denies any and all wrongdoing or liability of any kind and does
 not concede any infirmity in the claims or defenses which it has asserted or could assert. This Agreement
 and the Definitive Documents are part of a proposed settlement of a dispute among the Parties. Pursuant
 to Federal Rule of Evidence 408 and any applicable state rules of evidence, this Agreement and all
 negotiations relating thereto shall not be admissible into evidence in any proceeding other than a proceeding
 involving enforcement of the terms of this Agreement.
         Section 25.      Email Consents. Where a written consent, acceptance, approval, or waiver is
 required pursuant to or contemplated by this Agreement, including a written approval by Aegean, Mercuria,
 the Committee, AmEx or the Consenting Unsecured Noteholder, such written consent, acceptance,
 approval, or waiver shall be deemed to have occurred if, by agreement between counsel to the Parties
 submitting and receiving such consent, acceptance, approval, or waiver, it is conveyed in writing (including
 electronic mail) between each such counsel without representations or warranties of any kind on behalf of
 such counsel.

         Section 26.      Automatic Stay. The automatic stay arising pursuant to section 362 of the
 Bankruptcy Code shall be deemed waived or modified for purposes of providing notice, if any, hereunder,
 including any notice of termination to the Debtors by any Party.
          Section 27.       Debtor Stipulations. Upon the Debtors’ termination of this Agreement pursuant
 to Section 8(a)(iii) or the Committee’s termination pursuant to Section 8(e)(iii), the Parties agree that the
 stipulations in favor of Mercuria set forth in Paragraph G of the Final DIP Order shall be irrevocably binding
 on, and enforceable against, all persons and parties in interest, including the Committee, the Consenting
 Unsecured Noteholders, AmEx and any examiner or trustee appointed in these cases or conversion of these
 cases under chapter 7 of the Bankruptcy Code. For the avoidance of doubt, upon the Debtors’ termination
 of this Agreement pursuant to Section 8(a)(iii) or the Committee’s termination of this Agreement pursuant
 to Section 8(e)(iii), any and all rights of the Committee and any party in interest, including the Consenting
 Unsecured Noteholders and AmEx, under Section 4.1 of the Final DIP Order shall be extinguished.
         Section 28.     Litigation Standstill. The Debtors, the Committee, Mercuria, Amex and the
 Consenting Unsecured Noteholders shall cease and desist from any and all ongoing litigation activities with
 respect to one another, including discovery requests, review of documents produced in discovery,
 depositions, preparation of expert witnesses or expert reports, investigating or researching of objections,


                                                      18
18-13374-mew        Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33                 Main Document
                                              Pg 23 of 140


 claims, causes of action, lien validity or challenges, or other similar actions, and preparation of pleadings
 or other documents in connection with any of the foregoing with respect to the Restructuring, approval of
 the DIP Financing, and any Challenge (as defined in the Final DIP Order) (the foregoing being the
 “Litigation Standstill”). The Debtors, Mercuria, the Committee, Amex and the Consenting Unsecured
 Noteholders shall coordinate any other litigation activities in connection with the Chapter 11 Cases so as to
 minimize costs to the Debtors’ estates.
         Section 29.     No Restraint on DIP Financing. Notwithstanding anything to contrary herein,
 nothing in this Agreement shall prohibit the right of Mercuria to exercise any right or remedy in accordance
 with the definitive documents for the DIP Financing.


                                [Remainder of Page Intentionally Left Blank]




                                                      19
18-13374-mew        Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33               Main Document
                                             Pg 24 of 140


                   IN WITNESS WHEREOF, Aegean Marine Petroleum Network Inc., on behalf of itself and each
 of the Debtors, has executed this Agreement as of the date and year first written above.

                                                 AEGEAN MARINE PETROLEUM NETWORK INC.

                                                 By:
                                                 Name: Tyler Baron
                                                 Title: Authorized Signatory




                             [Signature Page to Restructuring Support Agreement]
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 25 of 140
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 26 of 140
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 27 of 140
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 28 of 140
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33              Main Document
                                            Pg 29 of 140


                  IN WITNESS WHEREOF, the undersigned Consenting Unsecured Noteholder has executed this
 Agreement as of the date and year first written above.

                                                 Callaway Capital Management, LLC

                                                 By:
                                                 Name: Daniel Freifeld
                                                 Title: Managing Member


                                                     Aggregate Principal Amount Owned of:
                                                     4.00% Notes: $
                                                     4.25% Notes: $


                                                 Notice Information:
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33              Main Document
                                            Pg 30 of 140


                  IN WITNESS WHEREOF, the undersigned Consenting Unsecured Noteholder has executed this
 Agreement as of the date and year first written above.

                                                AQR Absolute Return Master Account, L.P.




                                                By:
                                                Name: William J. Fenrich
                                                Title: Authorized Signatory


                                                    Aggregate Principal Amount Owned of:
                                                    4.00% Notes: $
                                                    4.25% Notes: $


                                                Notice Information:
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33              Main Document
                                            Pg 31 of 140


                  IN WITNESS WHEREOF, the undersigned Consenting Unsecured Noteholder has executed this
 Agreement as of the date and year first written above.

                                                AQR Funds – AQR Diversified Arbitrage Funds




                                                By:
                                                Name: William J. Fenrich
                                                Title: Authorized Signatory


                                                    Aggregate Principal Amount Owned of:
                                                    4.00% Notes: $
                                                    4.25% Notes:


                                                Notice Information:
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 32 of 140
18-13374-mew          Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33                     Main Document
                                               Pg 33 of 140


                    IN Wl'INESS WHEREOF, the undersigned Consenting Unsecured Noteholder has executed this
Agreernent as   of the date and year first written above.

                                                   DeepCurrents Investment Croup LLC,

                                                   As (i) investrnent manager to DCIG Capital Master Fund LP
                                                   ("DCIG"), with respect to all Unsecured Notes held by DCIG,
                                                   and (ii) investment manager with respect to certait.t assets held
                                                   by Verition Multi-Strategy Master Fund Ltd ("Verition"),
                                                   including Unsecured Notes held by Veritiotr, but only to the
                                                   extent, and only during the period, that it has trading authority
                                                   with respect to such Unsecured Notes.




                                                   By:
                                                   Narne:
                                                   Title: Chief Operating Officer



                                                        Aggregate Principal Amount Owned of;

                                                        4.}}%Notes:

                                                        4.25% Notes:




                                                    Notice Information:
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 34 of 140
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33              Main Document
                                            Pg 35 of 140


                  IN WITNESS WHEREOF, the undersigned Consenting Unsecured Noteholder has executed this
 Agreement as of the date and year first written above.

                                                LION POINT MASTER, LP

                                                By:
                                                Name: James Murphy
                                                Title: COO/CFO


                                                    Aggregate Principal Amount Owned of:
                                                    4.00% Notes: $
                                                    4.25% Notes: $


                                                Notice Information:
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33                Main Document
                                            Pg 36 of 140



                 IN WITNESS WHEREOF, the undersigned Consenting Unsecured Noteholder has executed this
Agreement as of the date and year first written above.

                                                              I v           a      [\
                                                NOMURA SECURITIES INTERNATIONAL, INC.


                                               By:    1/ �
                                                         I

                                               Name: Thomas
                                                             J  J 7� \
                                                       I/ \ I'. Pernetti
                                                                         \Jx / 1 1
                                                                                   /


                                               Title: Senior Managing Director


                                                   Aggregate Principal Amount Owned of:
                                                   4.00% Notes: $
                                                   4.25 % Notes: $


                                               Notice Information:
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 37 of 140
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 38 of 140
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 39 of 140




                                    SILVERBACK ASSET MANAGEMENT
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 40 of 140




                                     WELLESLEY ASSET MANAGEMENT
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 41 of 140




                                 AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY
18-13374-mew         Doc 291        Filed 01/15/19 Entered 01/15/19 11:05:33                    Main Document
                                                Pg 42 of 140


                  IN WITNESS WHEREOF, Akin Gump Strauss Hauer & Feld LLP, solely in its capacity as
 counsel to the Committee has executed this Agreement as of the date and year first written above based on the
 unanimous consent of the members of the Committee, solely in their capacities as such.

                                                      AKIN GUMP STRAUSS HAUER & FELD LLP

                                                      By:
                                                      Name: Philip C. Dublin
                                                      Title: Partner
18-13374-mew          Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                            Pg 43 of 140


                                          EXHIBIT A
                                 RESTRUCTURING TERM SHEET




  AMERICAS 97017268
18-13374-mew              Doc 291         Filed 01/15/19 Entered 01/15/19 11:05:33                           Main Document
                                                      Pg 44 of 140




                       IN RE: AEGEAN MARINE PETROLEUM NETWORK INC., et al.
                                                  Restructuring Term Sheet
 This term sheet (the “Term Sheet”) sets forth the principal terms of a proposed restructuring (the
 “Restructuring”) of Aegean Marine Petroleum Network Inc. (“AMPNI,” or the “Company”), whereby
 Mercuria Energy Group Limited (“Mercuria”) commits to (a) purchase 100% of the New Common Equity
 in Reorganized AMPNI as set forth herein; and (b) provide for the creation of a litigation trust (the
 “Litigation Trust”) that will hold and prosecute the Litigation Claims (as defined below).
 The Restructuring is intended to be memorialized in a restructuring support agreement (the “RSA”)1 and
 shall be implemented through the confirmation of a chapter 11 plan of reorganization (the “Plan”) filed in
 the chapter 11 proceedings (the “Chapter 11 Cases") of AMPNI and its debtor subsidiaries (the
 “Subsidiary Debtors,” and together with AMPNI, the “Debtors”) pending in the United States Bankruptcy
 Court for the Southern District of New York (the “Court”). Under the Plan (1) all of the Debtors’ senior
 secured term loan debt would be reinstated, paid in full or receive such other treatment as is agreed to by
 the holder of such senior secured term loan debt and Mercuria and (2) AMPNI’s unsecured creditors would
 receive their pro rata share of (a) $40 million in cash and (b) Class A interests in the Litigation Trust entitled
 to 100% of recoveries on the Litigation Claims (after the first $18 million recovered is paid to the entities
 that provide funding to the Litigation Trust).
 The transactions contemplated in this Term Sheet are subject in all respects to the negotiation, execution,
 and delivery of Definitive Documentation.
 THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER
 WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR
 REJECTIONS AS TO ANY PLAN, IT BEING UNDERSTOOD THAT SUCH A SOLICITATION, IF
 ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS OF ALL
 APPLICABLE LAW. THIS TERM SHEET DOES NOT ADDRESS ALL TERMS THAT WOULD BE
 REQUIRED IN CONNECTION WITH ANY POTENTIAL TRANSACTIONS REFERENCED HEREIN
 AND THE ENTRY INTO OR THE CREATION OF ANY BINDING AGREEMENT IS SUBJECT TO
 THE EXECUTION OF DEFINITIVE DOCUMENTATION IN FORM AND SUBSTANCE
 CONSISTENT WITH THIS TERM SHEET AND OTHERWISE REASONABLY ACCEPTABLE TO
 MERCURIA, THE DEBTORS, THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS (THE
 “CREDITORS’ COMMITTEE”), AMERICAN EXPRESS TRAVEL RELATED SERVICES
 COMPANY, INC. (“AMEX”), AND THE REQUIRED CONSENTING UNSECURED NOTEHOLDERS
 (AS SUCH TERM IS DEFINED IN THE RSA). THIS TERM SHEET HAS BEEN PRODUCED FOR
 DISCUSSION AND SETTLEMENT PURPOSES ONLY AND IS SUBJECT TO THE PROVISIONS OF
 RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND OTHER SIMILAR APPLICABLE STATE
 AND FEDERAL RULES PROTECTING THE USE OR DISCLOSURE OF INFORMATION
 EXCHANGED IN THE CONTEXT OF SETTLEMENT DISCUSSIONS.




 1   Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such term in the RSA.
18-13374-mew           Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33               Main Document
                                             Pg 45 of 140



                                                OVERVIEW

  Initial Parties to             (a) Mercuria
  Term Sheet
                                 (b) The Debtors;
                                 (c) The Creditors’ Committee;
                                 (d) AmEx; and
                                 (e) The Consenting Unsecured Noteholders

  Restructuring             The Debtors, Mercuria, the Creditors’ Committee, AmEx, and the Consenting
  Support Agreement         Unsecured Noteholders shall execute an RSA memorializing the terms of this
                            Term Sheet.
                            The RSA will be effective and binding on Mercuria, the Creditors’ Committee,
                            AmEx, and the Consenting Unsecured Noteholders upon execution. The RSA
                            shall be terminable by Mercuria if the Debtors do not execute the RSA by
                            December 15, 2018; provided, that the RSA will not be binding as to the
                            Debtors until the RSA is approved by the Court, if applicable.
                            The RSA shall provide that the parties thereto shall support, and not oppose
                            or interfere with, the confirmation and consummation of the Plan
                            implementing the terms hereof and containing such other terms and conditions
                            as are necessary and appropriate to implement the Restructuring as may be
                            agreed to by Mercuria, the Debtors, the Creditors’ Committee, AmEx, and the
                            Consenting Unsecured Noteholders, subject to the Debtors’ and Creditors’
                            Committee’s respective fiduciary duties.

  Implementation            The Debtors, Mercuria, the Consenting Unsecured Noteholders, AmEx, and
                            the Creditors’ Committee will cooperate with each other in good faith and use
                            commercially reasonable efforts to (i) draft and finalize the Definitive
                            Documentation, including but not limited to the Plan; (ii) take all actions
                            reasonably necessary in connection therewith to ensure compliance with
                            applicable law; and (iii) take all actions reasonably necessary to ensure that
                            the Restructuring is consummated in a tax efficient manner.

  DIP Financing             The RSA shall require that the Debtors obtain an order from the Court,
  Facility                  substantially in the form attached hereto as Exhibit A (the “DIP Financing
                            Order”) approving the DIP credit agreements (the “DIP Credit
                            Agreements”) annexed hereto as Exhibits B and C.

                                           PLAN OVERVIEW

  Debt to be                The Plan shall provide for the restructuring of the following funded debt
  Restructured              obligations of the Debtors:
                                 •   The up to $235,000,000 principal outstanding under the U.S. DIP
                                     Documents (as defined in the DIP Financing Order), of which no less




                                                     2
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33               Main Document
                                     Pg 46 of 140


                             than 125,380,320 was outstanding as of December 13, 2018 (the “U.S.
                             DIP Facility”);
                         •   The up to $300,000,000 principal outstanding under the Global DIP
                             Documents (as defined in the DIP Financing Order), of which no less
                             than 204,714,618 was outstanding as of December 13, 2018 (the
                             “Global DIP Facility” and together with the U.S. DIP Facility, the
                             “DIP Facilities”);
                         •   $249,569,260 aggregate principal outstanding as of the Petition Date
                             under that certain Facility Agreement for a Borrowing Base Facility,
                             dated as of November 30, 2017 (as amended, restated, modified, or
                             supplemented from time to time), by and among Aegean Marine
                             Petroleum S.A., Aegean Petroleum International Inc., Aegean NWE
                             N.V., Aegean Bunkering Germany GmbH, OBAST Bunkering &
                             Trading GmbH and Aegean Petroleum Uruguay S.A., as co-
                             borrowers and guarantors, AMPNI, as guarantor, ABN AMRO Bank
                             N.V., as arranger, documentation bank, facility agent, collateral
                             management agent, security agent, and certain financial institutions,
                             as lender, issuing banks, and overdraft banks thereto (the “Secured
                             Global Credit Facility”);
                         •   $131,688,166 aggregate principal outstanding as of the Petition Date
                             under that certain Second Amended and Restated Security
                             Uncommitted Credit Agreement, dated as of August 3, 2017 (as
                             amended, restated, modified, or supplemented from time to time), by
                             and among Aegean Bunkering (USA) LLC, as borrower, ABN
                             AMRO Capital USA, as administrative agent, collateral agent,
                             syndication agent, BNP Paribas, as documentation agent, and the
                             lender thereto (the “Secured U.S. Credit Facility,” together with the
                             Global Credit Facility, the “Secured Credit Facilities”);
                         •   $13,500,000 aggregate principal outstanding under that certain Loan
                             Agreement, dated as of November 30, 2017 (as amended, restated,
                             modified, or supplemented from time to time), by and among Aegean
                             Bunkering Services Inc., as borrower, AMPNI, Amorgos Maritime
                             Inc., Kimolos Maritime Inc., Milos Shipping (Pte.) Ltd., Mykonos I
                             Maritime Limited and Tinos Marine Inc., as co-guarantors, and
                             Piraeus Bank S.A., as lender (the “2017 Secured Term Loan”);
                         •   $5,984,585 aggregate principal outstanding under that certain Loan
                             Agreement, dated as of November 20, 2017 (as amended, restated,
                             modified, or supplemented from time to time), by and among Aegean
                             Bunkering Services Inc. and Nevado Navigation S.A., as co-
                             borrowers, AMPNI, Aegean Management Services M.C., Aegean
                             Ship III Maritime Company, Aegean Ship VIII Maritime Company,
                             Aegean Ace Maritime Company and Aegean Tanking S.A., as co-
                             guarantors, and Piraeus Bank S.A., as lender (the “2017 South Africa
                             Secured Term Loan”);
                         •   $90,335,430 aggregate principal outstanding that certain Term Loan
                             Facility Agreement, dated as of October 7, 2015 (as amended,
                             restated, modified, or supplemented from time to time), by and among

                                             3
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33                Main Document
                                     Pg 47 of 140


                             Aegean Oil Terminal Corporation, as borrower, AMPNI, as
                             guarantor, United Arab Bank P.J.S.C., as agent, security agent and
                             lender thereto (the “2015 Fujairah Secured Term Loan”);
                         •   $18,717,000 aggregate principal amount outstanding under that
                             certain Loan Agreement, dated as of April 24, 2008 (as amended,
                             restated, modified, or supplemented from time to time), by and among
                             Kassos Navigation S.A., Symi Navigation S.A., Halki Navigation
                             S.A. and Tilos Shipping (PTE.) LTD., as co-borrowers, AMPNI and
                             Aegean Shipholdings Inc., as coguarantors, Aegean Baltic Bank S.A.,
                             as arranger, agent, security agent, account bank, and lender thereto
                             (the “2008 Newbuilding Secured Term Loan”);
                         •   $9,158,800 aggregate principal amount outstanding under that certain
                             Loan Agreement, dated as of July 5, 2007 (as amended, restated,
                             modified, or supplemented from time to time), by and among Andros
                             Marine Inc., Dilos Marine Inc., Ios Shipping Ltd, Sifnos Marine Inc.
                             and Aegean VII Shipping Ltd., as co-borrowers, AMPNI, as
                             guarantor, and Orix Investment and Management Private Ltd., as
                             lender thereto (the “2007 Newbuilding Secured Term Loan”);
                         •   $33,459,740 aggregate principal amount outstanding under that
                             certain Loan Agreement, dated as of October 1, 2006 (as amended,
                             restated, modified, or supplemented from time to time), by and among
                             Kerkyra Marine S.A., Ithaki Marine S.A., Cephallonia Marine S.A.,
                             Paxoi Marine S.A., Zakynthos Marine S.A., Ios Marine Inc. and
                             Kythira Marine S.A., as coborrowers, AMPNI, Aegean Shipholdings
                             Inc., Aegean Breeze Maritime Company and Aegean Tiffany
                             Maritime Company, as co-guarantors, Aegean Baltic Bank S.A., as
                             arranger, agent, security agent, account bank, and lender thereto (the
                             “First 2006 Newbuilding Secured Term Loan”);
                         •   $6,564,028 aggregate principal amount outstanding under that certain
                             Loan Agreement, dated as of October 27, 2006 (as amended, restated,
                             modified, or supplemented from time to time), by and among Tasman
                             Seaways Inc. and Santon Limited, as co-borrowers, AMPNI and
                             Aegean Bunkering Services Inc., as co-guarantors, and the National
                             Bank of Greece S.A., as lender thereto (the “Second 2006
                             Newbuilding Secured Term Loan”);
                         •   $12,200,500 aggregate principal amount outstanding under that
                             certain Loan Agreement, dated as of October 25, 2006 (as amended,
                             restated, modified, or supplemented from time to time), by and among
                             Eton Marine LTD., Benmore Services S.A. and Ingram Enterprises
                             Co., as co-borrowers, AMPNI, Aegean Shipholdings Inc. and Sealand
                             Navigation Inc., as co-guarantors, and Aegean Baltic Bank S.A. as
                             arranger, agent, security agent, account bank, and lender thereto (the
                             “Third 2006 Newbuilding Secured Term Loan”);
                         •   $11,670,000 aggregate principal amount outstanding under that
                             certain Loan Agreement, dated as of August 30, 2005 (as amended,
                             restated, modified, or supplemented from time to time), by and among
                             Kithnos Maritime Inc., Lefkas Marine S.A., Paros Maritime Inc.,

                                             4
18-13374-mew     Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33                   Main Document
                                         Pg 48 of 140


                                 Santorini I Maritime Limited and Serifos Shipping (Pte.) Ltd., as co-
                                 borrowers, AMPNI, Aegean Shipholdings Inc., Aegean Bunkering
                                 Services Inc. and Tempest Shiptrade Ltd., as co-guarantors, and
                                 Aegean Baltic Bank S.A. as arranger, agent, security agent, account
                                 bank, and lender thereto (the “2005 Newbuilding Secured Term
                                 Loan”);
                             •   $5,000,000 aggregate principal amount outstanding under that certain
                                 Loan Agreement, dated as of September 7, 2018 (as amended,
                                 restated, modified, or supplemented from time to time), by and among
                                 Aegean Marine Petroleum S.A., as borrower, AMPNI and I.C.S.
                                 Petroleum Limited, as co-guarantors, and Mercuria Energy Trading
                                 S.A., as lender thereto (the “2018 Barge Secured Term Loan,”
                                 together with the 2017 Secured Term Loan, 2017 South Africa
                                 Secured Term Loan, 2015 Fujairah Secured Term Loan Facility, 2008
                                 New Building Secured Term Loan, 2007 Newbuilding Secured Term
                                 Loan, First 2006 Newbuilding Secured Term Loan, Second 2006
                                 Newbuilding Secured Term Loan, Third 2006 Newbuilding Secured
                                 Term Loan, 2005 Newbuilding Secured Term Loan, 2018 Barge
                                 Secured Term Loan, the “Secured Term Loans”);
                             •   4.00% unsecured convertible notes, $94,550,000 principal amount
                                 outstanding, issued pursuant to that certain Senior Indenture, dated as
                                 of October 23, 2013, by and among AMPNI, as issuer, and Deutsche
                                 Bank Trust Company Americas, as trustee (the “4.00% Notes”); and
                             •   4.25% unsecured convertible notes, $172,500,000 principal amount
                                 outstanding, issued pursuant to that certain Indenture, dated as of
                                 December 19, 2016, by and among AMPNI, as issuer, and U.S. Bank
                                 National Association, as trustee (the “4.25% Notes,” together with
                                 the 4.00% Notes, the “Unsecured Notes” and the holders thereof, the
                                 “Unsecured Noteholders”).

  Pro Forma Capital      The Plan shall provide for the recapitalization of the reorganized Debtors (the
  Structure              “Reorganized Debtors”) on the effective date of the Plan (the “Effective
                         Date”).

  Treatment of           On the Effective Date, all Allowed priority and administrative claims shall be
  Administrative and     paid in full in cash by the Reorganized Debtors through cash on hand, proceeds
  Priority Claims        of the DIP Financing Facilities, and/or cash funded by Mercuria.


  Treatment of DIP       On the Effective Date:
  Claims and Secured
                         The DIP Financing Facilities and Secured Credit Facilities will be cancelled,
  Credit Facilities
                         deemed exchanged for the New Common Equity of Reorganized AMPNI, or
                         otherwise satisfied or reinstated at Mercuria’s election to achieve a tax
                         efficient structure.

  Treatment of Secured   On the Effective Date, each Secured Term Loan shall, at Mercuria’s election,
  Term Loan Claims       be reinstated, paid in cash in full, or receive such other treatment as is agreed


                                                   5
18-13374-mew        Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33                 Main Document
                                              Pg 49 of 140


                             to by the holder of such Secured Term Loan Claim and Mercuria.

     Other Secured Claims    On the Effective Date, Allowed Other Secured Claims against the Debtors, if
                             any, shall receive either (i) payment in cash in full of the unpaid portion of
                             their Allowed Other Secured Claims, including any interest thereon required
                             to be paid under section 506(b) of the Bankruptcy Code (or if payment is not
                             then due, in accordance with the terms of such Allowed Other Secured
                             Claims), (ii) reinstatement pursuant to section 1124 of the Bankruptcy Code,
                             (iii) the collateral securing such Allowed Other Secured Claim, plus any
                             interest thereon required to be paid under section 506(b) of the Bankruptcy
                             Code, or (iv) such other recovery necessary to satisfy section 1129 of the
                             Bankruptcy Code.

     AMPNI Unsecured         On the Effective Date, each general unsecured claim against AMPNI (the
     Claims                  “AMPNI Unsecured Claims”)2 shall receive its pro rata share of:
                                 •   $40 million in cash (the “Cash Payment”); and
                                 •   Class A Trust Units (which shall entitle the holders thereof to receive
                                     100% of the recoveries from the Litigation Trust after the first
                                     $18 million recovered is paid to the entities that provide funding to
                                     the Litigation Trust until each Allowed AMPNI Unsecured Claim is
                                     paid in full, including postpetition interest at the applicable default
                                     contract rate for the period from the Petition Date through the
                                     Effective Date and if no such contract rate exists, at the federal
                                     judgment rate plus fees, costs, and expenses under such contract, if
                                     applicable (“Payment In Full”).
                                 •   Distributions to holders of Unsecured Notes of their pro rata share of
                                     the Cash Payment and the Class A Trust Units shall be made through
                                     the respective Trustees in accordance with the terms of the respective
                                     indentures, and the Plan shall contain standard provisions with respect
                                     thereto.

     Subsidiary Debtor       In full satisfaction thereof, each holder of an unsecured claim Allowed against
     Unsecured Claims        a debtor subsidiary of AMPNI (each a “Subsidiary Debtor”) will receive (i)
                             payment in cash in full in the ordinary course or, at the option of the Debtors
                             and with the consent of Mercuria, on the Effective Date, or (ii) receive such
                             other treatment rendering them unimpaired on the Effective Date.

     Section 510(b) Claims   On the Effective Date, the holders of Allowed Section 510(b) Claims against
                             AMPNI, if any, shall be cancelled and holders of such Claims shall receive
                             their pro rata share of the Class B Trust Units (which shall entitle the holders
                             thereof to receive 100% of the recoveries from the Litigation Trust after
                             Payment in Full of the holders of the Class A Trust Units).




 2
   The AMPNI Unsecured Claims shall include all claims in respect of the Unsecured Notes which shall be Allowed
 in the amount of $267,050,000 and the AmEx Claims, which shall be Allowed in the amount of $22,466,292.32.


                                                       6
18-13374-mew         Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33                  Main Document
                                           Pg 50 of 140



  Equity Interests in     On the Effective Date, the holders of Allowed equity interests in AMPNI
  AMPNI                   (including common stock, preferred stock and any options, warrants, profit
                          interest units, or rights to acquire any equity interests) shall be cancelled and
                          holders of such Claims shall receive their pro rata share of the Class B Trust
                          Units (which shall entitle the holders thereof to receive 100% of the recoveries
                          from the Litigation Trust after Payment in Full of the holders of the Class A
                          Trust Units).

  Intercompany Claims     On the Effective Date, Intercompany Claims shall be reinstated or cancelled
                          and released at the option of Mercuria in consultation with the Debtors.

  Intercompany            On the Effective Date, Intercompany Interests shall be reinstated for
  Interests               administrative convenience, or cancelled as determined by Mercuria in
                          consultation with the Debtors.

  Litigation Trust        On the Effective Date, the Debtors shall transfer the Litigation Claims to a
                          litigation trust (the “Litigation Trust”) to be formed pursuant to the Plan. The
                          Litigation Trust shall be governed by a trust agreement (the “Litigation Trust
                          Agreement”) in form and substance reasonably acceptable to Mercuria, the
                          Debtors, and the Creditors’ Committee.
                          Except as otherwise agreed between Mercuria, the Debtors, and the
                          Committee, the Plan shall include a definition of “Litigation Claims” as
                          follows:

                               •   “Litigation Claims” means all of the following claims and causes of
                                   action belonging to AMPNI or any direct or indirect debtor or non-
                                   debtor subsidiary thereof (“Subsidiary”), against any person or
                                   entity, and existing at any time on or prior to the Petition Date: (i)
                                   claims and causes of action relating to the events, circumstances, and
                                   conduct described in the June 4, 2018, and November 2, 2018, Form
                                   6-K disclosures of AMPNI including conduct concerning improper
                                   accounting for or recordation of accounts receivable, as well as the
                                   right of AMPNI or any Subsidiary to the proceeds of or recovery in
                                   any suit, prosecution, investigation, settlement, enforcement
                                   proceeding, fine, penalty, or other proceeding or action by any
                                   government or governmental agency in connection with the
                                   foregoing; (ii) claims and causes of action relating to the construction
                                   and maintenance of Aegean Oil Terminal Corp.’s fuel oil terminal
                                   located in Fujairah, UAE, as well as the right of AMPNI or any
                                   Subsidiary to the proceeds of or recovery in any suit, prosecution,
                                   investigation, settlement, enforcement proceeding, fine, penalty, or
                                   other proceeding or action by any government or governmental
                                   agency in connection with the foregoing; (iii) claims and causes of
                                   action relating to misstated accounting records, fraudulent
                                   misappropriation of funds by Dimitris Melissanidis, claims against
                                   auditors and other professionals related to misappropriation of funds,
                                   any related conspiracy to defraud AMPNI or investors in
                                   AMPNI, claims against Quality Solutions related to construction
                                   fraud or other fraud, misconduct, malpractice, or other malfeasance


                                                    7
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33                  Main Document
                                     Pg 51 of 140


                            by any director, officer, employee, or agent of AMPNI or a Subsidiary
                            in connection with any of the foregoing; (iv) claims and causes of
                            action brought by AMPNI and any Subsidiary, as Plaintiffs, against
                            Hess Corporation, as Defendant, commenced in the Supreme Court of
                            the State of New York, County of New York: Part 39, Index Number
                            653887/2014, including any appeals in connection with the foregoing;
                            (v) claims and causes of action concerning unpaid invoices for marine
                            fuels supplied through agreements entered into with O.W. Group and
                            any affiliate thereof; (vi) claims and causes of action concerning
                            HSFO product loaded from Petrotrin in Trinidad in December 2016;
                            (vii) claims and causes of action arising from the repurchase of any
                            equity interests in AMPNI; (viii) claims and causes of action against
                            any of AMPNI’s or its Subsidiaries’ directors or officers or other
                            person covered by applicable D&O insurance policies, including for
                            breach of fiduciary duty; (ix) claims and causes of action against, and
                            rights to proceeds from, any applicable D&O insurance policies; (x)
                            claims and causes of action of AMPNI and any Subsidiary in
                            connection with the Related Party Transactions described in the Form
                            20-F of AMPNI for the fiscal year ended December 31, 2016; and (xi)
                            claims and causes of action arising under chapter 5 of the Bankruptcy
                            Code, including claims to avoid and recover fraudulent transfers,
                            provided, that any and all claims to avoid and recover preferential
                            transfers shall remain property of the Reorganized Debtors and shall
                            not be transferred to the Litigation Trust, which preference claims
                            shall be released; provided further, that any and all potential claims or
                            counterclaims against contractual counterparties and known or
                            unknown tort claimants owned by the Debtors or Reorganized
                            Debtors and not enumerated above shall not be contributed to the
                            Litigation Trust and, on the Effective Date, shall be vested in the
                            Reorganized Debtors; and provided further that any and all potential
                            claims against Mercuria, its affiliates and customary related parties,
                            or David Gallagher shall be released and shall not be transferred to
                            the Litigation Trust.
                    The trustee for the Litigation Trust (the “Litigation Trustee”) shall be selected
                    by a unanimous decision of the Creditors’ Committee and the Required
                    Consenting Unsecured Noteholders acting together. The Litigation Trustee
                    shall be compensated on terms acceptable to the Creditors’ Committee and the
                    Required Consenting Unsecured Noteholders. The Litigation Trustee shall be
                    a professional person or a financial institution having trust powers with
                    experience administering other litigation trusts. The Litigation Trustee shall
                    not have voting rights with respect to the governance of the Litigation Trust
                    and shall retain professionals approved by (x) if determined prior to the
                    Effective Date, a unanimous decision of the Creditors’ Committee and the
                    Required Consenting Unsecured Noteholders acting together, and (y) if
                    determined after the Effective Date, the unanimous consent of the Litigation
                    Trust Advisory Board.
                    The Litigation Trust shall be governed by a “Litigation Trust Advisory
                    Board” consisting of 3 members. which shall be selected jointly by the
                    Creditors’ Committee and the Required Consenting Unsecured Noteholders.


                                              8
18-13374-mew     Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33                   Main Document
                                         Pg 52 of 140


                         The Debtors shall be permitted to appoint a single ex officio member of the
                         Litigation Trust Advisory Board who shall not have voting rights. If and when
                         the holders of Class A Trust Units have received Payment in Full, the members
                         appointed by the Creditors’ Committee and Required Consenting Unsecured
                         Noteholders may be replaced by new members designated by the Class B
                         Trust Units.
                         The members of the Litigation Trust Advisory Board shall not be entitled to
                         compensation for service on the Litigation Trust Advisory Board.
                         Litigation Trust Units shall be passive and shall not have voting, consent or
                         other shareholder-like control rights with respect to the Litigation Trust.
                         The Litigation Trust shall be a pass-through entity for tax purposes.
                         Litigation Trust Units may be structured not to be securities and may or may
                         not be transferable, in each case subject to applicable law and as otherwise
                         determined by the unanimous approval of (x) prior to the Effective Date, the
                         Creditors’ Committee and the Requisite Consenting Unsecured Noteholders,
                         or (y) after the Effective Date, the Litigation Trust Advisory Board.
                         Each of the Litigation Trustee and each member of the Litigation Trust
                         Advisory Board shall owe fiduciary duties to the holders of Litigation Trust
                         Units of the type that an official committee of unsecured creditors would owe
                         unsecured creditors, but shall have in place under the Litigation Trust
                         Agreement applicable indemnity and waiver provisions to protect each such
                         member from being personally liable for any claims or causes of action
                         asserted by the holders of Litigation Trust Units, except for any clams of fraud,
                         gross negligence, or willful misconduct.

  Litigation Trust       Mercuria and the Debtors shall execute a litigation trust backstop commitment
  Loan/Payments from     agreement, on terms and conditions acceptable to the Debtors, Mercuria, and
  the Litigation Trust   the Creditors’ Committee (the “Litigation Trust Backstop Commitment
                         Agreement”), pursuant to which Mercuria shall commit to provide
                         $15 million to fund the Litigation Trust (the “Litigation Trust Loan”). All
                         unsecured creditors at AMPNI who are parties to, or become party to the RSA
                         prior to the Effective Date (including for the avoidance of doubt, the
                         Consenting Unsecured Noteholders and AmEx) (the “RSA Creditor
                         Parties”) shall have the pro rata right based on the allowed amount of their
                         claims at AMPNI to contribute $15 million to fund the Litigation Trust Loan
                         and shall have oversubscription rights. Mercuria shall fund the difference
                         between $15 million and the amount of the Litigation Trust Loan funded by
                         the RSA Creditor Parties. The funders of the Litigation Trust Loan shall be
                         the “Litigation Trust Funders.”
                         The first $18 million recovered by the Litigation Trust shall be paid pro rata
                         to the Litigation Trust Funders (the “Litigation Trust Loan Payments”).
                         For any amount recovered by the Litigation Trust after payment of the
                         Litigation Trust Loan Payments, 100% shall be paid on a pro rata basis to the
                         holders of Class A Trust Units until they receive Payment in Full and
                         thereafter, for any amount recovered by the Litigation Trust, 100% shall be
                         paid on a pro rata basis to the holders of Class B Trust Units. Notwithstanding

                                                   9
18-13374-mew        Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33                  Main Document
                                          Pg 53 of 140


                         the foregoing, after repayment in full of the Litigation Trust Loan Payments,
                         the Litigation Trust Advisory Board in the exercise of its business judgment
                         may elect to withhold proceeds from the prosecution or settlement of
                         Litigation Claims to pay reasonable projected costs and expenses of the
                         Litigation Trust.

  Debtor Documents/      The Plan and Litigation Trust Agreement shall provide for the transfer of all
  Privileges             documents, information, work product, and privileges related to the Litigation
                         Claims from the Debtors, the Debtors’ estates, and the Reorganized Debtors
                         to the Litigation Trust.
                         The Reorganized Debtors shall preserve all records and documents (including
                         all electronic records or documents) related to the Litigation Claims until the
                         earlier of (x) such time as the Litigation Trustee notifies the Reorganized
                         Debtors in writing that such records are no longer required to be preserved; or
                         (y) the termination of the Litigation Trust.
                         The Reorganized Debtors agree to cooperate reasonably with requests for
                         interviews of current and former officers, directors, employees and
                         professionals of the Debtors in order to facilitate prosecution of the Litigation
                         Claims.

  Disputed Claims        On the Effective Date, the Debtors may establish one or more reserves for
  Reserve                General Unsecured Claims that have not yet been Allowed, in an estimated
                         amount or as determined by the Debtors, Mercuria and the Creditors’
                         Committee.

  Release, Exculpation   •    The Plan shall contain customary release, exculpation and injunction
  and Injunction              provisions for a transaction of this type and provide, among other things,
                              that:


                                  •   The released and exculpated parties will include (i) Mercuria, its
                                      affiliates, and its customary related parties, (ii) David Gallagher,
                                      (iii) any current officer or director of the Debtors that began
                                      working for the Debtors after May 1, 2018 for the first time and
                                      (iv) any current officer or director that began working with the
                                      Debtors prior to May 1, 2018 provided that such current officer
                                      or director will not have the benefit of a release for gross
                                      negligence, willful misconduct, fraud or breach of fiduciary duty
                                      (provided that each such officer’s and director’s liability for
                                      breach of fiduciary duty shall be limited to available coverage
                                      under applicable D&O insurance policies so long as such
                                      limitation does not limit the availability of such insurance) (the
                                      parties in the foregoing (i) - (iv), the “Debtor Carve-Out
                                      Parties”).

                                  •   The released and exculpated parties will not include any person
                                      or entity implicated in any way in any Litigation Claims or who
                                      or which may be liable in connection with any remedies
                                      available in connection with any Litigation Claims (including
                                      without limitation, any immediate or mediate transferees in


                                                  10
18-13374-mew        Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33                Main Document
                                          Pg 54 of 140


                                     connection with any Litigation Claims) and regardless of
                                     whether such implication or liability is known or unknown at
                                     any time; provided, that the foregoing shall not limit the release
                                     or exculpation of the Debtor Carve-Out Parties.

                                 •   No recovery in respect of a Litigation Claim will result in a
                                     payment obligation by the Reorganized Debtors or any of
                                     AMPNI’s non-debtor subsidiaries or Mercuria.



  Creditors’ Committee   The Plan will provide for the reimbursement of the reasonable and
  Member Expenses        documented fees and expenses of Creditors’ Committee members (including
                         the reasonable and documented fees and expenses of counsel for Creditors’
                         Committee members).

  Shared Services        Mercuria shall continue to support the Debtors’ operations by “sleeving”
                         certain inventory on terms consistent with current practice through the
                         pendency of the DIP Financing

  No Admission           Nothing in the Term Sheet is or shall be deemed to be an admission of any
                         kind.




                                                 11
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 55 of 140


                                     Exhibit A

                                DIP Financing Order




                                        12
18-13374-mew        Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33                  Main Document
                                              Pg 56 of 140


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )        Chapter 11
                                                           )
 AEGEAN MARINE PETROLEUM                                   )        Case No. 18-13374 (MEW)
 NETWORK INC., et al.,1
                                                           )
                                  Debtors.                 )        (Jointly Administered)
                                                           )

                     FINAL ORDER PURSUANT TO 11 U.S.C. §§ 105,
           361, 362, 363, 364, 503 AND 507 (I) AUTHORIZING THE DEBTORS
      TO OBTAIN SENIOR SECURED PRIMING SUPERPRIORITY POSTPETITION
     FINANCING, (II) GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE
        EXPENSE CLAIMS, (III) AUTHORIZING USE OF CASH COLLATERAL,
             (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING
          THE AUTOMATIC STAY; AND (VI) GRANTING RELATED RELIEF

          Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-

 possession (collectively, the “Debtors”) for entry of an order (this “Final Order”) pursuant to

 sections 105, 361, 362, 363, 364(c)(1), 364(c)(2) and 364(c)(3), 364(d), 364(e), 503 and 507 of

 title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of

 the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and Rules

 2002-1, 4001-2, 9006-1, 9013-1, 9014-1 and 9014-2 of the Local Bankruptcy Rules (the “Local

 Rules”) for the United States Bankruptcy Court for the Southern District of New York (this

 “Court”), inter alia requesting, among other things:

          (1)    authorization for the Borrowers (as defined in DIP Loan Documents) to obtain

 postpetition financing pursuant to the DIP Facilities (as defined below), and for each of the

 Debtors to guarantee unconditionally (the “Guarantors”), on a joint and several basis, and subject

 1
     A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
     noticing agent at http://dm.epiq11.com/aegean.
 2
     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion or DIP
     Loan Documents (as defined herein), as applicable.
18-13374-mew        Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33                 Main Document
                                             Pg 57 of 140


 to the terms and limitations set forth in the DIP Loan Documents in all respects the Borrowers’

 obligations in connection with the DIP Facilities, consisting of:

         a) a senior secured super-priority multiple delayed draw term loan credit facility (the
            “DIP Term Loan Facility”), on the terms and conditions to be set forth in the U.S.
            DIP Agreement (as defined below), in an aggregate principal amount of $75,000,000
            in term loan commitments (the “DIP Term Loan Commitment”) which shall be
            available as term loans (the “DIP Term Loans”) to the U.S. Borrower pursuant and
            subject to the Interim Order and this Final Order, as applicable, and the maximum
            amount allowed to be drawn by the U.S. Borrower for such period consistent with the
            U.S. DIP Agreement;

         b) a senior secured super-priority asset-based revolving credit facility (the “U.S. DIP
            Revolving Credit Facility,” and together with the DIP Term Loan Facility, the “U.S.
            DIP Credit Facilities”), on the terms and conditions set forth in that certain
            Superpriority Secured Debtor-In-Possession Credit Agreement dated as of November
            9, 2018 and annexed as Exhibit A hereto (as the same may be amended, restated,
            supplemented, waived, extended or otherwise modified from time to time, the “U.S.
            DIP Agreement,” and together with any other related agreements, documents,
            security agreements, or pledge agreements, the “U.S. DIP Documents”), by and
            among Aegean Bunkering (USA) LLC, as U.S. Borrower, the Guarantors, ABN
            AMRO Capital USA LLC, as Administrative Agent, Collateral Agent, Swing Line
            Lender and Issuing Bank, and Mercuria US Asset Holdings LLC, as U.S. Lender, in
            an initial aggregate principal amount (subject to availability), and together with the
            outstanding amounts under the U.S. Prepetition Credit Facility (as defined in the
            Motion), of $160,000,000 in revolving commitments (the “U.S. Revolving
            Commitments”, and the loans outstanding under the U.S. Revolving Commitments
            from time to time, the “U.S. Revolving Loans”), including a $50,000,000 million
            sublimit for the issuance of letters of credit (“U.S. Letters of Credit”) and Swing Line
            Loans (as defined in U.S. DIP Credit Facilities), available from time to time until the
            maturity date of the U.S. DIP Revolving Credit Facility;

         c) a senior secured super-priority asset-based revolving credit facility (the “Global DIP
            Revolving Credit Facility,” and together with the U.S. DIP Credit Facilities, the “DIP
            Facilities”), on the terms and conditions to be set forth in that certain Amendment and
            Restatement Agreement dated as of November 9, 2018 and annexed as Exhibit B
            hereto (as the same may be amended, restated, supplemented, waived, or otherwise
            modified from time to time, the “Global DIP Agreement,”3 and together with any
            other related agreements, documents, security agreements, or pledge agreements, the
            “Global DIP Documents”), by and among the Global Borrowers, the Guarantors, non-
            debtor guarantors party thereto, ABN AMRO Bank, N.V., as Facility Agent,
            Collateral Management Agent, Security Agent, Issuing Bank and Overdraft Bank,

 3
     The Global DIP Agreement and the U.S. DIP Agreement are referred to collectively herein as the “DIP Loan
     Agreements.”




                                                      2
18-13374-mew        Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                            Pg 58 of 140


              and Mercuria Energy Trading S.A., as Lender, in an aggregate principal amount
              (subject to availability), together with the outstanding amounts under the Global
              Prepetition Credit Facility (as defined in the Motion and, together with the U.S.
              Prepetition Credit Facility, the “Prepetition Credit Facilities”), of $300,000,000 in
              revolving commitments (the “Global Revolving Commitments” and the loans
              outstanding under the Global Revolving Commitments from time to time, the “Global
              Revolving Loans,” together with the U.S. Revolving Loans, the “Revolving Loans”),
              including a $100,000,000 million sublimit for the issuance of letters of credit
              (“Global Letters of Credit” and together with the U.S. Letters of Credit, the “Letters
              of Credit”), available from time to time until the maturity date under the Global DIP
              Revolving Credit Facility; and

        d) a Roll-Up (as defined below) of the Prepetition Secured Obligations (as defined
           below) whereby the Prepetition Secured Obligations shall become DIP Obligations
           (as defined below) in the amounts and at the intervals set forth herein, and subject to
           the terms and conditions hereof and as set forth in the DIP Loan Documents (as
           defined below).

        (2)      authorization for the Debtors, on a final basis, to execute, deliver, and enter into

 the U.S. DIP Documents and the Global DIP Documents (collectively, the “DIP Loan

 Documents”) and to perform all of the Debtors’ respective obligations thereunder, and such other

 and further acts as may be required in connection with the DIP Loan Documents;

        (3)      authorization for the Debtors to pay all amounts, obligations, and liabilities owing

 or payable to any agents under the DIP Loan Documents (collectively, the “DIP Agents”) and the

 issuing banks, swing line lenders, and any other lenders from time to time under the DIP

 Facilities (collectively, the “DIP Lenders” and together with the DIP Agents, the “DIP Secured

 Parties”) pursuant to the DIP Loan Documents, including, without limitation, any principal,

 interest, fees, commitment fees, administrative agent fees, audit fees, closing fees, service fees,

 facility fees, or other fees, costs, expenses, charges and disbursements of the respective DIP

 Secured Parties (including the reasonable and documented fees and expenses of each of the DIP

 Secured Parties’ attorneys, advisors, accountants and other consultants), any obligations in

 respect of indemnity claims, whether contingent or absolute, including, without limitation, any




                                                  3
18-13374-mew        Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                            Pg 59 of 140


 and all obligations in connection with any interest rate, currency swap or other hedging

 agreement or arrangement (including, without limitation, any such agreement or arrangement

 designed to, among other things, hedge against fluctuations in commodity prices), and in each

 case constituting (a) all “Obligations” as defined in the U.S. DIP Agreement, (b) all

 “Outstandings” as defined in the Global DIP Agreement; and (c) all other Debtor and/or

 Guarantor obligations of any kind under the DIP Loan Documents (collectively, the “DIP

 Obligations”);

        (4)       authorization for the Debtors on a final basis to use proceeds of the DIP Facilities

 (collectively the “DIP Loan Proceeds”) as permitted in the DIP Loan Documents and consistent

 with this Final Order and the applicable Approved Budget;

        (5)       authorization for the Debtors to implement or otherwise continue on a final basis

 to “roll-up” the Prepetition Secured Obligations as follows: (a) all cash proceeds of U.S. Priority

 Collateral securing U.S. Secured Obligations (each as defined in the DIP Intercreditor

 Agreement) are deemed to pay down outstanding obligations under the U.S. Prepetition Credit

 Facility on a dollar-for-dollar basis and, contemporaneously therewith, increase availability

 under the U.S. DIP Revolving Credit Facility, subject to compliance with any applicable

 borrowing base limitations as set forth herein, by a corresponding amount; and (b) all cash

 proceeds of Global Prepetition ABL Collateral securing Global Secured Obligations (each as

 defined in the DIP Intercreditor Agreement) are deemed to pay-down outstanding obligations

 under the Global Prepetition Credit Facility on a dollar-for-dollar basis and, contemporaneously

 therewith, increase availability under the Global DIP Revolving Credit Facility, subject to

 compliance with any applicable borrowing base limitations as set forth herein, by a

 corresponding amount ((a) and (b), the “Roll-Up”).




                                                   4
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33          Main Document
                                            Pg 60 of 140


         (6)     the grant and approval of superpriority administrative expense claim status,

 pursuant to sections 364(c)(1), 507(b) and 503(b)(1) of the Bankruptcy Code, to the DIP Agents,

 for the benefit of themselves and the other DIP Secured Parties, in respect of all DIP Obligations,

 subject to the Carve Out (as defined below);

         (7)     granting to each of the DIP Secured Parties valid, enforceable, non-avoidable,

 automatically and fully perfected DIP Liens (as defined below) in all DIP Collateral (as defined

 below), including, without limitation, all property constituting ABL Cash Collateral (as defined

 below), to secure the DIP Obligations, which DIP Liens shall be subject to the relative rankings

 and priorities set forth herein;

         (8)     providing adequate protection to each of the Prepetition Secured Parties (as

 defined below) of their security interests in the collateral securing the Prepetition Credit

 Facilities, as applicable (including, without limitation, ABL Cash Collateral), and equal in

 amount to, any aggregate diminution in the value of such prepetition security interests of such

 Prepetition Secured Parties calculated in accordance with section 506(a) of the Bankruptcy Code

 (“Diminution in Value”), whether or not the Diminution in Value results from the sale, lease or

 use by the Debtors of the Prepetition ABL Collateral (as defined below), the priming of the

 prepetition security interests of such Prepetition Secured Parties or the stay of enforcement of

 any prepetition security interests arising from section 362 of the Bankruptcy Code, or to the

 extent otherwise ordered by the Court;

         (9)     providing adequate protection to the secured parties (the “Prepetition Term

 Parties”) under the Prepetition Term Loan Facilities (as defined in the Motion) of their security

 interests in Prepetition Term Collateral, including Prepetition Term Cash Collateral, (the

 “Prepetition Term Liens”) and equal in amount to, any Diminution in the Value of such




                                                 5
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 61 of 140


 prepetition security interests of such Prepetition Term Parties, subject in all respects to any

 subsequent orders of this Court including but not limited to that certain (a) Final Order

 (I) Granting Adequate Protection to Aegean Baltic Bank S.A., as Agent, (II) Authorizing Use of

 Cash Collateral, (III) Modifying the Automatic Stay, and (IV) Granting Related Relief, (b) Final

 Order (I) Granting Adequate Protection to National Bank of Greece S.A., (II) Authorizing Use of

 Cash Collateral, (III) Modifying the Automatic Stay, and (IV) Granting Related Relief, (c) Final

 Order (I) Granting Adequate Protection to United Arab Bank P.J.S.C., (II) Authorizing Use of

 Cash Collateral, (III) Modifying the Automatic Stay, and (IV) Granting Related Relief, (d) Final

 Order (I) Granting Adequate Protection to Orix Investment and Management PTE. LTD.,

 (II) Authorizing Use of Cash Collateral, (III) Modifying the Automatic Stay, and (IV) Granting

 Related Relief, and (e) Final Order (I) Granting Adequate Protection to Piraeus Bank S.A.,

 (II) Authorizing Use of Cash Collateral, (III) Modifying the Automatic Stay, and (IV) Granting

 Related Relief, (each, a “Prepetition Term Adequate Protection Order” and collectively, the

 “Prepetition Term Adequate Protection Orders”);

        (10)   authorization for the Debtors to use ABL Cash Collateral and all other Prepetition

 ABL Collateral in which any of the Prepetition Secured Parties have an interest consistent with

 this Interim Order and providing adequate protection to the Prepetition Secured Parties to the

 extent set forth herein, including authorization for the Debtors to apply ABL Cash Collateral to

 permanently and indefeasibly pay the Prepetition Secured Obligations;

        (11)   the modification of the automatic stay imposed by section 362 of the Bankruptcy

 Code to the extent necessary to implement and effectuate the terms and provisions of this Interim

 Order and the other DIP Loan Documents to the extent hereinafter set forth;




                                                6
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                           Pg 62 of 140


        (12)    a waiver of the Debtors’ ability to surcharge against any DIP Collateral pursuant

 to section 506(c) of the Bankruptcy Code and any right of the Debtors under the “equities of the

 case” exception in section 552(b) of the Bankruptcy Code; and

        (13)    granting the Debtors such other and further relief as is just and proper.

 The initial hearings on the Motion having been held by this Court on November 7 and 8, 2018

 (together, the “Interim Hearing”) and the final hearing on the Motion having been held by this

 Court on December 13 and [__], 2018 (the “Final Hearing”), and upon the record made by the

 Debtors at the Interim Hearing and the Final Hearing, including the Motion, the testimony

 including by declaration of Tyler Baron, Andrew D. Hede and Zul Jamal, any exhibits in

 connection with the foregoing, and the filings and pleadings in the above-captioned Cases

 (collectively, the “Cases”), the Court having found that the relief requested in the Motion is fair

 and reasonable and is in the best interests of Debtors, their Estates (defined below), their

 stakeholders and other parties in interest, and represents a sound exercise of the Debtors’

 business judgment and is essential for the continued operation of the Debtors’ businesses; it

 appearing to the Court that granting the final relief requested in the Motion is necessary to avoid

 immediate and irreparable harm to the Debtors and their Estates; and appropriate notice of the

 Motion, the relief requested therein, the Interim Hearing, and the Final Hearing (the “Notice”)

 was adequate under the circumstances; and the Notice having been served by the Debtors in

 accordance with Bankruptcy Rules 4001 and 9014 and the Local Rules on (a) the United States

 Trustee for the Southern District of New York (the “U.S. Trustee”); (b) entities listed as holding

 the 30 largest unsecured claims against the Debtors (on a consolidated basis) (the “30 Largest

 Unsecured Creditors”); (c) the agents for each of the Debtors’ prepetition secured credit facilities




                                                  7
18-13374-mew         Doc 291        Filed 01/15/19 Entered 01/15/19 11:05:33                     Main Document
                                                Pg 63 of 140


 (the “Prepetition Agents”);4 (d) the indenture trustee for each of the Debtors’ unsecured notes;

 (e) the DIP Agents; (f) counsel to the parties referenced in clauses (c) through (e); (g) counsel to

 the Official Committee of Unsecured Creditors (the “Committee”); (h) counsel to Mercuria US

 Asset Holdings LLC; (i) counsel to Mercuria Energy Trading S.A.; (j) counsel to the ad hoc

 group of holders of convertible unsecured notes; (k) the United States Attorney’s Office for the

 Southern District of New York; (l) the Internal Revenue Service; (m) the United States Securities

 and Exchange Commission; (n) the Environmental Protection Agency and all similar state

 environmental agencies for states in which the Debtors conduct business; (o) the attorneys

 general in the states where the Debtors conduct their business operations; (p) counsel for the

 Prepetition Term Parties, (q) any other notice parties required under any Prepetition Term Loan

 Document; (r) all parties which, to the best of the Debtors’ knowledge, information, and belief,

 have asserted or may assert a lien in the Debtors’ assets; and (s) any party that has requested

 notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”) and the other parties

 set forth in the Affidavit of Service filed on November 13, 2018 [Docket No. 60]; and the

 opportunity for a hearing on the Motion was appropriate in connection with the Debtors’ requests

 for both interim and final relief and no other notice need be provided; and all objections, if any,

 to the relief requested in the Motion having been withdrawn, resolved or overruled by the Court;

 and after due deliberation sufficient cause appearing therefor;

         THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

 CONCLUSIONS OF LAW:5



 4
     The “Prepetition Agents” are the U.S. Prepetition Agent and the Global Prepetition Agent.
 5
     The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
     pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
     the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To
     the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.




                                                          8
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 64 of 140


        A.     Petition Date. On November 6, 2018 (the “Petition Date”), each Debtor filed a

 voluntary petition (each, a “Petition”) under chapter 11 of the Bankruptcy Code. The Debtors

 continue to operate their businesses and manage their properties as debtors-in-possession

 pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been

 appointed in any of the Cases.

        B.     Jurisdiction and Venue.     This Court has jurisdiction over these proceedings

 pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C.

 § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The

 statutory and legal predicates for the relief sought herein are sections 105, 361, 362, 363, 364,

 503 and 507 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 9013 and 9014 and

 Local Rules 2002-1, 4001-2, 9006-1, 9013-1, 9014-1 and 9014-2.

        C.     Committee Formation. On November 15, 2018, the U.S. Trustee appointed the

 Committee pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket No. 80].

        D.     Interim Order. Based upon the Motion, the testimony of Andrew D. Hede and

 Zul Jamal, and the exhibits in connection with the foregoing, the DIP Loan Documents and all

 other evidence submitted at the Interim Hearing, the Court approved the Debtors’ entry into and

 performance under the DIP Loan Documents and DIP Facility on an interim basis, and on

 November 9, 2018, entered that certain Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362,

 363, 364, 503 and 508 (I) Authorizing the Debtors to Obtain Senior Secured Priming

 Superpriority Postpetition Financing, (II) Granting Liens and Superpriority Administrative

 Expense Claims, (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection,

 (V) Modifying the Automatic Stay; (VI) Scheduling a Final Hearing, and (VII) Granting Related

 Relief (the “Interim Order”) [Docket No. 51]. Pursuant to the Interim Order and Bankruptcy




                                                9
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 65 of 140


 Rule 4001, the Debtors were authorized, among other things, to incur secured borrowings from

 the DIP Lenders pursuant to the terms of the DIP Loan Documents and the Interim Order

 pending the Final Hearing on the Motion.

        E.     Interim Borrowing. Based upon the record of the Interim Hearing, the Court

 authorized and empowered the Debtors to execute and deliver the DIP Loan Documents and

 authorized, empowered and directed the Debtors after execution to perform all of the DIP

 Obligations in accordance with the terms of the Interim Order and the DIP Loan Documents,

 including, without limitation, the payment of fees, expenses and other amounts described in the

 DIP Loan Documents as such became due.          The DIP Loan Documents were executed on

 November 9, 2018, with regard to the DIP Term Loan Facility and the U.S. DIP Revolving

 Credit Facility, and on November 9, 2018, with regard to the Global DIP Revolving Credit

 Facility, and the Debtors were authorized to borrow on the terms and conditions set forth in the

 DIP Loan Documents and the Interim Order.

        F.     Notice. The Notice was given in the manner described in the Motion. Under the

 circumstances, the Notice given by the Debtors of the Motion, the Interim Hearing and the Final

 Hearing, and the relief granted under the Interim Order and this Final Order, constitutes due and

 sufficient notice thereof and complies with Bankruptcy Rule 4001 and the Local Rules.

        G.     Parties’ Acknowledgments, Agreements, and Stipulations. In requesting the DIP

 Facilities, and in exchange for and as a material inducement to the DIP Lenders to agree to

 provide the DIP Facilities and access to the ABL Cash Collateral, and as a condition to providing

 financing under the DIP Facilities, subject to the rights of the Committee and other parties set

 forth in Section 4.1, the Debtors, the obligors under any of, or otherwise with respect to, the

 Prepetition Credit Facilities, Prepetition Loan Documents, and/or the Prepetition Secured




                                                10
18-13374-mew            Doc 291    Filed 01/15/19 Entered 01/15/19 11:05:33                    Main Document
                                               Pg 66 of 140


 Obligations (collectively, the “Prepetition Obligors”),6 and any other non-Debtor affiliates of the

 Debtors (the “Non-Debtor Affiliates”)7 receiving the benefits of the DIP Facilities permanently

 and irrevocably admit, stipulate, acknowledge and agree, as follows:

                  (i)      U.S. Prepetition Loan Documents.               The Debtors and the Prepetition

 Obligors admit, stipulate, acknowledge and agree that prior to the Petition Date, the “Secured

 Parties” (as defined in the U.S. Prepetition Credit Facility, and referred to herein as the “U.S.

 Prepetition Secured Parties”) made loans, advances and/or provided other financial

 accommodations and/or services to Aegean Bunkering (USA) LLC (the “U.S. Borrower”)

 pursuant to the terms and conditions set forth in (a) the U.S. Prepetition Credit Agreement; and

 (b) all other agreements, documents and instruments executed and/or delivered with, to, or in

 favor of the agent or agents under the U.S. Prepetition Credit Agreement (the “U.S. Prepetition

 Agent”) or any other Secured Party in connection with the U.S. Prepetition Credit Agreement,

 including, without limitation, all security agreements, notes, guarantees, mortgages, Uniform

 Commercial Code financing statements and all other related agreements, documents and

 instruments executed and/or delivered in connection therewith or related thereto (all of the

 foregoing, together with the U.S. Prepetition Credit Agreement, as each has heretofore been

 amended, supplemented, modified, extended, renewed, restated and/or replaced at any time prior

 to the Petition Date, collectively, the “U.S. Prepetition Loan Documents”). Aegean Marine

 Petroleum Network, Inc. (the “U.S. Guarantor”) is jointly and severally liable for the U.S.

 Borrower’s obligations under the U.S. Prepetition Loan Documents.



 6
     For the avoidance of doubt, all references to the Prepetition Obligors include all non-debtor affiliates of the
     Debtors, the Borrowers, and the Guarantors who are obligors under any of the Prepetition Credit Facilities,
     Prepetition Loan Documents, and the Prepetition Secured Obligations.
 7
     Aegean Bunkering Germany GmbH, OBAST Bunkering & Trading GmbH, and Aegean Petroleum Uruguay
     S.A. are non-Debtor affiliates of the Debtors.




                                                        11
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 67 of 140


                (ii)    U.S. Prepetition ABL Obligations.       The Debtors and the Prepetition

 Obligors admit, stipulate, acknowledge and agree, that as of the Petition Date, the U.S. Borrower

 and the U.S. Guarantor were jointly and severally indebted to the U.S. Prepetition Secured

 Parties under the U.S. Prepetition Loan Documents in respect of Revolving Loans, outstanding

 Letters of Credit, and Swing Line Loans in an aggregate outstanding principal amount of not less

 than approximately $131,338,116.34, plus interest accrued and accruing thereon, together with

 all costs, fees, expenses and other charges accrued, accruing or chargeable with respect thereto in

 accordance with the U.S. Prepetition Loan Documents (collectively, the “U.S. Prepetition ABL

 Obligations”). Subject to Section 4.1 hereof, the U.S. Prepetition ABL Obligations constitute

 allowed, legal, valid, binding, enforceable and non-avoidable obligations of the U.S. Borrower

 and the U.S. Guarantor, and are not subject to any offset, defense, counterclaim, avoidance,

 recharacterization, recoupment, or subordination pursuant to the Bankruptcy Code or any other

 applicable law or any other claim or cause of action of any nature, and the Debtors and

 Prepetition Obligors do not possess, shall not assert, hereby forever release, and are forever

 barred from bringing any claim, cause of action, counterclaim, setoff or defense of any kind,

 nature or description which would in any way affect the validity, enforceability and non-

 avoidability of any of the U.S. Prepetition ABL Obligations or the Prepetition Liens (as defined

 below) on the U.S. Prepetition ABL Collateral (as defined below).

                (iii)   U.S. Prepetition ABL Collateral.        The Debtors and the Prepetition

 Obligors admit, stipulate, acknowledge and agree, that as of the Petition Date, the U.S.

 Prepetition ABL Obligations were fully secured pursuant to the U.S. Prepetition Loan

 Documents by valid, perfected, enforceable and non-avoidable, first-priority liens on and

 security interests in all of the U.S. Borrower’s assets constituting “Collateral” (as defined in the




                                                 12
18-13374-mew         Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33                     Main Document
                                               Pg 68 of 140


 U.S. Prepetition Loan Documents, and collectively all such Collateral in existence on the Petition

 Date, and the identifiable proceeds thereof, the “U.S. Prepetition ABL Collateral”), subject only

 to the liens and security interests permitted under the U.S. Prepetition Credit Agreement to the

 extent that such security interests, liens or encumbrances are valid, perfected and non-avoidable

 security interests, liens or encumbrances existing as of the Petition Date. The Debtors and the

 Prepetition Obligors do not possess and will not assert any claim, cause of action, counterclaim,

 setoff or defense of any kind, nature or description which would in any way affect the validity,

 enforceability and non-avoidability of any of the U.S. Prepetition Agent’s and the U.S.

 Prepetition Lenders’ liens, claims or security interests in the U.S. Prepetition ABL Collateral.

                  (iv)     Global Prepetition Loan Documents. The Debtors and the Prepetition

 Obligors admit, stipulate, acknowledge and agree that prior to the Petition Date, the “Secured

 Parties” (as defined in the Global Prepetition Credit Facility, and referred to herein as the

 “Global Prepetition Secured Parties,”8 and together with the U.S. Prepetition Secured Parties, the

 “Prepetition Secured Parties”) made loans, advances and/or provided other financial

 accommodations and/or services to Aegean Marine Petroleum S.A., Aegean Petroleum

 International Inc., Aegean NWE N.V., and the Non-Debtor Affiliates (collectively, the “Global

 Borrowers”) pursuant to the terms and conditions set forth in (a) the Global Prepetition Credit

 Facility; and (b) all other agreements, documents and instruments executed and/or delivered

 with, to, or in favor of the Global Prepetition Agent or any other Secured Party in connection

 with the Global Prepetition Credit Facility, including, without limitation, all documents defined

 as “Finance Documents” in the Global Prepetition Credit Facility, and all security agreements,

 notes, guarantees, mortgages, financing statements and all other related agreements, documents

 8
     The Global Prepetition Secured Parties includes the agent or agents under the Global Prepetition Credit Facility
     (the “Global Prepetition Agent”).




                                                         13
18-13374-mew          Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33                    Main Document
                                                Pg 69 of 140


 and instruments executed and/or delivered in connection therewith or related thereto (all of the

 foregoing, together with the Global Prepetition Credit Facility, as all of the same have heretofore

 been amended, supplemented, modified, extended, renewed, restated and/or replaced at any time

 prior to the Petition Date, collectively, the “Global Prepetition Loan Documents”).9 Aegean

 Marine Petroleum S.A., Aegean Petroleum International Inc., Aegean NWE N.V., the Non-

 Debtor Affiliates, and Aegean Marine Petroleum Network Inc. (collectively, the “Global

 Guarantors” and each, a “Global Guarantor”) are jointly and severally liable for the Global

 Borrowers’ obligations under the Global Prepetition Loan Documents.

                   (v)     Global Prepetition ABL Obligations. The Debtors and the Prepetition

 Obligors admit, stipulate, acknowledge and agree that as of the Petition Date, the Global

 Borrowers and each of the other Global Guarantors were jointly and severally indebted under the

 Global Prepetition Loan Documents in respect of Global Revolving Loans,10 outstanding Global

 Letters of Credit, Overdraft Facilities (each as defined in the Global Prepetition Credit Facility)

 and all other Credit Instruments (as defined in the Global Prepetition Credit Facility) in an

 aggregate outstanding principal amount of not less than approximately $249,569,260, plus

 interest accrued and accruing thereon, together with all costs, fees, expenses and other charges

 accrued, accruing or chargeable with respect thereto in accordance with the Global Prepetition

 Loan Documents (collectively, the “Global Prepetition ABL Obligations,” and together with the

 U.S. Prepetition ABL Obligations, the “Prepetition Secured Obligations”). Subject to Section

 4.1 hereof, the Global Prepetition ABL Obligations constitute allowed, legal, valid, binding,



 9
      The U.S. Prepetition Loan Documents and the Global Prepetition Loan Documents are collectively, the
      “Prepetition Loan Documents.”
 10
      For the avoidance of doubt, the Global Revolving Loans shall include that certain over-advance provided to the
      Debtors on or about October 31, 2018 to fund certain working capital amounts needed to enable the Debtors to
      prepare for an orderly chapter 11 filing.




                                                         14
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33          Main Document
                                           Pg 70 of 140


 enforceable and non-avoidable obligations of the Global Borrowers and the Global Guarantors,

 and are not subject to any offset, defense, counterclaim, avoidance, recharacterization,

 recoupment, or subordination pursuant to the Bankruptcy Code or any other applicable law or

 any other claim or cause of action of any nature, and the Debtors and the Prepetition Obligors do

 not possess, shall not assert, hereby forever release, and are forever barred from bringing any

 claim, counterclaim, cause of action, setoff or defense of any kind, nature or description which

 would in any way affect the validity, enforceability and non-avoidability of any of the Global

 Prepetition ABL Obligations or the Prepetition Liens on the Global Prepetition ABL Collateral.

                (vi)   Global Prepetition ABL Collateral. The Debtors and the Prepetition

 Obligors admit, stipulate, acknowledge and agree that as of the Petition Date, the Global

 Prepetition ABL Obligations were fully secured pursuant to the Global Prepetition Loan

 Documents by valid, perfected, enforceable and non-avoidable, first-priority liens on and

 security interests in all of the “Transaction Security” (as defined in the Global Prepetition Loan

 Documents) (all such Transaction Security in existence on the Petition Date, or the identifiable

 proceeds thereof, the “Global Prepetition ABL Collateral” and collectively with the U.S.

 Prepetition ABL Collateral, the “Prepetition ABL Collateral”), and subject only to the liens and

 other security interests specifically permitted under the Global Prepetition Loan Documents to

 the extent that such security interests, liens or encumbrances are valid, perfected and non-

 avoidable security interests, liens or encumbrances existing as of the Petition Date. The Debtors

 do not possess and will not assert any claim, counterclaim, setoff or defense of any kind, nature

 or description which would in any way affect the validity, enforceability and non-avoidability of

 any of the Global Prepetition Secured Parties’ liens, claims or security interests in the Global

 Prepetition ABL Collateral.




                                                15
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 71 of 140


                 (vii)   Validity of Prepetition Liens and Prepetition Secured Obligations. The

 Debtors and the Prepetition Obligors admit, stipulate, acknowledge and agree that: (a) the

 Prepetition Secured Obligations constitute legal, valid, enforceable, non-avoidable and binding

 obligations of certain of the Debtors; (b) no offsets, challenges, objections, defenses, claims,

 causes of action, or counterclaims of any kind or nature whatsoever to the Prepetition Secured

 Obligations or any liens and security interests arising out of or related in any way to the

 Prepetition Loan Documents and/or the Prepetition Credit Facilities (collectively, the

 “Prepetition Liens”) exist, and no portion of the Prepetition Secured Obligations or Prepetition

 Liens is subject to any offsets, challenges, objections, defenses, claims or counterclaims of any

 kind or nature whatsoever including, without limitation, avoidance, disallowance, reduction,

 surcharge, disgorgement, recharacterization, recoupment, or subordination, whether pursuant to

 the Bankruptcy Code or applicable non-bankruptcy law or any other claim or cause of action of

 any nature; (c) the Prepetition Loan Documents are valid and enforceable by the Prepetition

 Secured Parties against each of the applicable Debtors (other than in respect of the stay of

 enforcement arising under section 362 of the Bankruptcy Code); and (d) the Prepetition Liens

 were fully perfected as of the Petition Date and constitute legal, valid, binding, enforceable and

 perfected liens in and to the Prepetition ABL Collateral and are not subject to avoidance,

 disallowance,    reduction,   surcharge,   disgorgement,   recharacterization,   recoupment,   or

 subordination, whether pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

                 (viii) Sale and Credit Bidding. The Debtors and the Prepetition Obligors admit,

 stipulate, acknowledge and agree that any of the DIP Lenders, DIP Agents, or Prepetition

 Secured Parties, as applicable, may credit bid the full amount of (or any portion of) the

 Prepetition Secured Obligations or the DIP Obligations, as applicable.




                                                16
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33              Main Document
                                            Pg 72 of 140


                (ix)    Release.      Each of the Debtors, their Estates, the Borrowers, the

 Guarantors, and the Prepetition Obligors (collectively, the “Releasing Parties”) hereby forever,

 unconditionally, permanently, and irrevocably release, discharge and acquit (a) each DIP Agent,

 each DIP Lender, and each of their respective successors, assigns, participants, affiliates, parents,

 subsidiaries, partners, controlling persons, representatives, agents, attorneys, advisors, financial

 advisors, consultants, professionals, officers, directors, members, managers, shareholders, and

 employees, past, present and future, and their respective heirs, predecessors, successors and

 assigns (collectively, the “DIP Released Parties”), in each case in their capacity as such, and

 (b) each Prepetition Agent, each Prepetition Lender, and each of their respective successors,

 assigns,   participants,   affiliates,   parents,   subsidiaries,   partners,   controlling   persons,

 representatives, agents, attorneys, advisors, financial advisors, consultants, professionals,

 officers, directors, members, managers, shareholders, and employees, past, present and future,

 and their respective heirs, predecessors, successors and assigns (collectively, the “Prepetition

 Released Parties” and together with the DIP Released Parties, the “Released Parties”), of and

 from any and all claims, controversies, disputes, liabilities, obligations, demands, damages,

 expenses (including, without limitation, attorneys’ fees), debts, liens, actions and causes of

 action of any and every nature whatsoever, whether arising in law or otherwise, and whether

 known or unknown, matured or contingent, arising under, in connection with or relating to the

 Prepetition Secured Obligations, the Prepetition Loan Documents, the DIP Facilities or the DIP

 Loan Documents, including, without limitation, (a) any so-called “lender liability” or equitable

 subordination claims or defenses, (b) any and all claims (as defined in the Bankruptcy Code) and

 causes of action arising under the Bankruptcy Code, and (c) any and all offsets, defenses, claims,

 counterclaims, set off rights, objections, challenges, causes of action and/or choses in action of




                                                     17
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 73 of 140


 any kind or nature whatsoever, whether arising at law or in equity, including any

 recharacterization, recoupment, subordination, avoidance, or other claim or cause of action

 arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other

 similar provisions of applicable state, federal, or foreign law, including, without limitation, any

 right to assert any disgorgement or recovery, in each case, with respect to the extent, amount,

 validity, enforceability, priority, security and perfection of any of the Prepetition Secured

 Obligations, the Prepetition Loan Documents or the Prepetition Liens, and further waive and

 release any defense, right of counterclaim, right of setoff or deduction to the payment of the

 Prepetition Secured Obligations that any or all of the Releasing Parties now has or may claim to

 have against the Released Parties, arising under, in connection with, based upon or released to

 any and all acts, omissions, conduct undertaken or events occurring prior to entry of this Final

 Order; provided, however, notwithstanding anything set forth herein to the contrary, the releases

 set forth in Section E(ix) of the Interim Order and Section G(ix) of this Final Order in respect of

 each DIP Agent, each DIP Lender, and each DIP Released Party shall not be subject to challenge

 under Section 4.1 hereof or otherwise; provided further, however, that such releases in respect of

 each Prepetition Released Party shall be subject to challenge under Section 4.1 hereof.

                (x)    ABL Cash Collateral. The Debtors admit, stipulate, acknowledge and

 agree that all of the cash of the Debtors who were obligors under the Prepetition Credit Facilities

 and granted security interests in their assets to the Prepetition Secured Parties (the “Debtor ABL

 Obligors”), wherever located, and all cash equivalents, including any cash in deposit accounts of

 the Debtor ABL Obligors, whether as Prepetition ABL Collateral or which represent income,

 proceeds, products, rents, or profits of other Prepetition ABL Collateral, constitutes “cash




                                                 18
18-13374-mew           Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33          Main Document
                                             Pg 74 of 140


 collateral” of the Prepetition Secured Parties within the meaning of section 363(a) of the

 Bankruptcy Code (the “ABL Cash Collateral”).

                 (xi)     Term Loan Cash Collateral. The Debtors admit, stipulate, acknowledge

 and agree that all of the cash of the Debtors who were borrowers under the Prepetition Term

 Loan Facilities, wherever located, and all cash equivalents, including any cash in deposit

 accounts of the Debtors who were borrowers under the Prepetition Term Loan Facilities, whether

 as Prepetition Term Collateral or which represent income, proceeds, products, rents, or profits of

 other Prepetition Term Collateral, constitutes “cash collateral” of the Prepetition Term Parties

 within the meaning of section 363(a) of the Bankruptcy Code (the “Term Loan Cash

 Collateral”).

        H.       Findings Regarding the Postpetition Financing.

                 (i)      Postpetition Financing. The Debtors have requested from each of the DIP

 Secured Parties, and the DIP Secured Parties are willing, subject to the terms of this Final Order,

 to extend certain loans, advances and other financial accommodations on the terms and

 conditions set forth in this Final Order, the DIP Loan Agreements and the other DIP Loan

 Documents, respectively (the “DIP Loans”).

                 (ii)     Need for Postpetition Financing. Prior to and since the Petition Date, the

 Debtors have not had sufficient liquidity, including cash collateral, to operate their businesses in

 the ordinary course of business without the financing requested in the Motion. The Debtors’

 ability to maintain business relationships with their vendors, suppliers and customers, to pay

 their employees, pay certain fees and expenses as set forth herein, and to otherwise fund their

 operations was and continues to be essential to the Debtors’ continued viability as the Debtors

 seek to maximize the value of the assets of the Estates for the benefit of all creditors of the




                                                  19
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33          Main Document
                                           Pg 75 of 140


 Debtors. The ability of the Debtors to obtain sufficient working capital and liquidity through the

 proposed postpetition financing arrangements with the DIP Secured Parties as set forth in this

 Final Order, the DIP Loan Agreements, and other DIP Loan Documents, as applicable, is vital to

 the preservation and maintenance of the going concern value of each Debtor. Accordingly, the

 Debtors had and continue to have an immediate need to obtain the postpetition financing to,

 among other things, permit the orderly continuation of the operation of their businesses,

 minimize the disruption of their business operations, and preserve and maximize the value of the

 assets of the Debtors’ bankruptcy estates (as defined under section 541 of the Bankruptcy Code,

 the “Estates”) to maximize the recovery to all creditors of the Estates.

                (iii)   [Reserved].

                (iv)    Stalking Horse Bid. Certain of the Debtors entered into that certain Asset

 Purchase Agreement dated as of November 5, 2018 (as amended, restated, modified, or

 supplemented, from time to time, the “Stalking Horse Agreement” and the bidder thereunder, the

 “Stalking Horse Bidder”), substantially in the form attached as “Exhibit C” to the sale and

 bidding procedures motion filed by the Debtors in these Cases on November 9, 2018 [Docket

 No. 59] (the “Bidding Procedures Motion”) for the purchase of all or substantially all of the DIP

 Collateral on the terms and conditions set forth therein. The Bidding Procedures Motion shall be

 withdrawn, and the Stalking Horse Agreement shall be terminated, upon entry of an order

 authorizing the Debtors to enter into the “Restructuring Support Agreement” attached hereto as

 Exhibit E (the “RSA”).

                (v)     No Credit Available on More Favorable Terms. The Debtors have been

 unable to procure financing in the form of unsecured credit allowable as an administrative

 expense under sections 364(a), 364(b), or 503(b)(1) of the Bankruptcy Code or in exchange for




                                                  20
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                            Pg 76 of 140


 the grant of a superpriority administrative expense, junior liens on encumbered property of the

 Estates, or liens on property of the Estates not subject to a lien pursuant to § 364(c)(1), 364(c)(2)

 or 364(c)(3) of the Bankruptcy Code. The Debtors assert in the Motion and in the Jamal

 Declaration, and demonstrated at the Interim Hearing and the Final Hearing, that they have been

 unable to procure the necessary financing on terms more favorable, taken as a whole, than the

 financing offered by each of the DIP Secured Parties pursuant to the DIP Loan Documents. In

 light of the foregoing, and considering all alternatives, the Debtors have properly concluded, in

 the exercise of their sound business judgment, that the DIP Facilities represent the best financing

 available to them at this time, and are in the best interests of all of their stakeholders. After

 considering all alternatives, the Debtors have properly concluded, in the exercise of their sound

 business judgment, that the DIP Facilities represent the best financing available to them at this

 time, and are in the best interests of all of their stakeholders.

                 (vi)    Budget. The Debtors have prepared and delivered to the DIP Secured

 Parties updated budgets that have been approved in accordance with the applicable DIP Loan

 Agreements (together with each subsequent approved Budget then in effect, an “Approved

 Budget”), copies of which are attached hereto as Exhibits C and D. The Debtors believe that the

 Approved Budgets are reasonable under the facts and circumstances. The DIP Secured Parties

 required the Debtors to comply with the Approved Budgets, the other DIP Loan Documents, the

 Interim Order, and this Final Order in determining to enter into and continue under the

 postpetition financing arrangements provided for herein. The Debtors shall provide to the DIP

 Secured Parties and the advisors to the Committee updates to any Approved Budget and financial

 reporting with respect to the Debtors in accordance with the terms of the applicable DIP Loan

 Documents. Funds borrowed under the DIP Loan Documents and DIP Collateral used under the




                                                    21
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 77 of 140


 Interim Order and this Final Order shall be used by the Debtors solely in accordance with the

 Interim Order, this Final Order, the Approved Budget, and the DIP Loan Documents. The

 consent of any of the DIP Secured Parties to the Approved Budget shall not be construed as a

 commitment to provide DIP Loans or to permit the use of Cash Collateral after the occurrence of

 an Event of Default, regardless of whether the aggregate funds shown on the Approved Budget

 have been expended. For the avoidance of doubt, all references to the Approved Budget shall be

 subject in all respects to the Budget Variance (as defined in the DIP Loan Documents).

                (vii)   Certain Conditions to DIP Facilities. The DIP Lenders’ willingness to

 make the DIP Loans is conditioned upon, among other things, (a) the Debtors obtaining Court

 approval to enter into the DIP Loan Documents and to incur all of their obligations thereunder,

 and to confer upon the DIP Secured Parties all rights, powers and remedies thereunder in each

 case as modified by this Final Order; (b) the provision of adequate protection of the Prepetition

 Secured Parties’ interests in the Prepetition ABL Collateral pursuant to sections 361, 363, and

 364 of the Bankruptcy Code, subject to the terms and conditions of the Prepetition Term

 Adequate Protection Orders; and (c) the DIP Secured Parties being granted, as security for the

 prompt payment of the DIP Facility and all other obligations of the Debtors under the DIP Loan

 Documents: (i) superpriority perfected security interests in and liens upon all of the Prepetition

 ABL Collateral and any unencumbered assets other than assets expressly excluded under the

 applicable DIP Loan Documents, (ii) perfected security interests in and junior liens upon the

 remaining Debtors’ assets, including, without limitation, the Prepetition Term Collateral

 (collectively hereinafter referred to as the “DIP Collateral,” and for avoidance of doubt, the DIP

 Collateral shall include (w) all advances under the DIP Facilities, including, without limitation,

 the Roll-Up, (x) the proceeds of the Litigation Claims (as defined in the U.S. DIP Agreement),




                                                22
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 78 of 140


 (y) the proceeds of any claim or cause of action arising under or pursuant to chapter 5 of the

 Bankruptcy Code or under any other similar provisions of applicable state, federal, or foreign

 law (including any other avoidance actions under the Bankruptcy Code) (collectively, the

 “Avoidance Actions”) other than proceeds of any Avoidance Action with respect to the

 Prepetition Secured Obligations, (z) 100% of the Equity Interests (as defined in the DIP Loan

 Agreements) of any Borrower, any Debtor, or any Guarantor owned (directly or indirectly),

 beneficially or of record, by the Borrower, any Debtor, or any Guarantor other than Aegean Oil

 Terminal Corp.; (aa) to the extent not already included as Litigation Claims, claims of the

 Debtors and any obligor under any DIP Loan Document that is not a Debtor, existing at any

 time, against any of their directors or officers or any other person covered by any applicable

 directors and officers liability insurance policy, including for breach of fiduciary duty and any

 proceeds of such claims (collectively, the “D&O Claims”); and (bb) 100% of the Equity Interests

 that any Borrower, any Debtor, or any Guarantor may own, beneficially or of record, directly or

 indirectly, other than Aegean Oil Terminal Corp. (i) in any subsidiary thereof (whether or not

 such entity is wholly owned or immaterial) and (ii) in any corporation, partnership (limited or

 general), joint venture, limited liability company, business trust, association or other legally

 recognized entity (a “Person” as defined in the U.S. DIP Agreement), including joint venture

 interests and majority and minority interests in any Person owned by any Borrower, any Debtor

 and any Guarantor.

               (viii) Business Judgment and Good Faith Pursuant to Section 364(e). Based

 upon the pleadings and proceedings of record in the Cases including, without limitation, the

 resolution of the Committee’s objection to the entry of this Final Order as a result of, among

 other things, the agreements reflected in the RSA, (a) the terms of the DIP Loan Documents




                                                23
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                           Pg 79 of 140


 (including, without limitation, the Roll-Up), the Interim Order and this Final Order are fair, just

 and reasonable under the circumstances, reflect the Debtors’ exercise of their prudent business

 judgment consistent with their fiduciary duties, and are supported by reasonably equivalent value

 and fair consideration; (b) the terms and conditions of the DIP Loan Documents and this Final

 Order have been negotiated in good faith and at arms’ length by and among the Debtors and the

 DIP Secured Parties, with all such parties being represented by counsel.             To the extent

 applicable, the Court further finds, notwithstanding the alleged insider nature of the proposed

 transaction, based on the record before it, including the resolution of the Committee’s objection

 to the entry of this Final Order as a result of, among other things, the agreements reflected in the

 RSA, that the Debtors have satisfied any heightened business judgment standard, including any

 “entire fairness” standard that may apply. Any credit extended, loans made and other financial

 accommodations extended to the Debtors by the DIP Secured Parties, including, without

 limitation, pursuant to the Interim Order or this Final Order, have been extended, issued or made,

 as the case may be, in “good faith” within the meaning of section 364(e) of the Bankruptcy Code

 and in express reliance upon the protections offered by Bankruptcy Code section 364(e), and the

 DIP Facilities, the DIP Liens and the DIP Superpriority Claims shall be entitled to the full

 protection of Bankruptcy Code section 364(e) in the event that the Interim Order or this Final

 Order or any provision hereof is vacated, reversed or modified, on appeal or otherwise.

                (ix)    Roll-Up of Prepetition Secured Obligations. Effective on an interim basis

 immediately upon the entry of the Interim Order, and on a final basis upon the entry of this Final

 Order, and without further action by the Debtors or any other party, (a) the letters of credit issued

 under the U.S. Prepetition Credit Facility and the Global Prepetition Credit Facility (collectively,

 the “Prepetition Letters of Credit”) shall be deemed, on a final basis, to be Letters of Credit




                                                  24
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 80 of 140


 under the DIP Obligations; (b) all cash proceeds of U.S. Priority Collateral securing U.S.

 Secured Obligations (each as defined in the DIP Intercreditor Agreement) shall be deemed to, on

 a final basis, pay down outstanding obligations under the U.S. Prepetition Credit Facility on a

 dollar-for-dollar basis and, contemporaneously therewith, increase availability under the U.S.

 DIP Revolving Credit Facility, subject to compliance with any applicable borrowing base

 limitations as set forth herein, by a corresponding amount; and (c) all cash proceeds of Global

 Prepetition ABL Collateral securing Global Secured Obligations (as defined in the DIP

 Intercreditor Agreement) shall be deemed to, on a final basis, pay-down outstanding obligations

 under the Global Prepetition Credit Facility on a dollar-for-dollar basis and, contemporaneously

 therewith, increase availability under the Global DIP Revolving Credit Facility, subject to

 compliance with any applicable borrowing base limitations as set forth herein, by a

 corresponding amount. The replacement and refinancing of the Prepetition Secured Obligations

 is hereby authorized on a final basis as compensation for, and in consideration for, and solely on

 account of, the agreement of the DIP Lenders to fund the DIP Loans and to provide other

 consideration to the Debtors and the other borrowers under the DIP Facilities. The Prepetition

 Secured Parties would not otherwise consent to the use of their Cash Collateral or the

 subordination of their liens to the DIP Liens, and the DIP Secured Parties would not be willing to

 provide the DIP Facilities or extend credit to the Debtors thereunder without the inclusion of the

 Roll-Up in the DIP Obligations. Moreover, the replacement and refinancing (pursuant to the

 Roll-Up) will (a) create greater availability under the DIP Facilities, (b) benefit the Debtors and

 their estates as a result of the DIP Lenders’ agreement to make certain revisions to the borrowing

 base and waiver certain defaults, and (c) will enable the Debtors to obtain urgently needed

 financing to administer these Cases.




                                                 25
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 81 of 140


                (x)     Credit Bidding. Upon entry of this Final Order, the DIP Lenders, DIP

 Agents, and Prepetition Secured Parties, as applicable, shall have the right to credit bid the

 entirety of (or any portion of) the full amount of the DIP Obligations and/or Prepetition Secured

 Obligations (as applicable) in connection with any asset sale process, including without

 limitation, sales pursuant to section 363 of the Bankruptcy Code or included as part of any plan

 of reorganization subject to confirmation under section 1129 of the Bankruptcy Code, and such

 right to credit bid shall not be subject to challenge or objection; provided, however, such right to

 credit bid shall be subject to the Committee’s rights in Section 4.1 of this Final Order; provided,

 further, however, that notwithstanding anything herein or in any other order to the contrary,

 absent the entry of a final and non-appealable order by this Court sustaining any Challenge

 pursuant to Section 4.1 hereof, nothing herein shall permit any party to challenge or otherwise

 object to whether the Roll-Up shall be secured by the DIP Collateral or the right of the DIP

 Secured Parties to credit bid the Roll-Up in respect of the DIP Collateral.

                (xi)    Debtors Will Not Challenge Credit Bid Rights. No Debtor or Debtor’s

 affiliate shall object to any DIP Lender’s, DIP Agent’s, or the Prepetition Secured Parties’ right

 to credit bid up to the full amount or any portion of, as applicable, its DIP Obligations and/or

 Prepetition Secured Obligations, in each case including, without limitation, any accrued interest

 and expenses, in any sale, as applicable, whether such sale is effectuated through section 363 of

 the Bankruptcy Code, in a chapter 11 or chapter 7 proceeding, under section 1129 of the

 Bankruptcy Code, by a chapter 7 or chapter 11 trustee, or otherwise; provided that any proceeds

 of any sale be applied in accordance with the waterfall set forth in the applicable DIP Loan

 Documents.




                                                 26
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 82 of 140


                (xii)   Sections 506(c) and 552(b). As a material inducement to the DIP Secured

 Parties to agree to provide the DIP Facilities, and in exchange for (a) the DIP Secured Parties’

 willingness to provide the DIP Facilities to the extent set forth herein, (b) the DIP Agents’ and

 DIP Lenders’ agreement to subordinate their liens and superpriority claims to the Carve Out and

 to the current payment of administrative expenses of the Debtors’ estates in accordance with the

 Approved Budget, and (c) the consensual use of ABL Cash Collateral consistent with the

 Approved Budget and the terms of the Interim Order and this Final Order, each of the DIP

 Secured Parties and the Prepetition Secured Parties is entitled to receive, (1) a waiver of any

 equities of the case exceptions or claims under section 552(b) of the Bankruptcy Code and a

 waiver of unjust enrichment and similar equitable relief as set forth below, and (2) a waiver of

 the provisions of section 506(c) of the Bankruptcy Code subject to the terms hereof.

                (xiii) Good Cause. Good cause has been shown for the entry of this Final

 Order. The relief requested in the Motion is necessary, essential and appropriate, and is in the

 best interest of and will benefit the Debtors, their creditors and their Estates, as its

 implementation will, among other things, provide the Debtors with the necessary liquidity to

 (1) minimize disruption to the Debtors’ businesses and on-going operations, (2) preserve and

 maximize the value of the Debtors’ Estates for the benefit of all the Debtors’ creditors, and

 (3) avoid immediate and irreparable harm to the Debtors, their creditors, their businesses, their

 employees, and their assets. The terms of the DIP Facilities (including the Roll-Up) are fair and

 reasonable, reflect each Debtor’s exercise of its business judgment, and are supported by

 reasonably equivalent value and fair consideration.

                (xiv)   Adequate Protection. Until the Roll-Up is complete and all Prepetition

 Secured Obligations are paid in full, the Prepetition Secured Parties are entitled pursuant to




                                                27
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 83 of 140


 sections 361, 362, 363 and 364 of the Bankruptcy Code, to receive adequate protection against

 any Diminution in Value of their respective interests in the Prepetition ABL Collateral (including

 ABL Cash Collateral); provided, however, that the Prepetition Secured Parties shall be entitled to

 such adequate protection in the event that the Prepetition Secured Obligations are not paid in full

 or the Roll-Up (or any portion thereof) is unwound, reversed, or otherwise invalidated. For the

 avoidance of doubt, subject to Section 6.7 herein, the adequate protection provided to the

 Prepetition Secured Parties herein are hereby approved absent the entry of a final and non-

 appealable order by this Court sustaining any Challenge to the Prepetition Liens.

                (xv)    Entry of the Final Order. Sufficient cause exists for entry of this Final

 Order pursuant to Bankruptcy Rule 4001(c)(2). No party appearing in the Cases has filed or

 made an objection to the relief sought in the Motion or the entry of this Final Order, or any

 objections that were made (to the extent such objections have not been withdrawn, waived,

 resolved, or settled) are hereby overruled on the merits.

        Based upon the foregoing, and upon the record made before the Court at the Interim

 Hearing and the Final Hearing, and after due consideration and good cause appearing therefor;

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 Section 1.     Authorization and Conditions to Financing.

                1.1     Motion Granted. The Motion is granted on a final basis to the extent

 provided in this Final Order. Any objection to the entry of this Final Order that has not been

 withdrawn, waived, resolved or settled, and all reservations of rights included therein, is hereby

 denied and overruled on the merits.

                1.2     Ratification of the Interim Order and Authorization of DIP Financing.

 The terms of the Interim Order are hereby ratified and confirmed, except to the extent amended

 or modified by this Final Order, and all borrowings and payments made under the Interim Order,



                                                 28
18-13374-mew      Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                            Pg 84 of 140


 and any and all liens or claims provided under such Interim Order, are hereby ratified and

 confirmed on a final basis and shall be made in accordance with and pursuant to this Final Order.

 The Debtors are hereby authorized and empowered on a final basis to immediately borrow, incur

 and guarantee, as applicable, (a) pursuant to the terms and conditions of the U.S. DIP

 Documents, (i) loans under the U.S. Revolving Credit Facility, up to an initial aggregate

 principal amount, together with the outstanding amounts under the U.S. Prepetition Credit

 Facility, of $160,000,000 in U.S. Revolving Commitments, of which up to $50,000,000 shall

 constitute a sublimit for the issuance of U.S. Letters of Credit and Swing Line Loans; (ii) the DIP

 Term Loans to the U.S. Borrower and (iii) the loans advanced under the DIP Loan Documents

 from time to time to the U.S. Borrower, with the right of the U.S. Borrower to make available,

 through approved inter-company loans, transfers and investments, such funds to the Global

 Borrowers, consistent with the applicable Approved Budget and (b) loans under the Global DIP

 Revolving Credit Facility, pursuant to the Global DIP Agreement, a committed senior secured

 super-priority asset-based credit facility will be made available to the Global Borrowers in an

 aggregate principal amount, together with the outstanding amounts under the Global Prepetition

 Credit Facility, of $300,000,000 in Global Revolving Commitments, of which up to

 $100,000,000 shall constitute a sublimit for the issuance of the Global Letters of Credit.

                1.3     Subject to the terms and conditions contained in this Final Order and the

 DIP Loan Documents, the Debtors shall use the proceeds of the DIP Facilities pursuant to the

 terms and conditions consistent with the Approved Budget, DIP Loan Documents, the Interim

 Order, and this Final Order.

                1.4     Financing Documents




                                                 29
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 85 of 140


                        (a)    Authorization. The Debtors are hereby authorized and directed, on

 a final basis, to enter into, execute, deliver, and perform all obligations under the DIP Loan

 Documents. No obligation, payment, transfer or grant of security hereunder or under the DIP

 Loan Documents shall be stayed, restrained, voidable, avoidable, or recoverable under the

 Bankruptcy Code or under any applicable state, federal, or foreign law (including, without

 limitation, under chapter 5 of the Bankruptcy Code or under any applicable state Uniform

 Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or common

 law), or be subject to any defense, reduction, setoff, counterclaim, recoupment, offset,

 recharacterization, subordination (whether equitable, contractual or otherwise), cross-claims, or

 any other challenge under the Bankruptcy Code or any applicable law, rule or regulation by any

 person or entity; provided, however, that the Roll-Up shall be subject to challenge solely as set

 forth in Section 4.1 hereof; provided, further, that notwithstanding anything herein or in any

 other order to the contrary, absent the entry of a final and non-appealable order by this Court

 sustaining any Challenge pursuant to Section 4.1 hereof, nothing herein shall permit any party to

 challenge or otherwise object to whether the Roll-Up shall be secured by the DIP Collateral or

 the right of the DIP Secured Parties to credit bid the Roll-Up in respect of the DIP Collateral.

                        (b)    Approval; Evidence of Borrowing Arrangements.              All terms,

 conditions and covenants set forth in the DIP Loan Documents (including, without limitation,

 each of the DIP Loan Agreements) are approved on a final basis; provided, however, that

 notwithstanding the language in section 7.01(y) of the U.S. DIP Agreement and 26.10(p) in the

 Global DIP Agreement, the Debtors shall be entitled to comply with any discovery requests from

 the Committee in the event of a Challenge (and solely as permitted by Section 4.1 hereof)

 without triggering an Event of Default (as defined in each DIP Loan Agreement). All such




                                                 30
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 86 of 140


 terms, conditions and covenants shall be sufficient and conclusive evidence of (i) the borrowing

 arrangements by and among the Debtors, the DIP Agents and the DIP Lenders, whether

 borrowed under the terms of the Interim Order or this Final Order, and (ii) each Debtor’s

 assumption and adoption of, and agreement to comply with, all the terms, conditions, and

 covenants of each DIP Loan Agreement and the other DIP Loan Documents for all purposes,

 including, without limitation, to the extent applicable, the payment of all DIP Obligations arising

 thereunder, including, without limitation, all principal, interest, fees and other expenses,

 including, without limitation, all of each DIP Agent’s and DIP Lender’s closing, arranger and

 administrative fees, consultant fees, professional fees, attorney fees and legal expenses, as more

 fully set forth in the DIP Loan Documents.           Upon effectiveness thereof, the DIP Loan

 Documents shall evidence the DIP Obligations, which DIP Loan Documents and DIP

 Obligations shall be valid, binding and enforceable against the Debtors, their Estates and any

 successors thereto, including, without limitation, any trustee appointed in any of these Cases or

 any case under chapter 7 of the Bankruptcy Code upon the conversion of any of these Cases

 (collectively, the “Successor Cases”), and their creditors and other parties-in-interest, in each

 case, in accordance with the Interim Order, this Final Order, and the DIP Loan Documents.

                       (c)     Payment of DIP Premiums and Other Expenses. Any and all fees

 and expenses payable pursuant to the DIP Loan Documents (collectively, any and all such fees

 and expenses, the “DIP Fees”) are hereby approved on a final basis and the Debtors are

 authorized and directed to pay, in cash and on a current basis, all reasonable and documented

 out-of-pocket costs, disbursements, and expenses of the DIP Agents and the DIP Lenders

 incurred at any time, as provided by the DIP Loan Documents and this Final Order in accordance

 with Section 6.15 hereof; provided, however, that payment of any commitment fee shall be




                                                 31
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 87 of 140


 limited to the fee payable on such borrowings or use of ABL Cash Collateral. The DIP Fees

 shall not be subject to any offset, defense, claim, counterclaim or diminution of any type, kind or

 nature whatsoever.

                       (d)     Non-Material Amendments to DIP Loan Documents. Subject to

 the terms and conditions of the applicable DIP Loan Documents and upon three (3) Business

 Days’ advance notice to the Committee, the Debtors and the applicable DIP Secured Parties may

 make ministerial amendments, modifications, or supplements to any DIP Loan Document, and

 the DIP Agents and the DIP Lenders may waive any provisions in the DIP Loan Documents,

 without further approval of the Bankruptcy Court.           Any amendments, modifications or

 supplements to any DIP Loan Documents, other than as set forth in the preceding sentence

 (collectively, “Material DIP Amendments”), shall be filed with the Court, and the Debtors shall

 provide prior written notice of the Material DIP Amendment to (i) counsel to the DIP Agents; (ii)

 counsel to the DIP Lenders, (iii) counsel for each of the Prepetition Term Parties; (iv) counsel to

 the Committee, and (v) the U.S. Trustee. If no party in interest files an objection to the Material

 DIP Amendment with the Court within three (3) Business Days from the date the notice of the

 Material DIP Amendment is filed with the Court in accordance with this Section 1.4, the Debtors

 and the applicable DIP Secured Parties are authorized and empowered to implement, in

 accordance with the terms of the applicable DIP Loan Documents, such Material DIP

 Amendment, without further notice, hearing or approval of this Court. Any Material DIP

 Amendment subject to a timely and unresolved objection must be approved by the Court to be

 effective.

                1.5    Payments and Application of Payments.




                                                 32
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 88 of 140


                        (a)    All proceeds of the Prepetition ABL Collateral received by any

 Prepetition Secured Parties, or by any of the Debtors, and any other amounts or payments

 received by the DIP Agents, any DIP Lender or any of the Debtors in respect of the DIP

 Obligations, shall be applied or deemed to be applied on a dollar-for dollar basis by the DIP

 Agents first to repayment of the remaining Prepetition Secured Obligations, then to the

 repayment of the DIP Obligations until indefeasibly paid in full in accordance with the DIP Loan

 Agreements, the other DIP Loan Documents, the Interim Order, and this Final Order; provided

 that any repayment of the Prepetition Secured Obligations shall be subject to the terms of the

 Interim Order, this Final Order, and Section 4.1 hereof.

                        (b)    Upon entry of the Interim Order the following relief was granted

 on an interim basis, and upon the entry of this Final Order such relief is granted on a final basis:

 (i) the Prepetition Letters of Credit were, and continue to be, deemed Letters of Credit under the

 DIP Obligations; (ii) all cash proceeds of U.S. Priority Collateral securing U.S. Secured

 Obligations (each as defined in the DIP Intercreditor Agreement) were, and continue to be,

 deemed to pay down outstanding obligations under the U.S. Prepetition Credit Facility on a

 dollar-for-dollar basis and, contemporaneously therewith, increase availability under the U.S.

 DIP Revolving Credit Facility, subject to compliance with any applicable borrowing base

 limitations as set forth herein, by a corresponding amount; (iii) all cash proceeds of Global

 Prepetition ABL Collateral securing Global Secured Obligations (as defined in the DIP

 Intercreditor Agreement) were, and continue to be, deemed to pay-down outstanding obligations

 under the Global Prepetition Credit Facility on a dollar-for-dollar basis and, contemporaneously

 therewith, increase availability under the Global DIP Revolving Credit Facility, subject to

 compliance with any applicable borrowing base limitations as set forth herein, by a




                                                 33
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33              Main Document
                                            Pg 89 of 140


 corresponding amount; provided, however, that notwithstanding anything set forth in the Interim

 Order or this Final Order, the relief granted in Section 1.5(b) of both the Interim Order and this

 Final Order shall be subject to the Committee’s rights under Section 4.1 of this Final Order and

 Local Rule 4001-2(g)(5).

                1.6      Continuation of Prepetition Procedures. Except to the extent expressly set

 forth in the Prepetition Loan Documents and DIP Loan Documents, all prepetition practices and

 procedures for the payment and collection of proceeds of the Prepetition ABL Collateral,

 sleeving, the turnover of cash, the delivery of property to the U.S. Prepetition Agents and the

 U.S. Prepetition Lenders, including the Deposit Account Control Agreements (as such term is

 defined in the U.S. Prepetition Credit Agreement) and any other similar lockbox or blocked

 depository bank account arrangements, are hereby approved on a final basis and shall continue

 without interruption.

                1.7      Indemnification. The Debtors shall indemnify and hold harmless each

 DIP Agent and each DIP Lender, solely in their capacities as such, and each of their respective

 successors, assigns, affiliates, parents, subsidiaries, partners, controlling persons, representatives,

 agents, attorneys, advisors, financial advisors, consultants, professionals, officers, directors,

 members, managers, shareholders and employees, past, present and future, and their respective

 heirs, predecessors, successors and assigns (each, an “Indemnified Party”), in accordance with,

 and subject to, the DIP Loan Documents, which indemnification is hereby authorized and

 approved on a final basis.

 Section 2.     Postpetition Lien; Superpriority Administrative Claim Status.

                2.1      Postpetition Lien.

                         (a)    Postpetition DIP Lien Granting.         To secure performance and

 payment when due (whether at the stated maturity, by acceleration or otherwise) of any and all



                                                   34
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                           Pg 90 of 140


 DIP Obligations of the Debtors to the DIP Secured Parties of whatever kind, nature or

 description, absolute or contingent, now existing or hereafter arising, the DIP Agents, for the

 benefit of themselves and the DIP Lenders, were granted on an interim basis, and upon entry of

 this Final Order, are hereby granted on a final basis, effective as of the Petition Date, continuing,

 valid, binding, enforceable, non-avoidable, and automatically and properly perfected security

 interests in and liens (each, a “DIP Lien” and together with the Prepetition Liens on the

 DIP Collateral, the “DIP Liens”) in and upon all DIP Collateral, subject to the priorities set forth

 in Section 2.1(b) below.

                        (b)     DIP Lien Priority in Collateral. The DIP Liens securing all DIP

 Obligations shall be first and senior in priority to all other interests and liens of every kind,

 nature and description, whether created consensually, by an order of the Court or otherwise,

 including, without limitation, liens or interests granted in favor of third parties in conjunction

 with any liens or other interests granted by or arising under this Court’s Final Order (I)

 Authorizing the Debtors to (A) Continue to Operate Their Cash Management System and

 Maintain Existing Bank Accounts and (B) Continue to Perform Intercompany Transactions and

 (II) Granting Related Relief (the “Final Cash Management Order”) and any liens or other

 interests granted pursuant to sections 363, 364 or any other section of the Bankruptcy Code or

 other applicable law; provided, however, that the DIP Liens on the (i) DIP Collateral shall be

 subject to the Carve Out and Permitted Liens (as defined in the applicable DIP Loan Agreement)

 and (ii) Prepetition Term Collateral shall be subject to the Carve Out, Permitted Liens,

 Prepetition Term Liens, and any adequate protection liens or claims granted pursuant to the

 Prepetition Term Adequate Protection Orders (the “Prepetition Term Adequate Protection Liens

 and Claims”); provided, for the avoidance of doubt, that the Prepetition Term Adequate




                                                  35
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                           Pg 91 of 140


 Protection Liens and Claims shall be limited to the (i) prepetition collateral granted to any

 Prepetition Term Party under the respective Prepetition Term Loan Documents (as defined in the

 Motion) and (ii) the borrowers under the applicable Prepetition Term Loan Facility under which

 such Prepetition Term Party is a party and any other Debtor against whom such Prepetition Term

 Party has a Prepetition Term Lien.

                        (c)     Postpetition Lien Perfection. Each of the Interim Order and the

 Final Order shall be sufficient and conclusive evidence of the priority, perfection and validity of

 the DIP Liens and security interests granted herein, effective as of the Petition Date, without any

 further act and without regard to any other federal, state or local requirements or law requiring

 notice, filing, registration, recording or possession of the DIP Collateral, or other act to validate

 or perfect such security interest or lien, including without limitation, control agreements with any

 financial institution(s) party to a Deposit Account Control Agreement or other depository

 account consisting of DIP Collateral (a “Perfection Act”). Notwithstanding the foregoing, if

 either DIP Agent, shall, in its sole discretion, elect for any reason to file, record or otherwise

 effectuate any Perfection Act, then such DIP Agent is authorized to perform such act, and the

 Debtors and Guarantors are authorized and directed to perform such act to the extent necessary

 or required by the DIP Loan Documents, which act or acts shall be deemed to have been

 accomplished as of the date and time of entry of the Interim Order notwithstanding the date and

 time actually accomplished, and in such event, the subject filing or recording office is authorized

 to accept, file or record any document in regard to such act in accordance with applicable law.

 The DIP Agents may choose to file, record or present a certified copy of either the Interim Order

 and/or this Final Order in the same manner as a Perfection Act, which shall be tantamount to a

 Perfection Act, and, in such event, the subject filing or recording office is authorized to accept,




                                                  36
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33              Main Document
                                            Pg 92 of 140


 file or record such certified copy of the Interim Order and/or this Final Order, as applicable, in

 accordance with applicable law. Should either DIP Agent so choose and attempt to file, record

 or perform a Perfection Act, no defect or failure in connection with such attempt shall in any way

 limit, waive or alter the validity, enforceability, attachment, or perfection of the postpetition liens

 and security interests granted herein by virtue of the entry of the Interim Order and/or this Final

 Order, as applicable.

                         (d)    To the extent that any applicable non-bankruptcy law otherwise

 would restrict the granting, scope, enforceability, attachment, or perfection of the DIP Agents’

 and the DIP Lenders’ liens and security interests granted and created by the Interim Order and/or

 this Final Order or otherwise would impose filing or registration requirements with respect to

 such liens and security interests, such law is hereby pre-empted to the maximum extent permitted

 by the Bankruptcy Code, applicable federal or foreign law, and the judicial power and authority

 of the United States Bankruptcy Court; provided, however, that nothing herein shall excuse the

 Debtors from the payment of local fees, if any, required in connection with such liens and related

 filings. Upon the entry of the Interim Order, to the extent that any DIP Agent had filed Uniform

 Commercial Code financing statements, mortgages, deeds of trust, or other security or perfection

 documents under the names of any of the Debtors or the Guarantors, such filings were, and

 continue to be, deemed to have properly perfected such liens and security interests granted

 and/or confirmed by the Interim Order and/or this Final Order without further action by the

 applicable DIP Agent. This Final Order shall be sufficient and conclusive evidence of the

 validity, perfection, enforceability and priority of the Adequate Protection Liens without the

 necessity of filing or recording any financing statement, deed of trust, mortgage, security

 agreement, notice of liens, or similar instrument or document which may otherwise be required




                                                   37
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 93 of 140


 under the law of any jurisdiction or the taking of any other action to validate or perfect the

 Adequate Protection Liens or to entitle the Adequate Protection Liens to the priorities granted

 herein; provided, however, that notwithstanding the foregoing, the Prepetition Agents may file,

 in their sole discretion, such financing statements, deeds of trust, mortgages, security

 agreements, notices of liens and other similar instruments or documents, and is hereby granted

 relief from the automatic stay of section 362 of the Bankruptcy Code in order to do so, and all

 such financing statements, deeds of trust, mortgages, security agreements, notices, and other

 agreements shall be deemed to have been filed or recorded at the time and on the date of the

 commencement of these Chapter 11 Cases.           The Debtors shall execute and deliver to the

 Prepetition Agents all such financing statements, mortgages, security agreements, notices and

 other documents as the Prepetition Agents shall reasonably request to evidence, confirm, validate

 or perfect, or to ensure the contemplated priority of the Adequate Protection Liens.            The

 Prepetition Agents may, in their sole discretion, file a photocopy of this Final Order as a

 financing statement with any recording officer designated to file financing statements or with

 any registry of deeds or similar offices in any jurisdiction in which the Debtors have real or

 personal property and, in such event, the subject filing or recording officer shall be authorized to

 file or record such copy of this Final Order.

                        (e)     The DIP Liens and the DIP Superpriority Claims (i) shall not be

 made subject to or pari passu with (A) any lien, security interest or claim heretofore or

 hereinafter granted in any of these Cases or any Successor Cases and shall be valid and

 enforceable against the Debtors, their Estates, any trustee or any other estate representative

 appointed or elected in these Cases or any Successor Cases and/or upon the dismissal of any of

 these Cases or any Successor Cases; (B) any lien that is avoided and preserved for the benefit of




                                                 38
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                            Pg 94 of 140


 the Debtors and their Estates under section 551 of the Bankruptcy Code or otherwise; and

 (C) any intercompany or affiliate lien or claim; and (ii) shall not be subject to sections 510, 549,

 550 or 551 of the Bankruptcy Code; provided, however, that notwithstanding the foregoing, the

 DIP Liens and DIP Superpriority Claims shall be subject to the Carve Out, the Prepetition Term

 Liens, and Prepetition Term Adequate Protection Liens and Claims, provided further, however,

 notwithstanding anything to the contrary herein, the Roll-Up shall be subject to the Committee’s

 rights set forth in Section 4.1 hereof.

                2.2     Superpriority Administrative Expenses.

                        (a)     DIP Loans.    Effective immediately upon the execution of the

 Interim Order, for all DIP Obligations now existing pursuant to the Interim Order or hereafter

 arising pursuant to this Final Order, the DIP Loan Documents or otherwise, the DIP Agents, for

 the benefit of themselves and the DIP Lenders, were granted on an interim basis, and upon entry

 of this Final Order, are hereby ratified, confirmed and approved on a final basis, an allowed

 superpriority administrative claim pursuant to section 364(c)(1) of the Bankruptcy Code, having

 priority in right of payment over any and all other obligations, liabilities and Indebtedness of

 Debtors (including, without limitation, any obligation, liability and Indebtedness arising under or

 granted pursuant to the Final Cash Management Order, but excluding, for the avoidance of

 doubt, the Carve Out, Prepetition Term Liens, and Prepetition Term Adequate Protection Liens

 and Claims), whether now in existence or hereafter incurred by the Debtors, and over any and all

 administrative expenses or priority claims of the kind specified in, or ordered pursuant to, inter

 alia, sections 105, 326, 328, 330, 331, 364(c)(1), 503(b), 507(a), 507(b), 546(c), 1113 or 1114 of

 the Bankruptcy Code (other than the Carve Out and Prepetition Term Adequate Protection Liens

 and Claims), whether or not such expenses or claims may become secured by a judgment lien or




                                                 39
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                           Pg 95 of 140


 other non-consensual lien, levy or attachment, which allowed superpriority administrative claim

 shall be payable from and have recourse to all prepetition and postpetition property of the

 Debtors and all proceeds thereof (other than the Carve Out, the Prepetition Term Liens and the

 proceeds of Avoidance Actions with respect to the Prepetition Secured Obligations) (the “DIP

 Superpriority Claims”); provided, however, that notwithstanding the foregoing, the DIP

 Superpriority Claims shall be subject to the Carve Out, the Prepetition Term Liens, and the

 Prepetition Term Adequate Protection Liens and Claims.

                2.3     Carve Out.

                        (a)     Carve Out. The “Carve Out” means the sum of (i) all fees required

 to be paid to the Clerk of the Court and to the Office of the U.S. Trustee under section 1930(a) of

 title 28 of the United States Code plus interest at the statutory rate (without regard to the notice

 set forth in (iii) below); (ii) all reasonable fees and expenses up to $100,000 incurred by a trustee

 under section 726(b) of the Bankruptcy Code (without regard to the notice set forth in

 (iii) below); (iii) to the extent allowed at any time, whether by interim order, procedural order, or

 otherwise, all fees and expenses previously paid and unpaid fees and expenses (the “Allowed

 Professional Fees”) incurred by persons or firms retained by the Debtors pursuant to section 327,

 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) and the Committee pursuant to

 section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and together with

 the Debtor Professionals, the “Professional Persons”) at any time before or on the first Business

 Day following delivery by either DIP Agent of a Carve Out Trigger Notice (as defined below),

 whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; provided,

 however, that the Carve Out shall not include amounts related to any completion fee, success fee,

 restructuring fee, or similar such fee or compensation in respect of any Professional Persons; and




                                                  40
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 96 of 140


 (iv) Allowed Professional Fees of Professional Persons in an aggregate amount not to exceed

 $2,500,000 incurred after the first Business Day following delivery by either DIP Agent of the

 Carve Out Trigger Notice, to the extent allowed at any time, whether by interim order,

 procedural order, or otherwise (the amounts set forth in this clause (iv) being the “Post-Carve

 Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger Notice” shall

 mean a written notice delivered by email (or other electronic means) by either DIP Agent to the

 Debtors, their lead restructuring counsel, the U.S. Trustee, and counsel to the Committee, which

 notice may be delivered following the occurrence and during the continuation of an Event of

 Default and acceleration of an obligation under the applicable DIP Facility stating that the Post-

 Carve Out Trigger Notice Cap has been invoked. The Carve Out also shall include out of pocket

 expenses of members of the Committee (including out of pocket expenses of counsel to

 individual Committee members, but not fees of counsel to individual Committee members)

 incurred prior to the delivery of a Carve Out Trigger Notice.

                       (b)     Carve Out Reserves. On the day on which a Carve Out Trigger

 Notice is given by the DIP Agent to the Debtors with a copy to counsel to the Committee (the

 “Termination Declaration Date”), the Carve Out Trigger Notice shall (i) be deemed a draw

 request and notice of borrowing by the Debtors for both revolving and any outstanding delayed

 draw term loans under the DIP Facilities (on a pro rata basis based on the then outstanding U.S.

 Revolving Commitments, DIP Term Loan Commitment, or Global Revolving Commitments

 (together, the “Commitments”)), in an amount equal to the then unpaid amounts of the Allowed

 Professional Fees (any such amounts actually advanced shall constitute DIP Loans) and (ii) also

 constitute a demand to the Debtors to utilize all cash on hand as of such date and any available

 cash thereafter held by any Debtor to fund a reserve in an amount equal to the then unpaid




                                                 41
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33              Main Document
                                           Pg 97 of 140


 amounts of the Allowed Professional Fees. The Debtors shall deposit and hold such amounts in

 a segregated account at the DIP Agent in trust to pay such then unpaid Allowed Professional

 Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims. On the

 Termination Declaration Date, the Carve Out Trigger Notice shall also (i) be deemed a request

 by the Debtors for both revolving and any outstanding delayed draw term loans under the DIP

 Facilities (on a pro rata basis based on the then outstanding Commitments), in an amount equal

 to the Post-Carve Out Trigger Notice Cap (any such amounts actually advanced shall constitute

 DIP Loans) and (ii) constitute a demand to the Debtors to utilize all cash on hand as of such date

 and any available cash thereafter held by any Debtor, after funding the Pre-Carve Out Trigger

 Notice Reserve, to fund a reserve in an amount equal to the Post-Carve Out Trigger Notice

 Cap. The Debtors shall deposit and hold such amounts in a segregated account at the DIP Agent

 in trust to pay such Allowed Professional Fees benefiting from the Post-Carve Out Trigger

 Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out

 Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other claims. On the first

 business day after the DIP Agent gives such notice to such DIP Lenders, notwithstanding

 anything in the DIP Facilities to the contrary, including with respect to the existence of a Default

 (as defined in the applicable DIP Facility) or Event of Default (as defined in the applicable DIP

 Facility), the failure of the Debtors to satisfy any or all of the conditions precedent for any of the

 DIP Loans under any of the DIP Facilities, any termination of the Commitments following an

 Event of Default, or the occurrence of the Maturity Date (as defined in the applicable DIP

 Facility), each DIP Lender with an outstanding Commitment (on a pro rata basis based on the

 then outstanding Commitments) shall make available to the DIP Agent such DIP Lender’s pro

 rata share with respect to such borrowing in accordance with the applicable DIP Facility. All




                                                  42
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 98 of 140


 funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set

 forth in clauses (i) through (iii) of the definition of Carve Out set forth above (the “Pre-Carve

 Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap,

 until paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not been

 reduced to zero, to pay the DIP Agents for the benefit of the DIP Lenders, unless all DIP

 Obligations have been indefeasibly paid in full, in cash, and all Commitments have been

 terminated, in which case any such excess shall be paid to the Prepetition Secured Parties (as

 defined in the Motion), in accordance with their rights and priorities as of the Petition Date. All

 funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations set

 forth in clause (iv) of the definition of Carve Out set forth above (the “Post-Carve Out

 Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve has not been

 reduced to zero, to pay the DIP Agents for the benefit of the DIP Lenders, unless the DIP

 Obligations have been indefeasibly paid in full, in cash, and all Commitments have been

 terminated, in which case any such excess shall be paid to the Prepetition Secured Parties in

 accordance with their rights and priorities as of the Petition Date. Notwithstanding anything to

 the contrary in the DIP Loan Documents, or this Interim Order, if either of the Carve Out

 Reserves is not funded in full in the amounts set forth in this Section 2.3, then, any excess funds

 in one of the Carve Out Reserves following the payment of the Pre-Carve Out Amounts and

 Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out Reserve, up to

 the applicable amount set forth in this Section 2.3, prior to making any payments to the DIP

 Agents or the Prepetition Secured Parties, as applicable. Notwithstanding anything to the

 contrary in the DIP Loan Documents, the Interim Order, or this Final Order, following delivery

 of a Carve Out Trigger Notice, the DIP Agents and the Prepetition Agents shall not sweep or




                                                 43
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 99 of 140


 foreclose on cash (including cash received as a result of the sale or other disposition of any

 assets) of the Debtors until the Carve Out Reserves have been fully funded, but shall have a

 security interest in any residual interest in the Carve Out Reserves, with any excess paid to the

 DIP Agent for application in accordance with the DIP Loan Documents.                     Further,

 notwithstanding anything to the contrary in the Interim Order or this Final Order,

 (i) disbursements by the Debtors from the Carve Out Reserves shall not constitute Loans (as

 defined in the DIP Loan Agreements) or increase or reduce the DIP Obligations, (ii) the failure

 of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the

 priority of the Carve Out, and (iii) in no way shall the Initial Budget, Approved Budget, Carve

 Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be

 construed as a cap or limitation on the amount of the Allowed Professional Fees due and payable

 by the Debtors. For the avoidance of doubt and notwithstanding anything to the contrary in the

 Interim Order, this Final Order, the DIP Facilities, or in any Prepetition Credit Facilities, the

 Carve Out shall be senior to all liens and claims securing all of the DIP Facilities, the Adequate

 Protection Liens (as defined below), and any and all other forms of adequate protection, liens, or

 claims securing the DIP Obligations or the Prepetition Secured Obligations. For the avoidance

 of doubt, the Carve Out shall not be senior to the Prepetition Term Liens or the Prepetition Term

 Adequate Protection Liens and Claims.

                       (c)     Payment of Allowed Professional Fees Prior to the Termination

 Declaration Date. Any payment or reimbursement made prior to the occurrence of the

 Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

 Carve Out.




                                                44
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 100 of 140


                       (d)     No Direct Obligation To Pay Allowed Professional Fees. None of

 the DIP Agent, DIP Lenders, the Prepetition Secured Parties, or the Prepetition Term Parties

 shall be responsible for the payment or reimbursement of any fees or disbursements of any

 Professional Person incurred in connection with these Cases or any Successor Cases under any

 chapter of the Bankruptcy Code. Nothing in the Interim Order, this Final Order or otherwise

 shall be construed to obligate the DIP Agent, the DIP Lenders, the Prepetition Secured Parties, or

 the Prepetition Term Parties in any way, to pay compensation to, or to reimburse expenses of,

 any Professional Person or to guarantee that the Debtors have sufficient funds to pay such

 compensation or reimbursement.

                       (e)     Payment of Carve Out On or After the Termination Declaration

 Date. Any payment or reimbursement made on or after the occurrence of the Termination

 Declaration Date in respect of any Allowed Professional Fees shall permanently reduce the

 Carve Out on a dollar-for-dollar basis. Any funding of the Carve Out shall be added to, and

 made a part of, the DIP Obligations secured by the DIP Collateral and shall be otherwise entitled

 to the protections granted under the Interim Order, this Final Order, the DIP Loan Documents,

 the Bankruptcy Code, and applicable law.

                2.4    Excluded Professional Fees. Notwithstanding anything to the contrary in

 this Final Order, none of the (i) Carve Out, (ii) DIP Facilities, (iii) DIP Collateral, Prepetition

 ABL Collateral, DIP Loans, ABL Cash Collateral, Revolving Loans, Letters of Credit, or

 (iv) any other credit or financial accommodations provided under or in connection with any of

 the DIP Loan Documents, nor the proceeds of any of the foregoing, may be used to pay any

 Allowed Professional Fees or any other fees or expenses incurred by any Professional Person,

 directly or indirectly, or by any of the Debtors, the Committee, or any trustee or other estate




                                                 45
18-13374-mew         Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33          Main Document
                                           Pg 101 of 140


 representative appointed in these Cases or any Successor Cases or any other person or entity (or

 to pay any professional fees, disbursements, costs or expenses incurred in connection therewith)

 in connection with any of the following unless, with respect to (ii)-(iv), agreed to in writing by

 the DIP Lenders:

                        (a)    an assertion or joinder in any claim, counter-claim, action,

 proceeding, application, motion, objection, defense or other contested matter seeking any order,

 judgment, determination or similar relief: (i) challenging the legality, validity, priority,

 perfection, or enforceability of the (A) Prepetition Secured Obligations or Prepetition Secured

 Parties’ liens on and security interests in the Prepetition ABL Collateral, and (B) the

 DIP Obligations or any DIP Agent’s or DIP Lender’s liens on and security interests in the

 DIP Collateral; (ii) invalidating, setting aside, avoiding or subordinating, in whole or in part,

 (A) the Prepetition Secured Obligations or Prepetition Secured Parties’ liens on and security

 interests in the Prepetition ABL Collateral, and (B) the DIP Obligations or any DIP Agent’s or

 DIP Lender’s liens on and security interests in the DIP Collateral; or (iii) preventing, hindering

 or delaying either DIP Agent’s or DIP Lenders’ enforcement of any lien, claim, right or security

 interest or realization upon any DIP Collateral in accordance with the terms and conditions of

 either DIP Loan Agreement or any DIP Loan Documents, respectively, and the Interim Order or

 this Final Order;

                        (b)    (i) to use or seek to use ABL Cash Collateral; (ii) except as

 permitted by the DIP Loan Documents, to sell or otherwise dispose of the DIP Collateral (or any

 portion thereof) other than in accordance with the terms of this Final Order; (iii) except to the

 extent permitted by the DIP Loan Documents, to use or seek to use any insurance proceeds

 constituting DIP Collateral without the consent of the DIP Agents and the applicable Required




                                                46
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                           Pg 102 of 140


 Lenders (as defined in the applicable DIP Loan Document); (iv) except to the extent expressly

 permitted by the DIP Loan Documents, to seek authorization to incur Indebtedness or Financial

 Indebtedness (as defined in the applicable DIP Loan Agreements) or to incur liens or security

 interests; (v) to object to or challenge in any way the rights granted or provided to the DIP

 Secured Parties under the terms of the Interim Order or this Final Order or the Bankruptcy Code,

 the DIP Liens, DIP Obligations, Prepetition Liens, Prepetition Secured Obligations, DIP

 Collateral (including ABL Cash Collateral or Prepetition ABL Collateral or any other claims or

 liens held by or on behalf of any of the DIP Agents, the DIP Lenders or the Prepetition Secured

 Parties, respectively, (vi) to prosecute or support any plan of liquidation or reorganization that

 crams down or reinstates the Prepetition Secured Obligations, (vii) to investigate (including by

 way of examinations or discovery proceedings, whether formal or informal), prepare, assert, join,

 commence, support or prosecute any action for any claim, counter-claim, action, proceeding,

 application, motion, objection, defense, or other contested matter seeking any order, judgment,

 determination or similar relief against, or adverse to the interests of, in any capacity, against any

 of the Released Parties with respect to any transaction, occurrence, omission, action or other

 matter arising under, in connection with or related to the Interim Order or this Final Order, the

 DIP Facility, the DIP Loan Documents, the Prepetition Loan Documents or the transactions

 contemplated therein or thereby, including, without limitation, (A) any claims or causes of action

 arising under chapter 5 of the Bankruptcy Code, (B) any so-called “lender liability” claims and

 causes of action, (C) any challenge to, claim, or cause of action with respect to the validity,

 enforceability, priority and extent of, or asserting any defense, counterclaim, or offset to, the DIP

 Obligations, the DIP Superpriority Claims, the DIP Liens, the DIP Loan Documents, the

 Prepetition Loan Documents or the Prepetition Secured Obligations, (D) any claim or cause of




                                                  47
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 103 of 140


 action seeking to challenge, invalidate, modify, set aside, avoid, marshal, limit, restrict,

 subordinate, disallow, or recharacterize in whole or in part, the DIP Obligations, the DIP Liens,

 the DIP Superpriority Claim, the DIP Collateral, the Prepetition ABL Collateral, the Prepetition

 Secured Obligations, (E) any action seeking to modify any of the rights, remedies, priorities,

 privileges, protections and benefits granted to either the DIP Agents or the DIP Lenders

 hereunder or under any of the DIP Loan Documents, the Prepetition Secured Parties under any of

 the Prepetition Loan Documents (in each case, including, without limitation, claims, proceedings

 or actions that might prevent, hinder or delay any of the DIP Agent’s or the DIP Lenders’

 assertions, enforcements, realizations or remedies on or against the DIP Collateral in accordance

 with the applicable DIP Loan Documents, the Interim Order and/or the Final Order (as

 applicable); provided, however, that an aggregate amount of no more than $100,000 (the

 “Investigation Budget Amount”) of the DIP Collateral or proceeds from the borrowings under

 the DIP Facilities or any other amounts may be used solely by the Committee for its allowed fees

 and expenses in investigating (but not objecting to, challenging, litigating (including by way of

 discovery), opposing, or seeking to subordinate or recharacterize) the validity, enforceability,

 perfection, priority or extent of the Prepetition Liens, the Prepetition Loan Documents, or the

 Prepetition Secured Obligations, prior to the deadline to file a Challenge (as defined below) in

 accordance with the provisions of Section 4.1 hereof; provided further, however, the fees and

 expenses of the Committee’s professionals incurred on or before December 7, 2018 with respect

 to any of the actions delineated in this Section 2.4 shall not be subject to the limitations

 contained in this Section 2.4 or be deemed to be part of the Investigation Budget Amount;,

 provided, further, for the avoidance of doubt, that any fees and/or expenses in excess of the

 Investigation Budget Amount incurred by the Committee in connection with the actions




                                                48
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 104 of 140


 delineated in this Section 2.4 and allowed by the Bankruptcy Court under Bankruptcy Code

 sections 328, 330, 331 and/or 503(b) shall be permitted to be paid in accordance with applicable

 orders of this Court including any interim compensation orders, provided that the administrative

 expenses in respect thereof shall be subordinate in all respects to the Carve Out, the DIP

 Obligations and the Prepetition Secured Obligations.

                        (c)    Any act which has or could adversely modify or compromise the

 rights and remedies of any DIP Secured Party and/or Prepetition Secured Party under the Interim

 Order or this Final Order or any act which directly results in the occurrence of a DIP

 Termination Event under any of the DIP Loan Documents, the Interim Order or this Final Order.

                2.5     Use of ABL Cash Collateral; Adequate Protection.

                        (a)    Authorization to Use ABL Cash Collateral. Subject to the terms

 and conditions of the Interim Order, this Final Order, and the DIP Loan Documents, the Debtors

 shall be and are hereby authorized to use, in accordance with the Approved Budget, the ABL

 Cash Collateral for the period commencing on the date of this Final Order and terminating upon

 the occurrence of a DIP Termination Event. Nothing in this Final Order shall authorize the

 disposition of any assets of the Debtors or their Estates outside the ordinary course of business,

 or any Debtor’s use of ABL Cash Collateral or other proceeds resulting therefrom, except as

 expressly permitted in the Interim Order, this Final Order, the DIP Loan Documents and

 compliance with the Approved Budget. Any failure by the Debtors on or after the Petition Date

 to comply with the segregation requirements of section 363(c)(4) of the Bankruptcy Code in

 respect of any ABL Cash Collateral shall not be used as a basis to challenge any of the

 Prepetition Secured Obligations, or the extent, validity, enforceability or perfected status of any

 of the Prepetition Liens.




                                                 49
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 105 of 140


                       (b)     Prepetition Adequate Protection Liens. As adequate protection for

 the Diminution in Value of their interests in the Prepetition ABL Collateral (including ABL Cash

 Collateral) and the subordination to the Carve Out, the Prepetition Agents for the benefit of

 themselves and the lenders from time to time under the Prepetition Loan Documents

 (collectively, the “Prepetition Lenders”), were granted on an interim basis, effective immediately

 upon entry of the Interim Order, pursuant to sections 361 and 363 of the Bankruptcy Code, and

 solely to the extent of the Diminution in Value, valid, binding, enforceable and perfected

 replacement liens upon and security interests in all DIP Collateral other than the Prepetition

 Term Collateral (the “Interim Order Prepetition Replacement Liens”). Upon entry of this Final

 Order, pursuant to sections 361 and 363 of the Bankruptcy Code, as adequate protection for the

 Diminution in Value of their interests in the Prepetition ABL Collateral (including ABL Cash

 Collateral) and the subordination to the Carve Out, the Prepetition Agents, for the benefit of

 themselves and the Prepetition Lenders, are hereby granted on a final basis, solely to the extent

 of, and in an aggregate amount equal to, any Diminution in Value: (x) valid, binding,

 enforceable, perfected and non-avoidable first priority replacement liens on, and security

 interests in, the Prepetition ABL Collateral (including ABL Cash Collateral) held by each

 applicable Debtor that is an obligor under the Prepetition Loan Documents (the “Final

 Prepetition Replacement Liens”),     and (y) valid, binding, enforceable, perfected and non-

 avoidable liens upon and security interests in all DIP Collateral (other than the Prepetition Term

 Collateral and the Prepetition ABL Collateral) (the “Additional Adequate Protection Liens”, and

 together with the Final Prepetition Replacement Liens, the “Adequate Protection Liens”), which

 Adequate Protection Liens shall be junior and subordinate only to (i) the Carve Out, (ii) the

 Permitted Liens (as defined in the applicable DIP Loan Agreements and Prepetition Loan




                                                50
18-13374-mew      Doc 291       Filed 01/15/19 Entered 01/15/19 11:05:33         Main Document
                                            Pg 106 of 140


 Documents), (iii) the Prepetition Agents’ and Prepetition Lenders’ liens on the DIP Collateral to

 secure the Prepetition Secured Obligations, and (iv) the DIP Agents’ and DIP Lenders’ DIP Lien

 on the DIP Collateral.

                          (c)   Prepetition 507(b) Priority Claims.     As additional adequate

 protection for any Diminution in Value, effective immediately upon entry of the Interim Order,

 the Prepetition Agents for the benefit of themselves and the Prepetition Lenders, were granted on

 an interim basis, and upon entry of this Final Order, are hereby ratified, confirmed and approved

 on a final basis, as and to the extent provided under section 507(b) of the Bankruptcy Code, and

 solely to the extent of the Diminution in Value, an allowed superpriority administrative expense

 claim in each of these Cases and any Successor Cases (the “Prepetition Adequate Protection

 Superpriority Claim”). The Prepetition Adequate Protection Superpriority Claim shall be junior

 only to (i) the Carve Out, (ii) the DIP Superpriority Claim, and (iii) the Prepetition Term

 Adequate Protection Liens and Claims, and shall otherwise have priority over all administrative

 expense claims and unsecured claims against the Debtors and their Estates now existing or

 hereafter arising, of any kind or nature whatsoever.

                          (d)   Fees and Expenses. The Debtors shall timely pay or reimburse, as

 applicable, in cash all reasonable and documented fees and out-of-pocket costs and expenses

 incurred (whether prepetition or postpetition) by any Prepetition Agent or Prepetition Lender in

 respect of the following advisors: Allen & Overy LLP; Willkie Farr & Gallaher LLP; Milbank,

 Tweed, Hadley & McCloy LLP; Norton Rose Fulbright LLP and such other local counsels and

 advisors as may be required (the “Creditor’s Counsel”); provided, that any invoices submitted to

 and payments or reimbursements made by the Debtors under this Section 2.5(d) shall be subject

 to the procedures set forth in Section 6.15 of this Final Order; provided further that such




                                                 51
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 107 of 140


 payments or reimbursements shall be without prejudice to and with a full reservation of rights by

 each of the Debtors, the Committee and the Prepetition Secured Parties, regarding whether such

 payment should be recharacterized or reallocated pursuant to section 506(b) of the Bankruptcy

 Code as principal payments under the applicable Prepetition Credit Facilities (whether as to

 principal, interest or otherwise) to the extent not paid in respect of the DIP Loan Documents.

                        (e)    Adequate Protection Payments. As additional adequate protection,

 immediately upon entry of the Interim Order, the Debtors were authorized and directed (and such

 additional adequate protection is hereby ratified, confirmed and approved on a final basis) to pay

 to the Prepetition Agents, for themselves and for the benefit of the applicable Prepetition

 Lenders, periodic adequate protection payments (the “Adequate Protection Payments”) in an

 amount resulting from the application of a per annum rate equal to the non-default interest rate

 under the applicable Prepetition Credit Facility to the aggregate outstanding amount of

 Prepetition Secured Obligations as of the Petition Date in respect of such relevant periods ending

 after the Petition Date (and not, for the avoidance of doubt, at any different rate set forth in any

 of the applicable Prepetition Credit Facilities); provided, however, that any Adequate Protection

 Payments shall be without prejudice to the Debtors and the Prepetition Secured Parties, and with

 a full reservation of rights by each of the Debtors, Committee and the Prepetition Secured

 Parties, as to whether such payment should be recharacterized or reallocated pursuant to section

 506(b) of the Bankruptcy Code as principal payments under the applicable Prepetition Credit

 Facilities (whether as to principal, interest or otherwise). The Adequate Protection Payments

 will be calculated on a monthly basis, and be due and payable on the first business day of each

 month occurring after the first full month following the Petition Date and shall cease upon

 completion of the Roll-Up and payment in full of all Prepetition Secured Obligations; provided,




                                                 52
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33          Main Document
                                           Pg 108 of 140


 however that the Adequate Protection Payments shall automatically be reinstated and

 immediately continue without further order of the Court in the event that the Prepetition Secured

 Obligations are not paid in full or the Roll-Up (or any portion thereof) is unwound, reversed, or

 otherwise invalidated pursuant to an order of the Court (or any other court of competent

 jurisdiction) under Section 4.1 hereof.

                        (f)    Adequate Protection Reservation. The receipt by the Prepetition

 Secured Parties of the adequate protection provided pursuant to Section 2.5 of the Interim Order

 or this Final Order shall not be deemed an admission that the interests of the Prepetition Secured

 Parties are adequately protected. Further, nothing contained in the Interim Order or this Final

 Order shall prejudice or limit the rights of the Prepetition Secured Parties, subject to the

 Prepetition Intercreditor Agreements, to seek additional relief with respect to the use of ABL

 Cash Collateral or additional adequate protection prior to the completion of the Roll-Up and

 payment in full of the Prepetition Secured Obligations or after the Roll-Up (or any portion

 thereof) is unwound, reversed, or otherwise invalidated.

 Section 3.     Default; Rights and Remedies; Relief from Stay.

                3.1     Events of Default. The occurrence of (a) any “Event of Default” as that

 term is defined in each of the DIP Loan Agreements; (b) the Maturity Date under any DIP Loan

 Agreement; and/or (c) any violation, breach or default by any Debtor with respect to any of its

 obligations under this Final Order, shall constitute a “DIP Termination Event” hereunder unless

 waived in writing by the applicable DIP Secured Parties and in accordance with the applicable

 DIP Loan Documents.

                3.2     Rights and Remedies upon a DIP Termination Event.

                        (a)    Subject to the terms and provisions of the Prepetition Term

 Adequate Protection Orders and Section 6.13 of this Final Order, upon the occurrence of and



                                                53
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 109 of 140


 during the continuance of a DIP Termination Event and upon written notice to the Debtors

 (copying counsel for the Committee), the DIP Agents shall be entitled to take any act or exercise

 any right or remedy as provided in this Final Order or any DIP Loan Document, as applicable,

 including, without limitation, (i) declare all DIP Obligations owing under their respective DIP

 Loan Documents to be immediately due and payable; (ii) terminate, reduce or restrict any

 commitment to extend additional credit to the Debtors to the extent any such commitment

 remains (including provision of any Letters of Credit); (iii) terminate the DIP Facilities and any

 DIP Loan Document as to any future liability or obligation of the DIP Secured Parties, but

 without affecting any of the DIP Obligations or the DIP Liens securing the DIP Obligations;

 (iv) terminate and/or revoke the Debtors’ right, if any, under this Final Order and the other DIP

 Loan Documents to use any ABL Cash Collateral and all authority to use ABL Cash Collateral

 shall cease, subject, however, to (A) the Debtors’ right to seek authority to use cash collateral

 and each of the DIP Secured Parties’ and Prepetition Secured Parties’ respective right to oppose

 any such request and (B) Section 3.2(b) hereof; (v) invoke the right to charge interest at the

 default rate under the DIP Loan Documents; (vi) freeze monies or balances in the Debtors’

 accounts constituting Collateral; (vii) immediately setoff any and all amounts in accounts

 maintained by the Debtors with the applicable DIP Agents or the DIP Lenders against the DIP

 Obligations; (viii) otherwise enforce any and all rights against the DIP Collateral in the

 possession of any of the applicable DIP Lenders, including, without limitation, disposition of the

 DIP Collateral for application towards the DIP Obligations, subject to section 3.2(b); and

 (A) take any other actions or exercise any other rights or remedies permitted under this Final

 Order, the DIP Loan Documents or applicable law; provided, however, that prior to the exercise

 of any right set forth in this paragraph, the applicable DIP Agent shall be required to provide five




                                                 54
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 110 of 140


 (5) Business Days’ written notice (or such other notice period as may be ordered by the Court) to

 counsel to the Debtors, counsel to the Committee and the U.S. Trustee of its intent to exercise its

 rights and remedies (the “Enforcement Notice Period”) other than with respect to funding of the

 Carve Out. Notwithstanding anything to the contrary herein, the DIP Secured Parties shall have

 no obligation to lend or advance any additional funds to or on behalf of the Debtors, or provide

 any other financial accommodations to the Debtors, immediately upon or after the occurrence of

 a DIP Termination Event, or upon the occurrence of any act, event, or condition that, with the

 giving of notice or the passage of time, or both, would constitute a DIP Termination Event. For

 the avoidance of doubt, notwithstanding the forgoing, the Debtors may use ABL Cash Collateral

 for (i) the Carve Out Reserves, as set forth in Section 2.3; and (ii) subject to the Approved

 Budget, amounts that the Debtors have determined in good faith are, in the ordinary course,

 critical to the preservation of the Debtors and their Estates and have been approved in advance in

 writing by the applicable Required Lenders.

                       (b)     Unless during such Enforcement Notice Period, the Debtors, the

 U.S. Trustee, or the Committee files a motion seeking enforcement of the stay or seeking a

 determination that a DIP Termination Event has not occurred, the DIP Agents and the DIP

 Lenders shall be deemed to have received relief from the automatic stay, and subject in each case

 to the terms and conditions of the Prepetition Term Adequate Protection Orders and the passage

 of five (5) Business Days’ written notice, may (unless stayed), and subject to Section 6.13 of this

 Final Order, foreclose on all or any portion of the DIP Collateral, collect accounts receivable,

 and apply the proceeds thereof to the DIP Obligations, occupy the Debtor ABL Obligors’

 premises to sell or otherwise dispose of the DIP Collateral, or otherwise exercise all rights and

 remedies available against the DIP Collateral permitted by the DIP Loan Documents in




                                                 55
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 111 of 140


 accordance with applicable law or equity, without further notice to, hearing of, or order from this

 Court, and without restriction or restraint by any stay under sections 105 or 362 of the

 Bankruptcy Code, or otherwise. During the Enforcement Notice Period, the Debtors may use

 ABL Cash Collateral to pay, subject to the Approved Budget, only the following amounts and

 expenses: (i) the Carve Out Reserves, as set forth in section 2.3; and (ii) subject to the Approved

 Budget, amounts that the Debtors have determined in good faith are, in the ordinary course,

 critical to the preservation of the Debtors and their Estates and have approved in advance in

 writing by the applicable Required Lenders. In the event the Debtors, the U.S. Trustee, or the

 Committee do not file a motion with the Bankruptcy Court during the Enforcement Notice

 Period seeking enforcement of the stay or seeking a determination that a DIP Termination Event

 has not occurred, then after the expiration of such Enforcement Notice Period, the Debtors shall

 reasonably cooperate with the DIP Agents and the DIP Lenders in their exercise of rights and

 remedies, whether against the DIP Collateral or otherwise, and the Debtors shall waive any right

 to seek relief under the Bankruptcy Code, including under section 105 thereof, to the extent such

 relief would restrict or impair the rights and remedies of the DIP Agents and the DIP Lenders set

 forth in the Interim Order, this Final Order and in the DIP Loan Documents. None of the DIP

 Secured Parties shall object to a request by the Debtors for an expedited hearing before the Court

 to contest whether a DIP Termination Event has in fact occurred. Notwithstanding anything to

 the contrary herein, the Committee shall not be precluded from raising any issue before the Court

 in connection with a DIP Termination Event. Notwithstanding anything contained herein to the

 contrary, none of the DIP Agents, DIP Lenders, Prepetition Agents or Prepetition Lenders shall

 be permitted to enforce any rights against or foreclose on any Litigation Claims, Avoidance

 Actions or D&O Claims, provided, however, that nothing in this Final Order or any other order




                                                 56
18-13374-mew     Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33         Main Document
                                         Pg 112 of 140


 of this Court shall be construed to limit or impair the liens or claims of the DIP Agents, DIP

 Lenders, Prepetition Agents or Prepetition Lenders with respect to the proceeds of Litigation

 Claims, Avoidance Actions or D&O Claims.




                                              57
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33              Main Document
                                           Pg 113 of 140


                3.3     Modification of Automatic Stay.         The automatic stay provisions of

 section 362 of the Bankruptcy Code and any other restriction imposed by an order of the Court

 or applicable law are hereby modified without further notice, application or order of the Court to

 the extent necessary (a) to permit the DIP Agents to perform any act authorized or permitted

 under or by virtue of the Interim Order, this Final Order, the DIP Loan Agreements, the DIP

 Security Agreements, or the other DIP Loan Documents, as applicable, including, without

 limitation, (i) to implement the postpetition financing arrangements authorized by the Interim

 Order and this Final Order (as applicable), (ii) to take any act to create, validate, evidence, attach

 or perfect any lien, security interest, right or claim in the DIP Collateral, (iii) to assess, charge,

 collect, advance, deduct and receive payments with respect to the Prepetition Secured

 Obligations and DIP Obligations (or any portion thereof), including, without limitation, all

 interests, fees, costs and expenses permitted under any of the DIP Loan Documents and apply

 such payments to the Prepetition Secured Obligations, and (iv) immediately following the

 expiration of the Enforcement Notice Period (as referred to above), unless stayed, to take any

 action and exercise all rights and remedies provided to it by the Interim Order, this Final Order,

 the DIP Loan Documents or applicable law; provided that the authorization set forth in this

 Section 3.3 shall be subject in each case to the terms and conditions of the Prepetition Term

 Adequate Protection Orders and (b) to permit the Stalking Horse Bidder to terminate the Stalking

 Horse Agreement in accordance with its terms, unless the Stalking Horse Agreement has already

 been terminated pursuant to the RSA, and to deliver any notice contemplated therein.

 Section 4.     Representations; Covenants; and Waivers.

                4.1     Reservation of the Committee’s Challenge Rights.

                        (a)     Objections to Prepetition Secured Obligations. Notwithstanding

 anything to the contrary in the Interim Order or this Final Order, any action, claim, defense,



                                                  58
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 114 of 140


 complaint, motion or other written opposition that seeks to object to, challenge, contest or

 otherwise invalidate or reduce, whether by setoff, recoupment, counterclaim, deduction,

 disgorgement or other claim of any kind regarding (i) the existence, validity or amount of the

 Prepetition Secured Obligations, as of the Petition Date, (including as to the value of a secured

 claim of the Prepetition Secured Parties, solely with respect to Prepetition Secured Obligations,

 pursuant to section 506(a) of the Bankruptcy Code), (ii) the extent, legality, validity, perfection

 or enforceability of the Prepetition Secured Parties’ respective prepetition liens and security

 interests in the Prepetition ABL Collateral solely with respect to Prepetition Secured Obligations

 or (iii) the ability of any Prepetition Secured Party to credit bid up to the full amount of the

 Prepetition Secured Obligations pursuant to section 363(k) of the Bankruptcy Code in any sale

 conducted in this Court (whether for “cause” or otherwise), in each case, must be properly filed

 with the Court by the Committee or any other party-in-interest in accordance with the Challenge

 procedures. Any party-in-interest with standing, including, without limitation, the Committee

 (which shall have automatic standing to do so), shall bring any objection or other challenge

 pursuant to this Section 4.1 (any such objection or other challenge described in the preceding, a

 “Challenge”) within 45 days after the termination of the Litigation Standstill as set forth in the

 RSA (the “Challenge Period”); provided, that, during the Litigation Standstill, the Committee

 shall not incur any fees or expenses or otherwise take any action in connection with a Challenge

 or any investigation related to same and; provided, further, that the Challenge Period shall be

 deemed to have irrevocably expired upon the earlier of (each, a “Deemed Expiration”)

 (A) termination of the RSA under either Section 8(a)(iii) or 8(e)(iii) of the RSA or (B) the

 occurrence of the effective date of a chapter 11 plan as contemplated by the RSA. If any such

 Challenge is properly filed and a final, non-appealable order is entered by a court of competent




                                                 59
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 115 of 140


 jurisdiction sustaining and ordering some or all of the relief requested in such Challenge, nothing

 in the Interim Order or this Final Order shall prevent the Court from granting appropriate relief

 with respect to the Prepetition Secured Obligations or the Prepetition Secured Parties or the

 Prepetition Lenders’ liens on the Prepetition ABL Collateral. If no Challenge is properly filed

 prior to the expiration of the Challenge Period (including any Deemed Expiration), or if a

 Challenge is properly filed prior to the expiration of the Challenge Period but denied by a final

 non-appealable order (w) the Prepetition Secured Obligations shall be deemed valid, binding,

 enforceable and allowed in full, shall not be subject to any challenge or defense, including,

 without limitation, setoff, offset, recoupment, recharacterization, subordination (whether

 equitable, contractual or otherwise), counterclaim, cross-claim, deduction or claim of any kind

 under the Bankruptcy Code or any applicable law or regulation, and shall not be subject to any

 further objection or challenge by any party (including the Committee, the Debtors and any other

 party in interest acting or seeking to act on behalf of the Debtors’ estates) at any time, (x) the

 Prepetition Agents’ and the Prepetition Lenders’ prepetition liens on and security interests in the

 Prepetition ABL Collateral shall be deemed legal, binding, valid, perfected, enforceable, and

 non-avoidable for all purposes, including, without limitation, respectively, avoidance, reductions,

 recharacterization, subordination (whether equitable, contractual, or otherwise), claims,

 counterclaims, cross-claims, set-offs, recoupments, defenses or any other challenges of any kind

 under the Bankruptcy Code or any applicable law or regulation by any person or entity, (y) each

 of the Prepetition Released Parties (each in their respective capacities as such) shall be deemed

 released and discharged by the Committee, the Debtors or any other party acting or seeking to

 act on behalf of the Debtors’ estates from any and all claims, demands, liabilities,

 responsibilities, disputes, remedies, causes of action, indebtedness, and obligations, of every type




                                                 60
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 116 of 140


 related to or arising out of the Prepetition Loan Documents and the Prepetition Secured

 Obligations, and shall not be subject to any further objection or challenge relating thereto or

 arising therefrom by any party at any time, and (z) each of Prepetition Secured Parties’ right to

 credit bid up to the full amount, or any portion of the Prepetition Secured Obligations pursuant to

 section 363(k) of the Bankruptcy Code, shall not be subject to any further objection or challenge

 by any party at any time.

                        (b)    The stipulations set forth in Section E of the Interim Order and

 Section G of this Final Order (collectively, the “Debtors’ Stipulations”) shall be binding upon the

 Committee and all other parties in interest unless the Committee (i) properly files a Challenge

 pursuant to Section 4.1(a) above and (ii) such Challenge is sustained by a final and non-

 appealable order of this Court, provided that to the extent of any inconsistency between the

 Debtors’ Stipulations in the Interim Order and the Final Order, the Debtors’ Stipulations in the

 Final Order shall control.

                        (c)    Except to the extent of any Challenge made in accordance with this

 Section 4.1, nothing contained in Section 4.1 or otherwise shall or shall be deemed or construed

 to impair, prejudice or waive any rights, claims or protections afforded to any Prepetition Agents

 or any Prepetition Lenders in connection with all postpetition Revolving Loans and Letters of

 Credit, and any other postpetition financial and credit accommodations provided by Prepetition

 Secured Parties to the Debtors in reliance on section 364(e) of the Bankruptcy Code and in

 accordance with the terms and provisions of the Interim Order, this Final Order, and the

 Prepetition Loan Documents. Except to the extent of any Challenge made in accordance with

 this Section 4.1, nothing contained in Section 4.1 or otherwise shall or shall be deemed or

 construed to impair, prejudice or waive any rights, claims or protections afforded to the DIP




                                                 61
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 117 of 140


 Agents or DIP Lenders in connection with all postpetition financial and credit accommodations

 provided by the DIP Agents or DIP Lenders in reliance on section 364(e) of the Bankruptcy

 Code and in accordance with the terms and provisions of the Interim Order, this Final Order and

 the DIP Loan Documents.

                        (d)     [Reserved].

                        (e)     If, at any time, the Court enters an order approving alternative

 debtor-in-possession financing of any kind (a “Competing DIP Facility”), the Debtors,

 Guarantors, and Prepetition Obligors shall pay in cash any and all amounts, obligations, and

 liabilities owing or payable to any DIP Agents or DIP Lenders under the DIP Loan Documents,

 including, without limitation, (i) any and all DIP Obligations (including, for the avoidance of

 doubt, the Roll-Up, to the extent payable in accordance with its terms) and (ii) the reasonable and

 documented fees and expenses of any counsel or professionals retained by such DIP Agents, or

 DIP Lenders upon the earlier of (x) the date that is 15 days after the entry of an order approving a

 Competing DIP Facility or (y) the date that funding is first provided to the Debtors under such

 Competing DIP Facility.

                        (f)     For the avoidance of doubt, nothing in this Final Order shall be

 deemed to preclude any party with standing from challenging the value of (i) liens on the

 Debtors’ assets, (ii) the assets underlying such liens, or (iii) any other assets of the Debtors

 (including but not limited to any asserted total enterprise value).

                4.2     Debtors’ Waivers. Prior to the payment in full of all Prepetition Secured

 Obligations and all DIP Obligations, any request by the Debtors with respect to the following

 that is approved by the Court shall also constitute a DIP Termination Event: (a) to use ABL Cash

 Collateral of the DIP Agents, the DIP Lenders, or the Prepetition Secured Parties under




                                                  62
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 118 of 140


 section 363 of the Bankruptcy Code; (b) to obtain postpetition loans or other financial

 accommodations pursuant to section 364(c) or 364(d) of the Bankruptcy Code that does not

 provide for the repayment in full of the DIP Obligations, other than as provided in the Interim

 Order, this Final Order, or the DIP Loan Documents; (c) to challenge the application of any

 payments authorized by the Interim Order or this Final Order as pursuant to section 506(b) of the

 Bankruptcy Code, or to assert that the value of the Prepetition ABL Collateral is less than the

 Prepetition Secured Obligations; (d) except as expressly set forth in the RSA with respect to a

 Restructuring, to propose, support or have a plan of reorganization or liquidation that does not

 provide for the payment in cash in full and satisfaction of all DIP Obligations on the effective

 date of such plan in accordance with the terms and conditions set forth in the DIP Loan

 Documents; (e) to propose or support any challenge by the Committee or any other party that has

 standing to seek to limit or prevent the DIP Lenders or the Prepetition Lenders from exercising

 their credit bid rights in connection with the sale of any assets or other property of the Debtors;

 or (f) to seek relief under the Bankruptcy Code, including without limitation, under section 105

 of the Bankruptcy Code, to the extent any such relief would restrict or impair (i) the rights and

 remedies of any of the DIP Agents or the DIP Lenders against the Debtors as provided in the

 Interim Order, this Final Order, or any of the DIP Loan Documents or (ii) the exercise of such

 rights or remedies by any of the DIP Agents or the DIP Lenders against the Debtors in

 accordance with the DIP Loan Agreements, the Interim Order, or this Final Order (other than to

 object to the exercise of the rights and remedies within the Enforcement Notice Period on the

 grounds set forth in Section 3.2 of this Final Order); provided, however, that the DIP Agents may

 otherwise consent in writing, but no such consent shall be implied from any other action,

 inaction, or acquiescence by DIP Agents or any DIP Lender.




                                                 63
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                           Pg 119 of 140


                4.3     Collateral Rights.    Until all Prepetition Secured Obligations and DIP

 Obligations have been paid in full in accordance with the terms of the Prepetition Loan

 Documents and DIP Loan Documents, as applicable, it shall be a DIP Termination Event

 pursuant to Section 3.1 of this Final Order if, except to the extent permitted by, and subject in all

 respects to, the DIP Loan Documents and the Prepetition Term Adequate Protection Orders, any

 Debtor takes any action to foreclose upon or recover, in connection with the liens granted thereto

 pursuant to the Prepetition Loan Documents, the Interim Order, this Final Order, or otherwise

 seek or exercise any enforcement rights or remedies against any DIP Collateral or in connection

 with the debt and obligations underlying the Prepetition Loan Documents or the Adequate

 Protection Liens, including, without limitation, in respect of the occurrence or continuance of

 any DIP Termination Event.

 Section 5.     Prepetition Term Lender Adequate Protection Liens and Claims

                5.1     As adequate protection for the Prepetition Term Parties’ respective

 interests in their respective Prepetition Term Collateral, pursuant to section 361 and 363(e) of the

 Bankruptcy Code, and as a condition for the Debtors’ continued use of their Prepetition Term

 Collateral, including any Prepetition Term Cash Collateral, each of the Prepetition Term Parties

 will be or has been granted the adequate protection set forth in the applicable Prepetition Term

 Adequate Protection Orders; provided, however, that the Debtors and the Committee, subject to

 the provisions of the applicable Prepetition Term Adequate Protection Orders, reserve the right

 to seek recharacterization of adequate protection as being applied to principal and/or seek a

 determination on the value of the Prepetition Term Collateral.

                5.2     Subject to the provision of the Prepetition Term Adequate Protection

 Liens and Claims, and the terms of the Prepetition Term Adequate Protection Orders, the




                                                  64
18-13374-mew        Doc 291    Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 120 of 140


 Debtors are authorized to use the Prepetition Term Collateral, including the Prepetition Term

 Cash Collateral.

 Section 6.     Other Rights and DIP Obligations.

                6.1     No Modification or Stay of This Final Order. The DIP Agents and the

 DIP Lenders have acted in good faith in connection with the DIP Facilities, the interim financing

 provided pursuant to the Interim Order, and this Final Order, and their reliance on the Interim

 Order and this Final Order is in good faith, and the DIP Agents and the DIP Lenders are entitled

 to all of the protections of Bankruptcy Code section 364(e).

                6.2     Rights of Access and Information. The Debtors shall comply with the

 rights of access and information afforded to any DIP Secured Party under the DIP Loan

 Documents, the Debtors shall be and hereby are required to afford representatives, agents and/or

 employees of the DIP Agents and the DIP Lenders reasonable access to the Debtors’ premises

 during normal business hours and without interference with the proper operation of the Debtors’

 businesses and their books and records, and shall reasonably cooperate, reasonably consult with,

 and reasonably provide to such persons all reasonable information as may be reasonably

 requested with respect to the business, results of operations and financial condition of any of the

 Debtors; provided that (a) the costs and expenses of only one inspection per month will be

 reimbursed (if such inspection is not conducted by a DIP Agent), (b) representatives of the

 Debtors and the applicable DIP Agent shall have been provided a reasonable opportunity to be

 present during the inspection, and (c) in no event shall such inspection rights require the Debtors

 to provide any such information (i) in respect of which disclosure is prohibited by law or (ii) is

 subject to attorney-client privilege or constitutes attorney work product.

                6.3     Power to Waive Rights; Duties to Third Parties. The DIP Agents shall,

 subject to the DIP Loan Documents, have the right to waive any of the terms, rights and



                                                 65
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 121 of 140


 remedies provided or acknowledged in this Final Order that are in favor of the DIP Lenders (the

 “DIP Lender Rights”), and shall have no obligation or duty to any other party with respect to the

 exercise or enforcement, or failure to exercise or enforce, any DIP Lender Right(s). Any waiver

 by the DIP Agents of any DIP Lender Rights shall not be or constitute a continuing waiver

 unless otherwise provided therein.         Any delay in or failure to exercise or enforce

 any DIP Lender Right shall neither constitute a waiver of such DIP Lender Right, subject the

 DIP Agent or any DIP Lender to any liability to any other party, nor cause or enable any party

 other than the Debtors to rely upon or in any way seek to assert as a defense to any obligation

 owed by the Debtors to the DIP Agent or any DIP Lender.

                6.4     No Unauthorized Disposition of Collateral. The Debtors shall not sell,

 transfer, lease, encumber, use, or otherwise dispose of any portion of the DIP Collateral

 (including inventory and ABL Cash Collateral), other than pursuant to the terms of the Interim

 Order, this Final Order, the DIP Loan Documents, and the Prepetition Term Adequate Protection

 Orders.

                6.5     No Waiver. The failure of the DIP Lenders to seek relief or otherwise

 exercise their rights and remedies under the DIP Loan Documents, the DIP Facilities, the Interim

 Order, or this Final Order, as applicable, shall not constitute a waiver of any of the DIP Lenders’

 rights hereunder, thereunder, or otherwise. Notwithstanding anything to the contrary herein, the

 entry of this Final Order is without prejudice to, and does not constitute a waiver of, expressly or

 implicitly, or otherwise impair the rights and/or remedies of the DIP Lenders under the

 Bankruptcy Code or under non-bankruptcy law, including without limitation, the rights of the

 DIP Lenders to: (a) request conversion of the Cases to cases under chapter 7, dismissal of the

 Cases, or the appointment of a trustee in the Cases; or (b) propose, subject to the provisions of




                                                 66
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 122 of 140


 section 1121 of the Bankruptcy Code, a plan; or (c) exercise any of the rights, claims, or

 privileges (whether legal, equitable, or otherwise) of the DIP Lenders.

                6.6     Maintenance of DIP Collateral. Unless the DIP Agents, acting at the

 direction of the applicable Required Lenders, otherwise consent in writing, until (a) the payment

 in full or otherwise acceptable satisfaction of all DIP Obligations and (b) the termination of the

 DIP Agents’ and the DIP Lenders’ obligations to extend credit or other financial

 accommodations under the DIP Loan Documents, the Debtors shall continue to maintain all

 property, operational and other insurance as required and as specified in the DIP Loan

 Documents and in each case in accordance with the DIP Loan Documents. Upon entry of the

 Interim Order, to the fullest extent provided by applicable law, each of the DIP Agents (on behalf

 of the applicable DIP Lenders) was deemed to be, and continues to be pursuant to this Final

 Order, named as additional insureds and loss payees on each insurance policy maintained by the

 Debtors that in any way relates to the DIP Collateral.

                6.7     Reservation of Rights. The terms, conditions and provisions of this Final

 Order are in addition to and without prejudice to the rights of each DIP Secured Party and each

 Prepetition Secured Party to pursue any and all rights and remedies under the Bankruptcy Code,

 the DIP Loan Documents or any other applicable agreement or law, including, without

 limitation, to (a) seek adequate protection and/or additional or different adequate protection prior

 to the completion of the Roll-Up and payment in full of all Prepetition Secured Obligations, or

 after the Roll-Up (or any portion thereof) is unwound, reversed, or otherwise invalidated; (b)

 seek relief from the automatic stay; (c) seek an injunction; (d) oppose any request for use of cash

 collateral or granting of any interest in the DIP Collateral, as applicable, or priority in favor of

 any other party; (e) object to any sale of assets; and (f) object to applications for allowance




                                                 67
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 123 of 140


 and/or payment of compensation of professionals or other parties seeking compensation or

 reimbursement from the Estates; provided, however, that all such rights shall be subject to the

 terms and conditions of the Prepetition Term Adequate Protection Orders.

               6.8     Binding Effect.

                       (a)    All of the provisions of this Final Order and the DIP Loan

 Documents, the DIP Obligations, all Liens, and claims granted hereunder in favor of each of the

 DIP Secured Parties, and any and all rights, remedies, privileges, immunities and benefits in

 favor of each DIP Agent, DIP Lender, and Prepetition Secured Party set forth herein, including

 without limitation the Debtors’ Stipulations (subject to Section 4.1 hereof as set forth in this

 Final Order), (without each of which the DIP Secured Parties would not have entered into or

 provided funds under the DIP Loan Documents and the Prepetition Secured Parties would not

 have consented to the priming and use of ABL Cash Collateral provided for hereunder) provided

 or acknowledged in this Final Order, and any actions taken pursuant thereto, shall be effective

 and enforceable immediately upon entry of this Final Order notwithstanding Bankruptcy Rules

 4001(a)(3), 6004(h) and 7062, shall continue in full force and effect, and shall survive entry of

 any other order or action, including without limitation any order which may be entered (i)

 confirming any chapter 11 plan providing for the refinancing, repayment, or replacement of the

 DIP Obligations; (ii) converting one or more of the Cases to any other chapter under the

 Bankruptcy Code; (iii) dismissing one or more of the Cases; (iv) approving any sale of the DIP

 Collateral, the Prepetition ABL Collateral, or any portion of the foregoing; or (v) vacating,

 terminating, reconsidering, revoking or otherwise modifying this Final Order or any provision

 hereof.




                                                68
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                            Pg 124 of 140


                        (b)     Any order dismissing one or more of the Cases under section 1112

 or otherwise shall be deemed to provide (in accordance with §§ 105 and 349 of the Bankruptcy

 Code) that (i) the DIP Superpriority Claim and the DIP Agents’ and DIP Lenders’ liens on and

 security interests in the DIP Collateral and all other claims, liens, adequate protections and other

 rights granted pursuant to the terms of the Interim Order and this Final Order shall continue in

 full force and effect notwithstanding such dismissal until the DIP Obligations and Prepetition

 Secured Obligations are indefeasibly paid and satisfied in full, (ii) the DIP Superpriority Claim

 and DIP Agents’ and DIP Lenders’ liens on and security interests in the DIP Collateral and all

 other claims, liens, adequate protections and other rights granted pursuant to the terms of the

 Interim Order and this Final Order shall continue in full force and effect notwithstanding such

 dismissal until the DIP Obligations are indefeasibly paid and satisfied in full, and (iii) this Court

 shall retain jurisdiction, notwithstanding such dismissal, for the purposes of enforcing all such

 claims, liens, protections and rights.

                        (c)     Except as set forth in the Interim Order and this Final Order, in the

 event this Court modifies any of the provisions of the Interim Order, this Final Order, or any of

 the DIP Loan Documents following the Final Hearing, such modifications shall not affect the

 rights or priorities of any DIP Agent or DIP Lender pursuant to the Interim Order or this Final

 Order with respect to the DIP Collateral or any portion of the DIP Obligations which arises or is

 incurred or is advanced prior to such modifications.

                        (d)     The Interim Order and this Final Order shall be binding upon

 Debtors, the Prepetition Obligors, all parties in interest in the Cases, and their respective

 successors and assigns, including, without limitation, (i) any trustee or other fiduciary appointed

 in the Cases or any subsequently converted bankruptcy case(s) of any Debtor and (ii) any




                                                  69
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 125 of 140


 liquidator, receiver, administrator, or similar such person or entity appointed in any jurisdiction

 or under any applicable law. The Interim Order and this Final Order shall also inure to the

 benefit of the Debtors, the DIP Agents, the DIP Lenders, the Prepetition Secured Parties, and

 each of their respective successors and assigns.

                6.9    Discharge. The DIP Obligations and the obligations of the Debtors with

 respect to the adequate protection of the Prepetition Secured Parties hereunder shall not be

 discharged by the entry of an order confirming any plan of reorganization or liquidation in any of

 these Cases, notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless

 such obligations have been indefeasibly paid in full in cash, on or before the effective date of

 such confirmed plan of reorganization or liquidation, or each of the DIP Secured Parties or

 Prepetition Secured Parties, as applicable, has otherwise agreed in writing. Prior to the payment

 in full of either DIP Facility, except as expressly set forth in the RSA, it shall be a DIP

 Termination Event under such DIP Facility if the Debtors propose or support any chapter 11 plan

 or sale of all or substantially all of the Debtors’ assets, or order confirming such plan or

 approving such sale, that is not conditioned upon the payment of the DIP Obligations (other than

 indemnities then due and payable) in full in cash and the payment of the Debtors’ obligations

 with respect to the adequate protection of the Prepetition Secured Parties hereunder, in full in

 cash, within a commercially reasonable period of time, and in any event no later than the

 effective date of such chapter 11 plan or sale, without the written consent of the DIP Agents and

 the applicable Required Lenders.

                6.10   No Priming of Prepetition Secured Obligations. Notwithstanding anything

 to the contrary herein, from the entry of the Interim Order and continuing after the entry of this

 Final Order, absent the express written consent of the Prepetition Lenders, no Debtor shall seek




                                                    70
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                           Pg 126 of 140


 authorization from this Court to obtain or incur any Indebtedness or enter into a Competing DIP

 Facility seeking to impose liens on any Prepetition ABL Collateral ranking on a pari passu or

 priming basis with respect to the Prepetition Liens held by any of the Prepetition Agents or

 Prepetition Lenders; provided, however, that nothing herein shall preclude the Debtors from

 seeking authorization to incur any Indebtedness or enter into any Competing DIP Facility that

 provides for the payment in full in cash of the Prepetition Secured Obligations.

                6.11    Section 506(c) Waiver. No costs or expenses of administration which

 have been or may be incurred in these Cases at any time (including, without limitation, any costs

 and expenses incurred in connection with the preservation, protection or enhancement of

 realization by the DIP Agents or the DIP Lenders upon the DIP Collateral, or by the Prepetition

 Agents or the Prepetition Lenders upon the Prepetition ABL Collateral, as applicable) shall be

 charged against any of the DIP Agents, DIP Lenders, Prepetition Agents, or Prepetition Lenders

 or any of the DIP Obligations or Prepetition Secured Obligations or the DIP Collateral or the

 Prepetition ABL Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code or

 otherwise without the prior express written consent of the affected DIP Secured Parties and/or

 affected Prepetition Secured Parties, in their sole discretion, and no such consent shall be

 implied, directly or indirectly, from any other action, inaction, or acquiescence by any such

 agents or creditors (including, without limitation, consent to the Carve Out or the approval of any

 budget hereunder).

                6.12    Section 552(b) Waiver. The DIP Agents, the DIP Lenders, the Prepetition

 Agents, and the Prepetition Lenders are and shall each be entitled to all of the rights and benefits

 of section 552(b) of the Bankruptcy Code, and further, the “equities of the case” exception under




                                                 71
18-13374-mew      Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                          Pg 127 of 140


 section 552(b) shall not apply to any of the DIP Agents, DIP Lenders, DIP Obligations,

 Prepetition Agents, Prepetition Lenders, or Prepetition Secured Obligations.

                6.13   No Marshaling/Application of Proceeds. In no event shall any of the

 DIP Agents, DIP Lenders, Prepetition Agents, or Prepetition Lenders be subject to the equitable

 doctrine of “marshaling” or any similar doctrine with respect to the DIP Collateral or the

 Prepetition ABL Collateral, as applicable, and all proceeds shall be received and applied in

 accordance with the DIP Loan Documents and the Prepetition Loan Documents, as applicable;

 provided, however, that prior to or following the occurrence of a DIP Termination Event, the DIP

 Secured Parties agree that they shall apply proceeds from the liquidation of collateral in the

 following order: (i) proceeds of Prepetition ABL Collateral, (ii) proceeds of DIP Collateral

 (excluding proceeds from the Litigation Claims, D&O Claims, and Avoidance Actions); and

 (iii) proceeds of Litigation Claims, D&O Claims and Avoidance Actions (which claims

 following a DIP Termination Event, shall be prosecuted, settled, compromised and/or liquidated

 by a chapter 7 trustee or pursuant to further order of this Court); provided, however, that if any

 proceeds of such Litigation Claims, D&O Claims or Avoidance Actions are received by the

 Debtors prior to a DIP Termination Event, such proceeds shall be held in escrow and distributed

 in accordance with the terms of the RSA. Nothing in this section 6.13 shall limit or impair the

 rights of the DIP Agents, DIP Lenders or any of the Prepetition Secured Parties to credit bid as

 part of any asset sale process or limit or impair the liens or claims of the DIP Agents, DIP

 Lenders, or any of the Prepetition Secured Parties with respect to the proceeds of Litigation

 Claims, Avoidance Actions or D&O Claims.

                6.14   Right to Credit Bid. Subject to section 363(k) of the Bankruptcy Code,

 the terms of the DIP Loan Documents, the Prepetition Term Adequate Protection Orders, and




                                                72
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                            Pg 128 of 140


 Section 4.1 of this Final Order, (a) the DIP Agents, DIP Lenders and each of the Prepetition

 Secured Parties shall have the right to credit bid as part of any asset sale process all or any

 portion of the full amount of the DIP Obligations, and (b) the Prepetition Secured Parties shall

 have the right to credit bid as part of any asset sale process all or any portion of the full amount

 of the Prepetition Secured Obligations including, without limitation, sales pursuant to section

 363 of the Bankruptcy Code or included as part of any plan of reorganization subject to

 confirmation under section 1129(b)(2)(A)(ii)-(iii) of the Bankruptcy Code; provided, however,

 that notwithstanding anything herein or in any other order to the contrary, absent the entry of a

 final and non-appealable order by this Court sustaining any Challenge pursuant to Section 4.1

 hereof, nothing herein shall permit any party to challenge or otherwise object to whether the

 Roll-Up shall be secured by the DIP Collateral or the right of the DIP Secured Parties to credit

 bid the Roll-Up in respect of the DIP Collateral. For the avoidance of doubt, none of the DIP

 Agents, DIP Lenders or Prepetition Secured Parties shall be permitted to credit bid on Litigation

 Claims, Avoidance Actions or D&O Claims.

                 6.15    Payment of Lender Fees and Expenses.          Each Debtor shall, without

 duplication, pay all reasonable and documented fees and expenses that may be reasonably

 required or necessary for the Debtors’ performance of their obligations under the U.S.

 Prepetition Loan Documents, the Global Prepetition Loan Documents, the DIP Facilities, the

 DIP Loan Agreements, or the DIP Loan Documents, as applicable, including, without limitation,

 the reasonable and documented fees and expenses reimbursable under the DIP Facilities, the DIP

 Loan Agreements, or the DIP Loan Documents, as applicable, whether incurred before or after

 the Petition Date, as set forth in this Section 6.15.




                                                   73
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 129 of 140


                        (a)    All reasonable and documented fees and out-of-pocket costs and

 expenses of the DIP Agents including, without limitation, reasonable and documented fees and

 disbursements of counsel to any of the DIP Secured Parties and of counsel to any DIP Agent,

 incurred in connection with the enforcement or preservation of any rights under the DIP

 Facilities, the DIP Loan Agreements, or the DIP Loan Documents and any such other documents

 or any restructuring or “work-out” related hereto and thereto.

                        (b)    DIP Loan Documentation and Related Expenses. Section 6.15(c)

 notwithstanding, reasonable documented fees and out-of-pocket costs and expenses (including

 legal fees and expenses) incurred by the DIP Agents or DIP Lenders, as the case may be, in

 connection with (i) negotiating, drafting, and otherwise documenting the Interim Order or this

 Final Order, any of the DIP Loan Documents, and any matters related to the foregoing and (ii)

 the commencement of these Cases (including matters and amounts relating to any “first day”

 filings, hearings, or related relief) including prepetition discussions and actions relating to any

 prepetition financing, including any defaults related thereto, other financing issues, and

 contingency preparations, shall be due, owing, and payable by the Debtors immediately upon the

 entry of this Final Order.

                        (c)    Payment of Certain Fees and Expenses. Under no circumstances

 shall professionals for any of the DIP Secured Parties be required to comply with the U.S.

 Trustee fee guidelines or otherwise file a fee or retention application with the Court; provided,

 however, the DIP Agents and the DIP Lenders (as applicable) shall provide to the Debtors, the

 U.S. Trustee and the Committee a copy of any invoices for professional fees and expenses during

 the pendency of these Cases or under the Interim Order or this Final Order (the “Invoiced Fees”).

 Except to the extent that the Debtors, U.S. Trustee or the Committee files a written objection to




                                                 74
18-13374-mew      Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                           Pg 130 of 140


 the Invoiced Fees within the Review Period (defined below), the Debtors shall promptly pay,

 and/or the DIP Agents are hereby authorized to make an advance under the DIP Loan

 Documents to timely pay, the Invoiced Fees for any of the DIP Secured Parties after the

 expiration of ten (10) calendar days following receipt by the Debtors, the U.S. Trustee and the

 Committee (the “Review Period”) of such Invoiced Fees. Such Invoiced Fees shall not be

 required to comply with any particular format, may be in summary form only, and may be

 redacted to the extent necessary to delete any information subject to the attorney-client privilege,

 any information constituting attorney work product, or any other confidential information, and

 the provision of such invoices shall not constitute any waiver of the attorney-client privilege or

 of any benefits of the attorney work product doctrine. Any written objections raised by the

 Debtors, the Committee or the U.S. Trustee within the Review Period with respect to the

 Invoiced Fees shall be resolved by this Court (except to the extent that such written objection is

 consensually resolved). Pending such resolution, the undisputed portion of the Invoiced Fees

 shall be promptly paid by the Debtors following the end of the Review Period.

                6.16    Limits on Lender Liability.

                        (a)    In determining to make any loan under the DIP Loan Agreements

 or in exercising any rights or remedies as and when permitted pursuant to the Interim Order, this

 Final Order or the DIP Loan Documents, neither any of the DIP Agents nor any of the DIP

 Lenders shall be deemed to be in control of the operations of the Debtors or to be acting as a

 “responsible person” or “owner or operator” with respect to the operation or management of the

 Debtors, so long as the DIP Lenders’ actions do not constitute, within the meaning of 42 U.S.C.

 § 9601(20)(F), actual participation in the management or operational affairs of a vessel or facility

 owned or operated by a Debtor, or otherwise cause liability to arise to the federal or state




                                                 75
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                           Pg 131 of 140


 government or the status of responsible person or managing agent to exist under applicable law

 (as such terms, or any similar terms, are used in the Internal Revenue Code, WARN Act, the

 United States Comprehensive Environmental Response, Compensation and Liability Act, 42

 U.S.C. §§ 9601 et seq., as amended, or any similar federal or state statute).

                        (b)     Nothing in this Final Order or the DIP Loan Documents shall

 permit the Debtors to violate 28 U.S.C. § 959(b).

                        (c)     As to the United States, its agencies, departments, or agents,

 nothing in this Final Order or the DIP Loan Documents shall discharge, release or otherwise

 preclude any valid right of setoff or recoupment that any such entity may have.

                6.17    Survival.   The provisions of this Final Order and any actions taken

 pursuant hereto shall survive, and shall not be modified, impaired or discharged by, entry of any

 order that may be entered (a) confirming any chapter 11 plan in any of these Cases,

 (b) converting any or all of these Cases to a case under chapter 7 of the Bankruptcy Code,

 (c) dismissing any or all of these Cases, or (d) pursuant to which the Court abstains from hearing

 any of these Cases. The terms and provisions of the Interim Order and this Final Order,

 including the claims, liens, security interests, and other protections (as applicable) granted to the

 DIP Agents, the DIP Lenders, the Prepetition Agents and the Prepetition Lenders pursuant to the

 Interim Order and this Final Order, as applicable, notwithstanding the entry of any such order,

 shall continue in any of these Cases, following dismissal of any of these Cases or any Successor

 Cases, and shall maintain their priority as provided by the Interim Order and this Final Order, as

 applicable, until (i) in respect of the DIP Facilities, all of the DIP Obligations, pursuant to the

 DIP Loan Documents and the Interim Order and this Final Order, have been indefeasibly paid in

 full in cash (such payment being without prejudice to any terms of provisions contained in the




                                                  76
18-13374-mew       Doc 291      Filed 01/15/19 Entered 01/15/19 11:05:33            Main Document
                                            Pg 132 of 140


 DIP Facilities which survive such discharge by their terms) and all commitments to extend credit

 or other financial accommodations under the DIP Facilities are terminated, and (ii) in respect of

 the Prepetition Secured Obligations, all of the adequate protection obligations owed to the

 Prepetition Agents and the Prepetition Lenders provided for in the Interim Order and this Final

 Order have been indefeasibly paid in full in cash.

                6.18    Proofs of Claim.       None of the Prepetition Agents or the Prepetition

 Lenders shall be required to file proofs of claim in any of these Cases or subsequent cases of any

 of the Debtors under any chapter of the Bankruptcy Code. Upon the entry of the Interim Order,

 the Debtors’ Stipulations constituted a timely filed proof of claim against the applicable Debtors.

 Notwithstanding the foregoing, any Prepetition Agent (on behalf of itself and the Prepetition

 Lenders) is hereby authorized and entitled, in its discretion, but not required, to file (and amend

 and/or supplement, as applicable) a master proof of claim for any claims of any of the Prepetition

 Secured Parties arising from the Prepetition Loan Documents or in respect of the Prepetition

 Secured Obligations; provided, however, that nothing in the Interim Order or this Final Order

 shall waive the right of any Prepetition Lender to file its own proof of claim against any of the

 Debtors.

                6.19    No Third Party Rights. Except as specifically provided for herein, this

 Final Order does not create any rights for the benefit of any third party, creditor, equity holders,

 or any direct, indirect, or incidental beneficiary.

                6.20    No Avoidance. No obligations incurred or payments or other transfers

 made by or on behalf of the Debtors on account of the DIP Facilities shall be avoidable or

 recoverable from the DIP Agents or the DIP Lenders under any section of the Bankruptcy Code,

 or any other federal, state, or other applicable law; provided, that, for the avoidance of doubt, all




                                                   77
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33             Main Document
                                           Pg 133 of 140


 such payments or transfers shall be subject to the terms and provisions of the Prepetition Term

 Adequate Protection Orders.

                6.21    Reliance on Order.      All postpetition advances under the DIP Loan

 Documents are made in reliance on the Interim Order and this Final Order, as applicable.

                6.22    Entry of this Order/Waiver of Applicable Stay. This Final Order shall be

 effective and enforceable upon its entry as of the Petition Date and not subject to any stay of

 execution or effectiveness (all of which are hereby waived), notwithstanding anything to the

 contrary contained in Bankruptcy Rule 4001(a)(3).

                6.23    Nunc Pro Tunc Effect of this Order. This Final Order shall constitute

 findings of fact and conclusions of law and shall take effect and be fully enforceable nunc pro

 tunc to the Petition Date immediately upon entry thereof. Notwithstanding Bankruptcy Rules

 4001(a)(3), 6004(h), 6006(d), 7062 and 9024 or any other Bankruptcy Rule, or Rule 62(a) of the

 Federal Rules of Civil Procedure, this Final Order shall be immediately effective and enforceable

 upon its entry and there shall be no stay of execution or effectiveness of this Final Order.

                6.24    Limited Effect. This Final Order hereby affirms each of the provisions,

 protections, grants, statements, stipulations, and agreements in the Interim Order (except to the

 extent altered or modified by this Final Order) in order for such provisions, protections, grants,

 statements, stipulations, and agreements to remain in effect (except to the extent altered or

 modified by this Final Order) after entry of this Final Order; provided, however, that, in the event

 of a conflict between the terms and provisions this Final Order and any of the terms and

 provisions of the DIP Loan Documents and/or the Interim Order, the terms and provisions of this

 Final Order shall govern.




                                                  78
18-13374-mew       Doc 291     Filed 01/15/19 Entered 01/15/19 11:05:33           Main Document
                                           Pg 134 of 140


                6.25    Prepetition Term Adequate Protection Orders. The rights and remedies of

 the DIP Secured Parties under the DIP Loan Documents shall be subject in all respects to the

 terms and provisions of the Prepetition Term Adequate Protection Orders.

                6.26    General Authorization. The Debtors are authorized to take any and all

 actions necessary to effectuate the relief granted in this Final Order.

                6.27    Retention of Exclusive Jurisdiction. This Court shall retain exclusive

 jurisdiction and power with respect to all matters arising from or related to the implementation or

 interpretation of the Interim Order and this Final Order, the DIP Loan Agreements, and the other

 DIP Loan Documents, notwithstanding anything to the contrary therein; provided, however, that

 no party shall be prevented from seeking relief from this Court to take proceedings relating to the

 DIP Loan Agreements and the other DIP Loan Documents in any other courts with jurisdiction

 in accordance with the terms of such agreements.

                6.28    Restructuring Support Agreement. The RSA shall not impair or limit in

 any way any right of any of the DIP Secured Parties under or in connection with the DIP

 Facilities or the DIP Loan Documents.




 Dated: December ___, 2018
        New York, New York
                                                 HONORABLE MICHAEL E. WILES
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                  79
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 135 of 140


                                     Exhibit B

                             U.S. DIP Credit Agreement

                                   [TO COME]




                                        13
18-13374-mew   Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33   Main Document
                                     Pg 136 of 140


                                     Exhibit C

                            Global DIP Credit Agreement

                                   [TO COME]
18-13374-mew          Doc 291    Filed 01/15/19 Entered 01/15/19 11:05:33               Main Document
                                             Pg 137 of 140


                                               EXHIBIT B
                                 FORM OF JOINDER AGREEMENT
         This Joinder Agreement to the Restructuring Support Agreement, dated as of [●], 2018 (as
 amended, supplemented, or otherwise modified from time to time, the “RSA”), by and among the Parties
 is executed and delivered by ______________________________________ (the “Joining Party”) as of
 ______________, 2018. Each capitalized term used herein but not otherwise defined shall have the
 meaning set forth in the RSA.
         1.      Agreement To Be Bound. The Joining Party hereby agrees to be bound by (a) all of the
 terms of the RSA, a copy of which is attached to this Joinder Agreement as Annex I (as the same has been
 or may be hereafter amended, restated, or otherwise modified from time to time in accordance with the
 provisions thereof), and (b) the agreements and obligations of the transferor of the Unsecured Notes to be
 acquired in connection with the execution of this Joinder Agreement. The Joining Party shall hereafter be
 deemed to be a “Consenting Unsecured Noteholder” under the RSA if and to the extent on the Joining
 Party’s signature page hereto it indicates it holds Unsecured Notes with respect to any and all Unsecured
 Notes held by such Joining Party.
         2.       Representations and Warranties. The Joining Party hereby makes the representations and
 warranties of the Consenting Unsecured Noteholders set forth in the RSA to each other Party to the RSA.
         3.     Governing Law. This Joinder Agreement shall be governed by, and construed in
 accordance with, the internal laws of the State of New York, without regard to any conflict of laws
 provisions which would require the application of the law of any other jurisdiction.
                                                 *       *       *




  AMERICAS 97017268
18-13374-mew          Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33         Main Document
                                            Pg 138 of 140


         IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be executed as
 of the date first written above.
                                                 [JOINING PARTY]
                                                 By:
                                                 Name
                                                 Title:


                                                 Aggregate Principal Amount Owned of:
                                                 4.00% Notes: [$]
                                                 4.25% Notes: [$]
                                                 Other Claims: [$]




                                             Notice Information:
                                             Address: _____________________________
                                             _____________________________________
                                             _____________________________________
                                             _____________________________________
                                             E-mail:      _____________________________
                                             Phone:       _____________________________
                                             Fax:         _____________________________




  AMERICAS 97017268
18-13374-mew          Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33               Main Document
                                            Pg 139 of 140


                                               EXHIBIT C
                                 FORM OF JOINDER AGREEMENT
         This Joinder Agreement to the Restructuring Support Agreement, dated as of [●], 2018 (as
 amended, supplemented, or otherwise modified from time to time, the “RSA”), by and among the Parties
 is executed and delivered by ______________________________________ (the “Joining Party”) as of
 ______________, 2018. Each capitalized term used herein but not otherwise defined shall have the
 meaning set forth in the RSA.
         1.       Agreement To Be Bound. The Joining Party hereby agrees to be bound by (a) all of the
 terms of the RSA, a copy of which is attached to this Joinder Agreement as Annex I (as the same has been
 or may be hereafter amended, restated, or otherwise modified from time to time in accordance with the
 provisions thereof), and (b) the agreements and obligations of the transferor of the AmEx Claim to be
 acquired in connection with the execution of this Joinder Agreement. The Joining Party shall hereafter be
 deemed to be a “Party” under the RSA if and to the extent on the Joining Party’s signature page hereto it
 indicates it holds AmEx Claims held by such Joining Party.
         2.     Representations and Warranties. The Joining Party hereby makes the representations and
 warranties of AmEx set forth in the RSA to each other Party to the RSA.
         3.     Governing Law. This Joinder Agreement shall be governed by, and construed in
 accordance with, the internal laws of the State of New York, without regard to any conflict of laws
 provisions which would require the application of the law of any other jurisdiction.
                                                *       *       *




  AMERICAS 97017268
18-13374-mew          Doc 291   Filed 01/15/19 Entered 01/15/19 11:05:33         Main Document
                                            Pg 140 of 140


         IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be executed as
 of the date first written above.
                                                 [JOINING PARTY]
                                                 By:
                                                 Name
                                                 Title:


                                             Aggregate Amount Owned of AmEx Claims:
                                                 $___________________




                                             Notice Information:
                                             Address: _____________________________
                                             _____________________________________
                                             _____________________________________
                                             _____________________________________
                                             E-mail:      _____________________________
                                             Phone:       _____________________________
                                             Fax:         _____________________________




  AMERICAS 97017268
